Exhibit 10.14
Execution Version
REVOLVING CREDIT AGREEMENT
dated as of March 14, 2011
among
RAM ENERGY RESOURCES, INC.
as Borrower
THE LENDERS FROM TIME TO TIME PARTY HERETO,
SUNTRUST BANK,
as Administrative Agent,
and
CAPITAL ONE, N.A.,
as Syndication Agent,
 
SUNTRUST ROBINSON HUMPHREY, INC.,
as Sole Lead Arranger and Sole Book Runner

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
ARTICLE I
DEFINITIONS; CONSTRUCTION
 
           
Section 1.1
  Definitions     1  
Section 1.2
  Classifications of Loans and Borrowings     29  
Section 1.3
  Accounting Terms and Determination     29  
Section 1.4
  Terms Generally     29  
 
           
ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS
 
           
Section 2.1
  General Description of Facilities     30  
Section 2.2
  Loans     30  
Section 2.3
  Procedure for Borrowings     30  
Section 2.4
  Funding of Borrowings     31  
Section 2.5
  Interest Elections     31  
Section 2.6
  Optional Reduction and Termination of Commitments     32  
Section 2.7
  Borrowing Base     33  
Section 2.8
  Repayment of Loans     36  
Section 2.9
  Evidence of Indebtedness     36  
Section 2.10
  Optional Prepayments     36  
Section 2.11
  Mandatory Prepayments     37  
Section 2.12
  Interest on Loans     38  
Section 2.13
  Fees     39  
Section 2.14
  Computation of Interest and Fees     40  
Section 2.15
  Inability to Determine Interest Rates     41  
Section 2.16
  Illegality     41  
Section 2.17
  Increased Costs     41  
Section 2.18
  Funding Indemnity     43  
Section 2.19
  Taxes     43  
Section 2.20
  Payments Generally; Pro Rata Treatment; Sharing of Set-offs     45  
Section 2.21
  Letters of Credit     47  
Section 2.22
  Increase of Commitments; Additional Lenders     51  
Section 2.23
  Mitigation of Obligations     53  
Section 2.24
  Replacement of Lenders     53  
Section 2.25
  Reallocation and Cash Collateralization of Defaulting Lender or Potential
Defaulting Lender Commitment     53  
 
           
ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
 
           
Section 3.1
  Conditions To Effectiveness     55  
Section 3.2
  Each Credit Event     58  
Section 3.3
  Delivery of Documents     60  
 
           
ARTICLE IV
REPRESENTATIONS AND WARRANTIES

i



--------------------------------------------------------------------------------



 



                      Page  
 
           
Section 4.1
  Existence; Power     60  
Section 4.2
  Organizational Power; Authorization     60  
Section 4.3
  Governmental Approvals; No Conflicts     60  
Section 4.4
  Financial Statements     60  
Section 4.5
  Litigation and Environmental Matters     61  
Section 4.6
  Compliance with Laws and Agreements     62  
Section 4.7
  Investment Company Act, Etc.     62  
Section 4.8
  Taxes     62  
Section 4.9
  Margin Regulations     63  
Section 4.10
  ERISA     63  
Section 4.11
  Properties; Titles, Etc.     63  
Section 4.12
  Maintenance of Properties     64  
Section 4.13
  Gas Imbalances, Prepayments     64  
Section 4.14
  Marketing of Production     65  
Section 4.15
  Hedging Agreements     65  
Section 4.16
  Disclosure     65  
Section 4.17
  Labor Relations     65  
Section 4.18
  Subsidiaries     66  
Section 4.19
  Solvency     66  
Section 4.20
  OFAC     66  
Section 4.21
  Patriot Act     66  
Section 4.22
  Use of Proceeds     66  
Section 4.23
  Insurance     66  
 
           
ARTICLE V
AFFIRMATIVE COVENANTS
 
           
Section 5.1
  Financial Statements and Other Information     67  
Section 5.2
  Notices of Material Events     69  
Section 5.3
  Existence; Conduct of Business     70  
Section 5.4
  Operation and Maintenance of Properties     70  
Section 5.5
  Compliance with Laws, Etc.     71  
Section 5.6
  Environmental Matters     71  
Section 5.7
  Payment of Obligations     72  
Section 5.8
  Books and Records     72  
Section 5.9
  Visitation, Inspection, Etc.     72  
Section 5.10
  Insurance     72  
Section 5.11
  Use of Proceeds and Letters of Credit     72  
Section 5.12
  Reserve Reports     73  
Section 5.13
  Title Information     74  
Section 5.14
  Additional Collateral; Additional Guarantors     75  
Section 5.15
  Hedging Agreements     76  
Section 5.16
  Marketing Activities     76  
Section 5.17
  Further Assurances     76  
Section 5.18
  Concurrent Delivery of Notices     76  

ii



--------------------------------------------------------------------------------



 



                      Page  
 
           
ARTICLE VI
FINANCIAL COVENANTS
 
           
Section 6.1
  Leverage Ratio     77  
Section 6.2
  Interest Coverage Ratio     77  
Section 6.3
  Asset Coverage Ratio     77  
Section 6.4
  Minimum Current Ratio     77  
 
           
ARTICLE VII
NEGATIVE COVENANTS
 
           
Section 7.1
  Indebtedness and Preferred Equity     78  
Section 7.2
  Negative Pledge     79  
Section 7.3
  Fundamental Changes     80  
Section 7.4
  Investments, Loans, Etc.     80  
Section 7.5
  Restricted Payments, Etc.     81  
Section 7.6
  Redemption of Second Lien Notes; Amendment of Second Lien Credit Agreement    
82  
Section 7.7
  Sale of Assets     82  
Section 7.8
  Environmental Matters     83  
Section 7.9
  Transactions with Affiliates     83  
Section 7.10
  Restrictive Agreements     84  
Section 7.11
  Sale and Leaseback Transactions     84  
Section 7.12
  Hedging Transactions     84  
Section 7.13
  Gas Imbalances, Take-or-Pay or other Prepayments     87  
Section 7.14
  Amendment to Material Documents     87  
Section 7.15
  Accounting Changes     87  
Section 7.16
  Lease Obligations     87  
Section 7.17
  Government Regulation     87  
Section 7.18
  Liens Securing Second Lien Term Loan Agreement and Second Lien Notes     88  
 
           
ARTICLE VIII
EVENTS OF DEFAULT
 
           
Section 8.1
  Events of Default     88  
Section 8.2
  Application of Proceeds from Collateral     91  
 
           
ARTICLE IX
THE ADMINISTRATIVE AGENT
 
           
Section 9.1
  Appointment of Administrative Agent     91  
Section 9.2
  Nature of Duties of Administrative Agent     92  
Section 9.3
  Lack of Reliance on the Administrative Agent     93  
Section 9.4
  Certain Rights of the Administrative Agent     93  
Section 9.5
  Reliance by Administrative Agent     93  
Section 9.6
  The Administrative Agent in its Individual Capacity     94  
Section 9.7
  Successor Administrative Agent     94  
Section 9.8
  Withholding Tax     95  
Section 9.9
  Administrative Agent May File Proofs of Claim     95  
Section 9.10
  Authorization to Execute other Loan Documents, Releases, Etc.     96  

iii



--------------------------------------------------------------------------------



 



                      Page  
ARTICLE X
MISCELLANEOUS
 
           
Section 10.1
  Notices     96  
Section 10.2
  Waiver; Amendments     98  
Section 10.3
  Expenses; Indemnification     99  
Section 10.4
  Successors and Assigns     101  
Section 10.5
  Governing Law; Jurisdiction; Consent to Service of Process     104  
Section 10.6
  WAIVER OF JURY TRIAL     105  
Section 10.7
  Right of Setoff     106  
Section 10.8
  Counterparts; Integration     106  
Section 10.9
  Survival     106  
Section 10.10
  Severability     107  
Section 10.11
  Confidentiality     107  
Section 10.12
  Interest Rate Limitation     107  
Section 10.13
  Waiver of Effect of Corporate Seal     108  
Section 10.14
  Patriot Act     108  
Section 10.15
  No Advisory or Fiduciary Responsibility     108  
Section 10.16
  Location of Closing     109  

iv



--------------------------------------------------------------------------------



 



         
Schedules
       
 
       
Schedule I
  —   Applicable Margin and Applicable Percentage
Schedule II
  —   Commitment Amounts
Schedule 4.5
  —   Environmental Matters
Schedule 4.13
  —   Gas Imbalances
Schedule 4.14
  —   Marketing Contracts
Schedule 4.15
  —   Hedging Agreements
Schedule 4.18
  —   Subsidiaries
Schedule 7.1
  —   Outstanding Indebtedness
Schedule 7.2
  —   Existing Liens
Schedule 7.4
  —   Existing Investments

         
Exhibits
       
 
       
Exhibit A
  —   Form of Assignment and Acceptance
Exhibit B
  —   Form of Guarantee and Collateral Agreement
Exhibit C
  —   List of Collateral Documents
Exhibit D
  —   Form of Notice of Borrowing
Exhibit E
  —   Form of Notice of Continuation/Conversion
Exhibit F
  —   Form of Secretary’s Certificate
Exhibit G
  —   Form of Officer’s Certificate
Exhibit H
  —   Form of Compliance Certificate

v



--------------------------------------------------------------------------------



 



REVOLVING CREDIT AGREEMENT
          THIS REVOLVING CREDIT AGREEMENT (this “Agreement”) is made and entered
into as of March 14, 2011, by and among RAM Energy Resources, Inc., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
and lenders from time to time party hereto (the “Lenders”), SUNTRUST BANK, in
its capacity as administrative agent for the Lenders (the “Administrative
Agent”) and CAPITAL ONE, N.A. in its capacity as syndication agent for the
Lenders (the “Syndication Agent”).
WITNESSETH:
          WHEREAS, the Borrower has requested that the Lenders establish a
revolving credit facility in favor of the Borrower;
          WHEREAS, subject to the terms and conditions of this Agreement, the
Lenders, the Issuing Bank to the extent of their respective Commitments, are
willing severally to establish the requested revolving credit facility and
letter of credit subfacility in favor of and severally to make the loans to the
Borrower; and
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Borrower, the Lenders, the Administrative Agent
and the Issuing Bank agree as follows:
ARTICLE I
DEFINITIONS; CONSTRUCTION
     Section 1.1 Definitions. In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
          “Acquired EBITDA” shall mean, with respect to any Acquired Entity or
Business for any period, the amount for such period of Consolidated EBITDA of
such Acquired Entity or Business, all as determined on a consolidated basis for
such Acquired Entity or Business in a manner not inconsistent with GAAP.
          “Acquired Entity or Business” shall have the meaning provided in the
definition of the term Consolidated EBITDA.
          “Additional Commitment Amount” shall have the meaning given to such
term in Section 2.22.
          “Additional Lender” shall have the meaning given to such term in
Section 2.22.
          “Adjusted LIBO Rate” shall mean, with respect to each Interest Period
for a Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR
for such Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar
Reserve Percentage.

1



--------------------------------------------------------------------------------



 



          “Administrative Agent” shall have the meaning assigned to such term in
the opening paragraph hereof.
          “Administrative Questionnaire” shall mean, with respect to each
Lender, an administrative questionnaire in the form provided by the
Administrative Agent and submitted to the Administrative Agent duly completed by
such Lender.
          “Affiliate” shall mean, as to any Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such Person. For the purposes of
this definition, “Control” shall mean the power, directly or indirectly, either
to (i) vote 10% or more of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of a Person or
(ii) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control or otherwise.
The terms “Controlling”, “Controlled by”, and “under common Control with” have
the meanings correlative thereto.
          “Aggregate Maximum Commitments” shall mean, collectively, the Maximum
Commitments of all Lenders at any time outstanding.
          “Aggregate Maximum Commitment Amount” shall mean the aggregate
principal amount of the Aggregate Maximum Commitments from time to time. On the
Closing Date, the Aggregate Maximum Commitment Amount is as set forth on
Schedule II.
          “Aggregate Commitments” shall mean, collectively, all Commitments of
all Lenders at any time outstanding.
          “Aggregate Commitment Amount” shall mean the aggregate principal
amount of the Aggregate Commitments from time to time.
          “Applicable Lending Office” shall mean, for each Lender and for each
Type of Loan, the “Lending Office” of such Lender (or an Affiliate of such
Lender) designated for such Type of Loan in the Administrative Questionnaire
submitted by such Lender or such other office of such Lender (or an Affiliate of
such Lender) as such Lender may from time to time specify to the Administrative
Agent and the Borrower as the office by which its Loans of such Type are to be
made and maintained.
          “Applicable Margin” shall mean, for any day, with respect to any Base
Rate Loan or Eurodollar Loan, as the case may be, the rate per annum set forth
in the Borrowing Base Utilization Grid, based upon the Borrowing Base
Utilization Percentage then in effect, provided in Schedule I.
Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change; provided that if at any time the
Borrower fails to deliver a Reserve Report pursuant to Section 5.12(a), then the
“Applicable Margin” means the rate per annum set forth on the grid when the
Borrowing Base Utilization Percentage is at its highest level. Notwithstanding
the foregoing, from the Closing Date through but excluding the date of delivery
to the

2



--------------------------------------------------------------------------------



 



Administrative Agent of financial statements required by Section 5.1(a) for the
year ending December 31, 2010 and the related Compliance Certificate required by
Section 5.1(c), the rates set forth in Level III shall apply for purposes of
determining the Applicable Margin.
          “Applicable Percentage” shall mean, as of any date, with respect to
the commitment fee as of any date, the percentage per annum set forth in the
Borrowing Base Utilization Grid, based upon the Borrowing Base Utilization
Percentage then in effect, provided in Schedule I.
          Each change in the Applicable Percentage shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change; provided that
if at any time the Borrower fails to deliver a Reserve Report pursuant to
Section 5.12(a), then the “Applicable Percentage” means the rate per annum set
forth on the grid when the Borrowing Base Utilization Percentage is at its
highest level.
          “Approved Counterparty” means (i) any Lender or any Affiliate of a
Lender, (ii) Shell Energy North America (US), L.P., (iii) any other Person whose
long term senior unsecured debt rating is A-/A3 by S&P or Moody’s (or their
equivalent) or higher, and (iv) with regard to Master Agreements in respect of
commodities, and subject to the conditions set forth therein, any other Person
approved by the Administrative Agent.
          “Approved Fund” shall mean any Person (other than a natural Person)
that is (or will be) engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its business and that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
          “Approved Petroleum Engineers” shall mean (i) Forrest A. Garb &
Associates and (ii) any other independent petroleum engineers reasonably
acceptable to the Administrative Agent and the Borrower.
          “Asset Coverage Ratio” shall mean, as of any date, the ratio of
(i) NYMEX Value as of the most recent Redetermination Date, minus the NYMEX
Value of any Oil and Gas Properties sold since such Redetermination Date, plus
the NYMEX Value of any Oil and Gas Properties acquired since such
Redetermination Date to (ii) Consolidated Total Debt as of such date.
          “Assignment and Acceptance” shall mean an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 10.4(b)) and accepted by the Administrative
Agent, in the form of Exhibit A attached hereto or any other form approved by
the Administrative Agent.
          “Availability Period” shall mean the period from the Closing Date to
but excluding the Maturity Date.

3



--------------------------------------------------------------------------------



 



          “Bank Product Amount” shall have the meaning set forth in the
definition of “Bank Product Provider”.
          “Bank Product Obligations” shall mean, collectively, all obligations
and other liabilities owed by any Loan Party to any Bank Product Provider
arising with respect to any Bank Products.
          “Bank Product Provider” shall mean any Person that, at the time it
provides any Bank Products to any Loan Party, (i) is a Lender or an Affiliate of
a Lender and (ii) except when the Bank Product Provider is SunTrust Bank and its
Affiliates, has provided prior written notice to the Administrative Agent which
has been acknowledged by the Borrower of (A) the existence of such Bank Product,
(B) the maximum dollar amount of obligations arising thereunder (the “Bank
Product Amount”) and (C) the methodology to be used by such parties in
determining the obligations under such Bank Product from time to time. In no
event shall any Bank Product Provider acting in such capacity be deemed a Lender
for purposes hereof to the extent of and as to Bank Products except that each
reference to the term “Lender” in Article IX and Section 10.4 shall be deemed to
include such Bank Product Provider and in no event shall the approval of any
such person in its capacity as Bank Product Provider be required in connection
with the release or termination of any security interest or Lien of the
Administrative Agent. The Bank Product Amount may be changed from time to time
upon written notice to the Administrative Agent by the applicable Bank Product
Provider. No Bank Product Amount may be established at any time that a Default
or Event of Default exists.
          “Bank Products” shall mean any of the following services provided to
any Loan Party by any Bank Product Provider: (i) any treasury or other cash
management services, including deposit accounts, automated clearing house
(ACH) origination and other funds transfer, depository (including cash vault and
check deposit), zero balance accounts and sweeps, return items processing,
controlled disbursement accounts, positive pay, lockboxes and lockbox accounts,
account reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (ii) card services, including credit card (including purchasing card and
commercial card), prepaid cards, including payroll, stored value and gift cards,
merchant services processing, and debit card services.
          “Base Rate” shall mean the highest of (i) the rate which the
Administrative Agent announces from time to time as its prime lending rate, as
in effect from time to time, (ii) the Federal Funds rate, as in effect from time
to time, plus one-half of one percent (1/2%) per annum and (iii) the Adjusted
LIBO Rate determined on a daily basis for an Interest Period of one (1) month,
plus one percent (1.00%) per annum (any changes in such rates to be effective as
of the date of any change in such rate). The Administrative Agent’s prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer. The Administrative Agent may make
commercial loans or other loans at rates of interest at, above, or below the
Administrative Agent’s prime lending rate. “Base Rate” when used in reference to
any Loan or Borrowing, refers to whether such Loan or Loans comprising such
Borrowing, which are bearing interest at a rate determined by reference to the
Base Rate.

4



--------------------------------------------------------------------------------



 



          “Borrower” shall have the meaning in the introductory paragraph
hereof.
          “Borrower’s LTIP” shall mean the RAM Energy Resources, Inc. 2006
Long-Term Incentive Plan.
          “Borrowing” shall mean a borrowing consisting of Loans of the same
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect.
          “Borrowing Base” shall mean at any time an amount equal to the amount
determined in accordance with Section 2.7, as the same may be adjusted from time
to time pursuant to Section 5.13, or Section 7.7 or Section 7.12.
          “Borrowing Base Deficiency” occurs if at any time the total Revolving
Credit Exposures exceeds the Borrowing Base then in effect.
          “Borrowing Base Utilization Percentage” shall mean, as of any day, the
fraction expressed as a percentage, the numerator of which is the sum of the
Revolving Credit Exposures of the Lenders on such day, and the denominator of
which is the Borrowing Base in effect on such day.
          “Business Day” shall mean any day other than (i) a Saturday, Sunday or
other day on which commercial banks in either Atlanta, Georgia or New York, New
York are authorized or required by law to close and (ii) if such day relates to
a Borrowing of, a payment or prepayment of principal or interest on, a
conversion of or into, or an Interest Period for, a Eurodollar Loan or a notice
with respect to any of the foregoing, any day on which banks are not open for
dealings in dollar deposits are carried on in the London interbank market.
          “Capital Lease Obligations” of any Person shall mean all obligations
of such Person to pay rent or other amounts under any lease (or other
arrangement conveying the right to use) of real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Capital Stock” shall mean all shares, options, warrants, general or
limited partnership interests, membership interests or other equivalents
(regardless of how designated) of or in a corporation, partnership, limited
liability company or equivalent entity whether voting or nonvoting, including
common stock, preferred stock or any other “equity security” (as such term is
defined in Rule 3a11-1 of the General Rules and Regulations promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934).
          “Cash Collateralize” shall mean, in respect of any obligations, to
provide and pledge (as a first priority perfected security interest) cash
collateral for such obligations in Dollars, with the Administrative Agent
pursuant to documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” has a corresponding meaning).

5



--------------------------------------------------------------------------------



 



          “Change in Control” shall mean the occurrence of one or more of the
following events: (i) any sale, lease, exchange or other transfer (in a single
transaction or a series of related transactions) of all or substantially all of
the assets of the Borrower to any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder in effect on the date hereof), (ii) the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
“group” (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof) of 30% or more of the outstanding shares of the voting stock of the
Borrower, or (iii) during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals who are Continuing Directors.
          “Change in Law” shall mean (i) the adoption of any applicable law,
rule or regulation after the date of this Agreement, (ii) any change in any
applicable law, rule or regulation, or any change in the interpretation or
application thereof, by any Governmental Authority after the date of this
Agreement, or (iii) compliance by any Lender (or its Applicable Lending Office)
or the Issuing Bank (or for purposes of Section 2.20(b), by the Parent Company
of such Lender or the Issuing Bank, if applicable) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement. Notwithstanding
anything herein to the contrary, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and all requests, rules, guidelines and directives promulgated
thereunder, are deemed to have been introduced or adopted after the date hereof,
regardless of the date enacted or adopted.
          “Closing Date” shall mean the date on which the conditions precedent
set forth in Section 3.1 and Section 3.2 have been satisfied or waived in
accordance with Section 10.2.
          “Code” shall mean the Internal Revenue Code of 1986, as amended and in
effect from time to time.
          “Collateral” shall mean all real and personal property of any kind or
character, granted as security under the Collateral Documents.
          “Collateral Documents” shall mean the Guaranty and Collateral
Agreement, the Mortgages and any and all other mortgages, deeds of trusts,
security agreements, pledge agreements, account control agreements, UCC
financing statements, letters-in-lieu, instruments, agreements, consents or
certificates now or hereafter executed and delivered by the Borrower or any
other Person (other than Master Agreements with Secured Hedge Counterparties or
participation or similar agreements between any Lender and any other lender or
creditor with respect to any Indebtedness pursuant to this Agreement) in
connection with, or as security for the payment or performance of the
Indebtedness, the Notes, this Agreement, or reimbursement obligations under the
Letters of Credit, as such agreements may be amended, modified, supplemented or
restated from time to time.
          “Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as

6



--------------------------------------------------------------------------------



 



an amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder. The amount representing each Lender’s Commitment
shall at any time be the lesser of such Lender’s Maximum Commitment and such
Lender’s Pro Rata Share of the then effective Borrowing Base.
          “Compliance Certificate” shall mean a certificate from the principal
executive officer or the principal financial officer of the Borrower in the form
of, and containing the certifications set forth in, the certificate attached
hereto as Exhibit H.
          “Consolidated Current Assets” shall mean, for any Person at any time,
the sum of the current assets of such Person and its Subsidiaries at such time;
provided that, for purposes of determining compliance with Section 6.4, the
excess of the Aggregate Commitments less the total Revolving Credit Exposures
shall be considered a current asset. For purposes of this definition, any
non-cash assets resulting from the requirements of ASC 815 for any period of
determination shall be excluded from the determination of current assets of such
Person and its Subsidiaries.
          “Consolidated Current Liabilities” shall mean, for any Person at any
time, the current liabilities of such Person and its Subsidiaries at such time;
provided that, for purposes of determining compliance with Section 6.4, the
current portion of the principal amount of the Loans and the current portion of
the principal amount of any loans outstanding under the Second Lien Term Loan
Agreement shall not be considered current liabilities. For purposes of this
definition, any non-cash liabilities resulting from the requirements of ASC 815
for any period of determination shall be excluded from the determination of
current liabilities of such Person and its Subsidiaries.
          “Consolidated EBITDA” shall mean, for any Person and its Subsidiaries
for any period, an amount equal to the sum of (i) Consolidated Net Income for
such period less (ii) unrealized gains from Hedging Transactions, plus (iii) to
the extent deducted in determining Consolidated Net Income for such period, and
without duplication, (A) Consolidated Interest Expense, (B) income tax expense
determined on a consolidated basis in accordance with GAAP, (C) depreciation and
amortization determined on a consolidated basis in accordance with GAAP,
(D) non-cash compensation expenses under the Borrower’s LTIP as determined in
accordance with FAS 123R and (E) all other non-cash charges (including
unrealized losses from Hedging Transactions) acceptable to the Administrative
Agent, determined on a consolidated basis in accordance with GAAP, in each case
for such period; provided, however, that (x) there shall be included in
determining Consolidated EBITDA for any period, without duplication, (A) the
Acquired EBITDA of any Person or business, or attributable to any property or
asset, acquired by any Loan Party during such period to the extent not
subsequently sold, transferred, abandoned or otherwise disposed by any Loan
Party (each such Person, business, property or asset acquired and not
subsequently so disposed of, an “Acquired Entity or Business”), based on the
actual Acquired EBITDA of such Acquired Entity or Business for such period
(including the portion thereof occurring prior to such acquisition or
conversion); provided further, that to the extent included in Consolidated Net
Income, there shall be excluded in determining Consolidated EBITDA for any
period the Disposed EBITDA of any Person, property, business or asset sold,
transferred, abandoned or otherwise disposed of, closed or classified as
discontinued operations

7



--------------------------------------------------------------------------------



 



by any Loan Party during such period (each such Person, property, business or
asset so sold or disposed of, a “Disposed Entity or Business”), based on the
actual Disposed EBITDA of such Disposed Entity or Business for such period
(including the portion thereof occurring prior to such sale, transfer or
disposition or conversion). Notwithstanding the foregoing, in no event shall the
Consolidated EBITDA attributable to the Oil and Gas Properties sold to Milagro
Producing, LLC or Southridge Energy, LLC in December, 2010 be treated as
Disposed EBITDA hereunder. Unless otherwise specified herein, Consolidated
EBITDA shall mean Consolidated EBITDA of the Borrower and its Subsidiaries.
          “Consolidated Interest Expense” shall mean, for any Person and its
Subsidiaries for any period determined on a consolidated basis in accordance
with GAAP, the sum of (i) the total interest expense, including without
limitation the interest component of any payments in respect of Capital Lease
Obligations, paid during such period plus (ii) the net amount payable (or minus
the net amount receivable) with respect to interest rate Hedging Transactions
during such period (whether or not actually paid or received during such
period). Unless otherwise specified herein, Consolidated Interest Expense shall
mean Consolidated Interest Expense of the Borrower and its Subsidiaries.
          “Consolidated Net Income” shall mean, for any Person and its
Subsidiaries for any period, the net income (or loss) of such Person and its
Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP, but excluding therefrom (to the extent otherwise included therein)
(i) any extraordinary gains or losses, (ii) any gains attributable to write-ups
of assets, (iii) any Capital Stock of such Person or any Subsidiary of such
Person in the unremitted earnings of any Person that is not a Subsidiary and
(iv) any income (or loss) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Person or any Subsidiary
on the date that such other Person’s assets are acquired by the Person or any
Subsidiary. Unless otherwise specified herein, Consolidated Net Income shall
mean Consolidated Net Income of the Borrower and its Subsidiaries.
          “Consolidated Total Debt” shall mean, as of any date, all Indebtedness
of the Borrower and its Subsidiaries measured on a consolidated basis as of such
date, but excluding Indebtedness of the type described in subsection (xi) of the
definition thereto.
          “Continuing Director” shall mean, with respect to any period, any
individuals (i) who were members of the board of directors or other equivalent
governing body of the Borrower on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

8



--------------------------------------------------------------------------------



 



          “Contractual Obligation” of any Person shall mean any provision of any
security issued by such Person or of any agreement, instrument or undertaking
under which such Person is obligated or by which it or any of the property in
which it has an interest is bound.
          “Current Ratio” shall mean, as of the last day of any Fiscal Quarter,
the ratio of Consolidated Current Assets as of such date to Consolidated Current
Liabilities as of such date.
          “Default” shall mean any condition or event that, with the giving of
notice or the lapse of time or both, would constitute an Event of Default.
          “Default Interest” shall have the meaning set forth in
Section 2.12(b).
          “Defaulting Lender” shall mean, at any time, any Lender as to which
the Administrative Agent has notified the Borrower that (i) such Lender has
failed for three (3) or more Business Days to comply with its obligations under
this Agreement to make a Loan and/or to make a payment to the Issuing Bank in
respect of a Letter of Credit, (ii) such Lender has notified the Administrative
Agent, or has stated publicly, that it will not comply with any such funding
obligation hereunder, or has defaulted on, its obligation to fund generally
under any other loan agreement, credit agreement or other financing agreement,
(iii) such Lender has, for three (3) or more Business Days, failed to confirm in
writing to the Administrative Agent, in response to a written request of the
Administrative Agent, that it will comply with its funding obligations
hereunder, or (iv) a Lender Insolvency Event has occurred and is continuing with
respect to such Lender. The Administrative Agent will promptly send to all
parties hereto a copy of any notice to the Borrower provided for in this
definition.
          “Defensible Title” means as to any Oil and Gas Property, such title
held by a Loan Party that (i) is free from reasonable doubt to the end that a
prudent purchaser engaged in the business of the ownership, development and
operation of producing Oil and Gas Properties, with knowledge of all of the
facts and their legal bearing, would be willing to accept and pay full value
therefor; (ii) is deducible of record from the records of the applicable parish
or county, or, in the case of federal leases, from the records of the applicable
office of the Bureau of Lands Management or Minerals Management Service, or, in
the case of state leases, from the applicable records of the applicable state
land office; (iii) entitle such Loan Party to receive not less than the “Net
Revenue Interest” set forth in the Initial Reserve Report with respect to each
Oil and Gas Property owned by such Loan Party as of the date of this Agreement,
and not less than the “Net Revenue Interest” set forth in the most recent
Reserve Report with respect to each Oil and Gas Property acquired by such Loan
Party after the date of this Agreement, in each case, without reduction,
suspension or termination throughout the productive life of such Oil and Gas
Property; (iv) obligates such Loan Party to bear costs and expenses relating to
operations on and the maintenance and development of each Oil and Gas Property
in an amount not greater than the “Working Interest” set forth in the Initial
Reserve Report with respect to each Oil and Gas Property owned by such Loan
Party as of the date of this Agreement, and not greater than the “Working
Interest” set forth in the most recent Reserve Report with respect to each Oil
and Gas Property acquired by such Loan Party after the date of this Agreement
(except to the extent that such Loan Party is obligated under an operating
agreement to assume a portion of a defaulting or non-consenting party’s share of
costs), in each case without increase for the respective

9



--------------------------------------------------------------------------------



 



productive life of such Oil and Gas Property; and (v) is free and clear of Liens
and material encumbrances and defects, except for Permitted Encumbrances.
          “Disposed EBITDA” shall mean, with respect to any Disposed Entity or
Business for any period, the amount for such period of Consolidated EBITDA of
such Disposed Entity or Business, all as determined on a consolidated basis for
such Disposed Entity or Business in a manner not inconsistent with GAAP.
          “Disposed Entity or Business” shall have the meaning provided in the
definition of the term Consolidated EBITDA.
          “Dollar(s)” and the sign “$” shall mean lawful money of the United
States of America.
          “Engagement Letter” shall mean that certain engagement letter dated
January 26, 2011 among the Borrower, the Administrative Agent and SunTrust
Robinson Humphrey, Inc.
          “Engineering Reports” shall have the meaning assigned such term in
Section 2.7(c)(i).
          “Environmental Laws” shall mean all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters, in effect in any and all
jurisdictions in which the Borrower or any Subsidiary is conducting, or at any
time has conducted, business, or where any Property of the Borrower or any
Subsidiary is located, including, the Oil Pollution Act of 1990 (“OPA”), as
amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976 (“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Law, as amended,
and other environmental conservation or protection Governmental Requirements.
          “Environmental Liability” shall mean any liability, contingent or
otherwise (including any liability for damages, costs of environmental
investigation and remediation, costs of administrative oversight, fines, natural
resource damages, penalties or indemnities), of the Borrower or any Subsidiary
directly or indirectly resulting from or based upon (i) any actual or alleged
violation of any Environmental Law, (ii) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(iii) any actual or alleged exposure to any Hazardous Materials, (iv) the
Release or threatened Release of any Hazardous Materials or (v) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

10



--------------------------------------------------------------------------------



 



          “Environmental Permit” shall mean any permit, registration, license,
notice, approval, consent, exemption, variance, or other authorization required
under or issued pursuant to applicable Environmental Laws.
          “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and any successor statute.
          “ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Borrower, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
          “ERISA Event” shall mean (i) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived);
(ii) the failure of any Plan to meet the minimum funding standard applicable to
the Plan for a plan year under Section 412 of the Code or Section 302 of ERISA,
whether or not waived; (iii) the filing pursuant to Section 412(d) of the Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (iv) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (v) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator appointed by the PBGC of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (vi) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (vii) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
          “Eurodollar” when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, bears interest at
a rate determined by reference to the Adjusted LIBO Rate.
          “Eurodollar Reserve Percentage” shall mean the aggregate of the
maximum reserve percentages (including, without limitation, any emergency,
supplemental, special or other marginal reserves) expressed as a decimal
(rounded upwards to the next 1/100th of 1%) in effect on any day to which the
Administrative Agent is subject with respect to the Adjusted LIBO Rate pursuant
to regulations issued by the Board of Governors of the Federal Reserve System
(or any Governmental Authority succeeding to any of its principal functions)
with respect to eurocurrency funding (currently referred to as “eurocurrency
liabilities” under Regulation D). Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under Regulation D. The Eurodollar Reserve
Percentage shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

11



--------------------------------------------------------------------------------



 



          “Event of Default” shall have the meaning provided in Article VIII.
          “Excluded Taxes” shall mean with respect to the Administrative Agent,
any Lender, the Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of the Borrower hereunder, (i) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (ii) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located, (iii) in the case of a
Foreign Lender, any withholding tax that (A) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (B) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (B) is attributable to such Foreign Lender’s failure
(other than as a result of a change in law) to comply with Section 2.20(e) and
(iv) in the case of a Lender or Issuing Bank, any U.S. withholding Taxes that
are attributable to such Lender’s or Issuing Bank’s failure to comply with
FATCA.
          “Existing Credit Agreement” shall mean that certain Loan Agreement,
dated as of November 29, 2007, by and among RAM Energy Resources, Inc., the
lenders from time to time parties thereto and Guggenheim Corporate Funding, LLC,
as arranger and administrative agent, as amended or modified from time to time.
          “Existing Lenders” shall mean all lenders parties to the Existing
Credit Agreement on the Closing Date.
          “FATCA” shall mean Sections 1471 through 1474 of the Code, as of the
date of this Agreement, and any current or future regulations or official
interpretations thereof.
          “Federal Funds Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the next 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with member banks
of the Federal Reserve System arranged by Federal funds brokers, as published by
the Federal Reserve Bank of New York on the next succeeding Business Day or if
such rate is not so published for any Business Day, the Federal Funds Rate for
such day shall be the average rounded upwards, if necessary, to the next 1/100th
of 1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
          “Fiscal Quarter” shall mean any fiscal quarter of the Borrower.
          “Fiscal Year” shall mean any fiscal year of the Borrower.
          “Foreign Lender” shall mean any Lender that is not a United States
person under Section 7701(a)(30) of the Code.
          “Foreign Subsidiary” shall mean any Subsidiary that is organized under
the laws of a jurisdiction other than one of the fifty states of the United
States or the District of Columbia.

12



--------------------------------------------------------------------------------



 



          “GAAP” shall mean generally accepted accounting principles in the
United States applied on a consistent basis and subject to the terms of
Section 1.3.
          “Governmental Authority” shall mean the government of the United
States of America, any other nation or any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government.
          “Governmental Requirement” shall mean any Requirement of Law imposed
by any Governmental Authority.
          “Guarantee” of or by any Person (the “guarantor”) shall mean any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly and including any obligation, direct or indirect, of the guarantor
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (ii) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or other obligation or (iv) as an
account party in respect of any letter of credit or letter of guaranty issued in
support of such Indebtedness or obligation; provided, that the term “Guarantee”
shall not include endorsements for collection or deposit in the ordinary course
of business. The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the primary obligation in respect of
which Guarantee is made or, if not so stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith. The
term “Guarantee” used as a verb has a corresponding meaning.
          “Guarantor” shall mean each of the Subsidiary Loan Parties.
          “Guaranty and Collateral Agreement” shall mean the Guarantee and
Collateral Agreement, dated as of the date hereof and substantially in the form
of Exhibit B hereto, made by the Loan Parties in favor of the Administrative
Agent for the benefit of the Lenders, Secured Hedge Counterparties and the other
secured parties named therein.
          “Hazardous Materials” shall mean all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, including: (i) any chemical, compound, material, product, byproduct,
substance or waste defined as or included in the definition or meaning of
“hazardous substance,” “hazardous material,” “hazardous waste,” “solid waste,”
“toxic waste,” “extremely hazardous substance,” “toxic substance,”
“contaminant,” “pollutant,” or words of similar meaning or import found in any
applicable Environmental Law; (ii) Hydrocarbons, petroleum distillers, petroleum
products, petroleum substances, natural gas, oil, oil and gas waste, crude oil,
and any components, fractions, or

13



--------------------------------------------------------------------------------



 



derivatives thereof; and (iii) radioactive materials, explosives, asbestos or
asbestos containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
          “Hedging Obligations” of any Person shall mean any and all obligations
of such Person, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired under any and all Hedging Transactions
with any Lender-Related Hedge Provider.
          “Hedging Transaction” of any Person shall mean (i) any transaction
(including an agreement with respect to any such transaction) now existing or
hereafter entered into by such Person that is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap or option, bond option, interest rate option,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross-currency rate swap transaction,
currency option, spot transaction, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether or not any such transaction is governed by or
subject to any master agreement and (ii) any and all transactions of any kind,
and the related confirmations, which are subject to the terms and conditions of,
or governed by, any form of master agreement published by the International
Swaps and Derivatives Association, Inc., any International Foreign Exchange
Master Agreement, or any other similar master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement and (iii) any and
all renewals, extensions and modifications of such Hedging Transactions.
          “Hydrocarbon Interests” shall mean all rights, titles, interests and
estates now or hereafter acquired in and to oil and gas leases, oil, gas and
mineral leases, or other liquid or gaseous hydrocarbon leases, mineral fee
interests, overriding royalty and royalty interests, net profit interests and
production payment interests, including any reserved or residual interests of
whatever nature.
          “Hydrocarbons” shall mean oil, gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, liquid hydrocarbons, gaseous
hydrocarbons and all products refined or separated therefrom.
          “Indebtedness” of any Person shall mean, without duplication (i) all
obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person in respect of the deferred purchase price
of property or services (other than trade payables incurred in the ordinary
course of business; provided, that for purposes of Section 8.1(g), trade
payables overdue by more than 60 days shall be included in this definition
except to the extent that any of such trade payables are being disputed in good
faith and by appropriate measures), (iv) all obligations of such Person under
any conditional sale or other title retention agreement(s) relating to

14



--------------------------------------------------------------------------------



 



property acquired by such Person, (v) all Capital Lease Obligations of such
Person, (vi) all obligations, contingent or otherwise, of such Person in respect
of letters of credit, acceptances or similar extensions of credit, (vii) all
Guarantees of such Person of the type of Indebtedness described in clauses
(i) through (vi) above, (viii) all Indebtedness of a third party secured by any
Lien on property owned by such Person, whether or not such Indebtedness has been
assumed by such Person, (ix) all obligations of such Person, contingent or
otherwise, to purchase, redeem, retire or otherwise acquire for value any
Capital Stock of such Person, (x) Off-Balance Sheet Liabilities and (xi) all
Hedging Obligations. The Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.
          “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
          “Information Memorandum” shall mean the Confidential Information
Memorandum dated February 2011 relating to the Borrower and the transactions
contemplated by this Agreement and the other Loan Documents.
          “Initial Reserve Report” shall mean the report of Forrest A. Garb &
Associates dated as of December 31, 2010 with respect to certain Oil and Gas
Properties of the Borrower and its Subsidiaries.
          “Interim Redetermination” shall have the meaning assigned such term in
Section 2.7(b).
          “Interim Redetermination Date” shall mean the date on which a
Borrowing Base that has been redetermined pursuant to an Interim Redetermination
becomes effective as provided in Section 2.7(b).
          “Interest Coverage Ratio” shall mean, as of the last day of any Fiscal
Quarter, the ratio of (i) Consolidated EBITDA for the four consecutive Fiscal
Quarters ending on such date to (ii) Consolidated Interest Expense for the four
consecutive Fiscal Quarters ending on such date, net of, to the extent the same
would otherwise be included in Consolidated Interest Expense, amortization of
debt discount, fees and expenses relating to the Existing Credit Agreement, this
Agreement and the Second Lien Term Loan Agreement and other non-cash interest.
          “Interest Period” shall mean with respect to any Eurodollar Borrowing,
a period of one, two, three or six months; provided, that:
     (i) the initial Interest Period for such Borrowing shall commence on the
date of such Borrowing (including the date of any conversion from a Borrowing of
another Type), and each Interest Period occurring thereafter in respect of such
Borrowing shall commence on the day on which the next preceding Interest Period
expires;
     (ii) if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless

15



--------------------------------------------------------------------------------



 



such Business Day falls in another calendar month, in which case such Interest
Period would end on the next preceding Business Day;
     (iii) any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month; and
     (iv) no Interest Period may extend beyond the Maturity Date.
          “Investments” shall have the meaning assigned to such term in
Section 7.4.
          “Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer
of Letters of Credit pursuant to Section 2.22.
          “LC Commitment” shall mean that portion of the Aggregate Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $5,000,000.
          “LC Disbursement” shall mean a payment made by the Issuing Bank
pursuant to a Letter of Credit.
          “LC Documents” shall mean all applications, agreements and instruments
relating to the Letters of Credit but excluding the Letters of Credit.
          “LC Exposure” shall mean, at any time, the sum of (i) the aggregate
undrawn amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender shall be its
Pro Rata Share of the total LC Exposure at such time.
          “Lender Insolvency Event” shall mean that (i) a Lender or its Parent
Company is insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors, or (ii) a Lender or
its Parent Company is the subject of a bankruptcy, insolvency, reorganization,
liquidation or similar proceeding, or a receiver, trustee, conservator,
custodian or the like has been appointed for such Lender or its Parent Company,
or such Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment,
or (iii) a Lender or its Parent Company has been adjudicated as, or determined
by any Governmental Authority having regulatory authority over such Person or
its assets to be, insolvent; provided that, for the avoidance of doubt, a Lender
Insolvency Event shall not be deemed to have occurred solely by virtue of the
ownership or acquisition of any Capital Stock in or control of a Lender or a
Parent Company thereof by a Governmental Authority or an instrumentality
thereof.
          “Lender-Related Hedge Provider” shall mean any Person that, at the
time it enters into a Hedging Transaction with any Loan Party, is a Lender or an
Affiliate of a Lender. Such Lender-Related Hedge Provider, except when the
Lender-Related Hedge Provider is SunTrust

16



--------------------------------------------------------------------------------



 



Bank and its Affiliates, shall make good faith efforts to provide written notice
to the Administrative Agent which has been acknowledged by the Borrower of
(x) the existence of such Hedging Transaction, and (y) the methodology to be
used by such parties in determining the obligations under such Hedging
Transaction from time to time. In no event shall any Lender-Related Hedge
Provider acting in such capacity be deemed a Lender for purposes hereof to the
extent of and as to Hedging Obligations except that each reference to the term
“Lender” in Article IX and Section 10.4 shall be deemed to include such
Lender-Related Hedge Provider. In no event shall the approval of any such Person
in its capacity as Lender-Related Hedge Provider be required in connection with
the release or termination of any security interest or Lien of the
Administrative Agent.
          “Lenders” shall have the meaning assigned to such term in the opening
paragraph of this Agreement and shall include, where appropriate, each Lender
that joins this Agreement pursuant to Section 2.22 or Section 2.24.
          “Letter of Credit” shall mean any stand-by letter of credit issued
pursuant to Section 2.21 by the Issuing Bank for the account of the Borrower
pursuant to the LC Commitment.
          “Leverage Ratio” shall mean, as of any date, the ratio of
(i) Consolidated Total Debt as of such date to (ii) Consolidated EBITDA for the
four consecutive Fiscal Quarters ending on or immediately prior to such date for
which financial statements are required to have been delivered under this
Agreement.
          “LIBOR” shall mean, for any Interest Period with respect to a
Eurodollar Loan, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor
page) as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London, England time), two (2) Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period. If for any reason such rate is not available, LIBOR shall be, for any
Interest Period, the rate per annum reasonably determined by the Administrative
Agent as the rate of interest at which Dollar deposits in the approximate amount
of the Eurodollar Loan comprising part of such borrowing would be offered by the
Administrative Agent to major banks in the London interbank Eurodollar market at
their request at or about 10:00 a.m. New York time two (2) Business Days prior
to the first day of such Interest Period for a term comparable to such Interest
Period.
          “Lien” shall mean any mortgage, pledge, security interest, lien
(statutory or otherwise), charge, encumbrance, hypothecation, assignment,
deposit arrangement, or other arrangement having the practical effect of any of
the foregoing or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing and production payments and the
like payable out of Oil and Gas Properties). The term “Lien” shall include
easements, restrictions, servitudes, permits, conditions, covenants, exceptions
or reservations. For the purposes of this Agreement, the Borrower and its
Subsidiaries shall be deemed to be the owner of any property which it has
acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or

17



--------------------------------------------------------------------------------



 



other arrangement pursuant to which title to the property has been retained by
or vested in some other Person in a transaction intended to create a financing.
          “Loan” shall mean a loan made by a Lender to the Borrower under its
Commitment, which may either be a Base Rate Loan or a Eurodollar Loan.
          “Loan Documents” shall mean, collectively, this Agreement, the Second
Lien Intercreditor Agreement, the Collateral Documents, the LC Documents, all
Notices of Borrowing, all Notices of Conversion/Continuation, all Compliance
Certificates, all UCC Financing Statements, all stock powers and similar
instruments of transfer, any promissory notes issued hereunder and any and all
other instruments, agreements, documents and writings executed in connection
with any of the foregoing.
          “Loan Parties” shall mean the Borrower and the Subsidiary Loan
Parties.
          “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(i) the business, results of operations, financial condition, assets,
liabilities or prospects of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of any Loan Party to perform any of its respective obligations
under the Loan Documents, (iii) the rights and remedies of the Administrative
Agent, the Issuing Bank and the Lenders under any of the Loan Documents or
(iv) the legality, validity or enforceability of any of the Loan Documents.
          “Material Contract” means, as to any Person, any supply, purchase,
service, employment, tax, indemnity, farm-in agreement, farm-out agreement, gas
marketing, gas imbalance, operating, unitization, communitization, partnership,
joint venture or other agreement of such Person or any of its Subsidiaries or by
which such Person or any of its Subsidiaries or any of their respective
properties are otherwise bound, if such agreement either (i) requires the
expenditure of over $1,000,000 by such Person during any calendar year (other
than contracts with respect to the routine acquisition of leasehold, the
drilling of wells, the construction and operation of gathering, processing or
treating facilities or equipment, or other similar contracts pursuant to which
such Person routinely acquires, drills, develops and operates the Oil and Gas
Properties), or (ii) involves the sale of more than $2,500,000 in Hydrocarbons
by such Person in any calendar year (except to the extent any such contract is
cancelable by such Person on 60-days’ notice or less), or (iii) involves a
liability of such Person in excess of $1,000,000, or (iv) results or could
result in the loss of title to, or the transfer or creation of a Lien upon any
Mortgaged Property (except to the extent otherwise permitted hereunder), or
(v) is otherwise determined by Administrative Agent, in its reasonable judgment,
to be material to the business, operations or properties of such Person, as the
same shall be amended, modified and supplemented and in effect from time to
time.
          “Material Indebtedness” shall mean any Indebtedness (other than Loans
and Letters of Credit) and Hedging Obligations, of the Borrower or any of its
Subsidiaries,

18



--------------------------------------------------------------------------------



 



individually or in an aggregate committed or outstanding principal amount
exceeding $500,000. For purposes of determining the amount of attributed
Indebtedness from Hedging Obligations, the “principal amount” of any Hedging
Obligations at any time shall be the Net Mark-to-Market Exposure of such Hedging
Obligations.
          “Maturity Date” shall mean, the earlier of (i) March 13, 2016 or
(ii) the date on which the principal amount of all outstanding Loans have been
declared or automatically have become due and payable (whether by acceleration
or otherwise).
          “Maximum Commitment” shall mean as to each Lender, the amount set
forth opposite such Lender’s name on Schedule II under the caption “Maximum
Commitment,” as such commitment may be (i) modified from time to time pursuant
to Section 2.7 or Section 2.23 and (ii) modified from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.4.
          “Moody’s” shall mean Moody’s Investors Service, Inc.
          “Mortgaged Properties” shall mean any property owned by the Borrower
or any Subsidiary which is subject to the Liens existing and to exist under the
terms of the Collateral Documents.
          “Mortgages” shall mean one or more mortgages or deeds of trust, as the
same may be amended or supplemented from time to time, to secure the
Obligations, executed by the Borrower and/or one or more of its Subsidiaries in
favor of the Administrative Agent for the benefit of the Lenders, Secured Hedge
Counterparties and the other secured parties named therein, the form and
substance of which shall be satisfactory to the Administrative Agent, that
encumber the Oil and Gas Properties, related improvements and other related
property.
          “Multiemployer Plan” shall have the meaning set forth in
Section 4001(a)(3) of ERISA.
          “New Borrowing Base Notice” has the meaning assigned such term in
Section 2.7(d).
          “Net Mark-to-Market Exposure” of any Person shall mean, as of any date
of determination with respect to any Hedging Obligation, the excess (if any) of
all unrealized losses over all unrealized profits of such Person arising from
such Hedging Obligation, as determined in accordance with GAAP. “Unrealized
losses” shall mean the fair market value of the cost to such Person of replacing
the Hedging Transaction giving rise to such Hedging Obligation as of the date of
determination (assuming the Hedging Transaction were to be terminated as of that
date), and “unrealized profits” shall mean the fair market value of the gain to
such Person of replacing such Hedging Transaction as of the date of
determination (assuming such Hedging Transaction were to be terminated as of
that date).
          “Non-Defaulting Lender” shall mean, at any time, a Lender that is not
a Defaulting Lender or a Potential Defaulting Lender.

19



--------------------------------------------------------------------------------



 



          “Notice of Borrowing” shall have the meaning as set forth in
Section 2.3.
          “Notice of Conversion/Continuation” shall mean the notice given by the
Borrower to the Administrative Agent in respect of the conversion or
continuation of an outstanding Borrowing as provided in Section 2.7(b).
          “NYMEX” shall have the meaning as set forth in the definition of
“NYMEX Price”.
          “NYMEX Price” means, as of the date of the determination thereof with
respect to each of the appropriate crude oil or natural gas categories included
in the then most recent Reserve Report provided by the Borrower to the
Administrative Agent pursuant to Section 5.12, the prices for the 36 succeeding
monthly futures contract prices (the “Three Year Strip”) and held constant
thereafter based on the price of the average of the contract prices for the last
twelve (12) months of such Three Year Strip period, commencing with the month
during which the determination is to be made, as quoted on the New York
Mercantile Exchange (the “NYMEX”) and published in a nationally recognized
publication for such pricing as selected by Administrative Agent, adjusted to
account for the historical basis in a manner acceptable to the Administrative
Agent, and held constant thereafter; provided, however, in the event that the
NYMEX no longer provides futures contract price quotes for 36 month periods, the
longest period of quotes of less than 36 months shall be used and held constant
thereafter based on the average of the contract prices for the last twelve
(12) months of such period, and, if the NYMEX no longer provides such futures
contract quotes or has ceased to operate, the Administrative Agent shall
designate another nationally recognized commodities exchange to replace the
NYMEX for purposes of the references to the NYMEX herein.
          “NYMEX Pricing” shall mean, as of any date of determination with
respect to any month (i) for crude oil, the closing settlement price for the
Light, Sweet Crude Oil futures contract for each month, and (ii) for natural
gas, the closing settlement price for the Henry Hub Natural Gas futures contract
for such month, in each case as published by NYMEX on its website currently
located at www.nymex.com or any successor thereto (as such pricing may be
corrected or revised from time to time by the NYMEX in accordance with its rules
and regulations).
          “NYMEX Value” means, at any date of determination thereof as to the
Proved Reserves of the Loan Parties, the present value, discounted at 10% per
annum, of future net revenues (i.e., after deducting production and ad valorem
taxes and less future capital costs and operating expenses and plugging and
abandonment liabilities) from Proved Reserves of the Loan Parties utilizing the
NYMEX Price and assuming that production costs thereafter remain constant on a
per barrel of oil equivalent basis; provided, however, that with respect to
volumes covered by Hedging Transactions that would effectively result in
Borrower receiving greater or less than the NYMEX Price for such volumes as a
result of payments made or received pursuant to Hedging Transactions, the
contract price for such volumes under such Hedging Transactions shall be
utilized in lieu of the NYMEX Price; provided, further, that any Hedging
Transaction that the Borrower expects to terminate or unwind in accordance with
the requirements of Section 7.12 shall not be utilized in calculating NYMEX
Value. Solely for purposes of calculating

20



--------------------------------------------------------------------------------



 



NYMEX Value, Proved Developed Producing Reserves shall comprise not less than
sixty percent (60%) of the NYMEX Value.
          “Obligations” shall mean (i) all amounts owing by the Loan Parties to
the Administrative Agent, the Issuing Bank, any Lender or SunTrust Robinson
Humphrey, Inc. as the Lead Arranger pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender incurred pursuant to this Agreement or
any other Loan Document), whether direct or indirect, absolute or contingent,
liquidated or unliquidated, now existing or hereafter arising hereunder or
thereunder, (ii) all Hedging Obligations owed by any Loan Party to any Secured
Hedge Counterparty, and (iii) all Bank Product Obligations, together with all
renewals, extensions, modifications or refinancings of any of the foregoing.
          “OFAC” shall mean the U.S. Department of the Treasury’s Office of
Foreign Assets Control.
          “Off-Balance Sheet Liabilities” of any Person shall mean (i) any
repurchase obligation or liability of such Person with respect to accounts or
notes receivable sold by such Person, (ii) any liability of such Person under
any sale and leaseback transactions that do not create a liability on the
balance sheet of such Person, (iii) any Synthetic Lease Obligation or (iv) any
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person.
          “Oil and Gas Properties” shall mean (i) Hydrocarbon Interests;
(ii) the properties now or hereafter pooled or unitized with Hydrocarbon
Interests; (iii) all presently existing or future unitization, pooling
agreements and declarations of pooled units and the units created thereby
(including without limitation all units created under orders, regulations and
rules of any Governmental Authority) which may affect all or any portion of the
Hydrocarbon Interests; (iv) all operating agreements, contracts and other
agreements, including production sharing contracts and agreements, which relate
to any of the Hydrocarbon Interests or the production, sale, purchase, exchange
or processing of Hydrocarbons from or attributable to such Hydrocarbon
Interests; (v) all Hydrocarbons in and under and which may be produced and saved
or attributable to the Hydrocarbon Interests, including all oil in tanks, and
all rents, issues, profits, proceeds, products, revenues and other incomes from
or attributable to the Hydrocarbon Interests; (vi) all tenements, hereditaments,
appurtenances and properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests and (vii) all properties, rights,
titles, interests and estates described or referred to above, including any and
all property, real or personal, now owned or hereinafter acquired and situated
upon, used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or property (excluding drilling
rigs, automotive equipment, rental

21



--------------------------------------------------------------------------------



 



equipment or other personal property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing. Unless otherwise specified herein, Oil and Gas
Properties shall mean Oil and Gas Properties of the Borrower and its
Subsidiaries.
          “OSHA” shall mean the Occupational Safety and Health Act of 1970, as
amended from time to time, and any successor statute.
          “Other Taxes” shall mean any and all present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Document.
          “Parent Company” shall mean, with respect to a Lender, the bank
holding company (as defined in Federal Reserve Board Regulation Y), if any, of
such Lender, and/or any Person owning, beneficially or of record, directly or
indirectly, a majority of the shares of such Lender.
          “Participant” shall have the meaning set forth in Section 10.4(d).
          “Patriot Act” shall have the meaning set forth in Section 10.14.
          “Payment Office” shall mean the office of the Administrative Agent
located at 303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other
location as to which the Administrative Agent shall have given written notice to
the Borrower and the other Lenders.
          “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to
and defined in ERISA, and any successor entity performing similar functions.
          “Permitted Encumbrances” shall mean:
     (i) Liens imposed by law for taxes not yet due or which are being contested
in good faith by appropriate proceedings diligently conducted and with respect
to which adequate reserves are being maintained in accordance with GAAP;
     (ii) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen or other Liens imposed by operation of law in the ordinary course of
business or incident to the exploration, development, operation and maintenance
of Oil and Gas Properties each of which is in respect of obligations that are
not delinquent or which are being contested in good faith by appropriate action
and with respect to which adequate reserves are being maintained in accordance
with GAAP;

22



--------------------------------------------------------------------------------



 



     (iii) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (iv) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (v) judgment and attachment liens not giving rise to an Event of Default or
Liens created by or existing from any litigation or legal proceeding that are
currently being contested in good faith by appropriate proceedings and with
respect to which adequate reserves are being maintained in accordance with GAAP;
     (vi) contractual Liens which arise in the ordinary course of business under
operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP, provided that any such Lien referred to in this clause
does not materially impair the use of the property covered by such Lien for the
purposes for which such property is held by the Borrower or any Subsidiary or
materially impair the value of such property subject thereto;
     (vii) customary rights of set-off, revocation, refund or chargeback under
deposit agreements or under the Uniform Commercial Code or common law of banks
or other financial institutions where Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business; and
     (viii) easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any property of the Borrower or any Subsidiary for
the purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, that do not secure any monetary
obligations and which in the aggregate do not materially impair the use of such
property for the purposes of which such property is held by the Borrower or any
Subsidiary or materially impair the value of such property subject thereto;
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness; provided, further that Liens described above shall remain
“Permitted Encumbrances” only for so long as no action to enforce such Lien has
been commenced or if

23



--------------------------------------------------------------------------------



 



commenced, the Borrower has commenced and continues to pursue appropriate
measures to contest such Lien, and no intention to subordinate the first
priority Lien granted in favor of the Administrative Agent and the Lenders is to
be hereby implied or expressed by the permitted existence of such Permitted
Encumbrances.
          “Permitted Investments” shall mean:
     (i) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States (or by any agency
thereof to the extent such obligations are backed by the full faith and credit
of the United States), in each case maturing within one year from the date of
acquisition thereof;
     (ii) commercial paper having the highest rating, at the time of acquisition
thereof, of S&P or Moody’s and in either case maturing within six months from
the date of acquisition thereof;
     (iii) certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;
     (iv) fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and
     (v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.
          “Person” shall mean any individual, partnership, firm, corporation,
association, joint venture, limited liability company, trust or other entity, or
any Governmental Authority.
          “Plan” shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
          “Potential Defaulting Lender” shall mean, at any time, a Lender (i) as
to which the Administrative Agent has notified the Borrower that an event of the
kind referred to in the definition of “Lender Insolvency Event” has occurred and
is continuing in respect of any financial institution affiliate of such Lender
or (ii) that has (or its Parent Company or a financial institution affiliate
thereof has) notified the Administrative Agent, or has stated publicly, that it
will not comply with its funding obligations under any other loan agreement or
credit agreement or other similar/other financing agreement.

24



--------------------------------------------------------------------------------



 



          “Pro Rata Share” shall mean (i) with respect to any Commitment of any
Lender at any time, a percentage, the numerator of which shall be such Lender’s
Commitment (or if such Commitments have been terminated or expired or the Loans
have been declared to be due and payable, such Lender’s Revolving Credit
Exposure, as applicable), and the denominator of which shall be the sum of such
Commitments of all Lenders (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure, as applicable, of all Lenders) and (ii) with respect to all
Commitments of any Lender at any time, the numerator of which shall be the sum
of such Lender’s Commitment (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, such Lender’s
Revolving Credit Exposure) and the denominator of which shall be the sum of all
Lenders’ Commitments (or if such Commitments have been terminated or expired or
the Loans have been declared to be due and payable, all Revolving Credit
Exposure of all Lenders funded under such Commitments).
          “Projected Production” shall mean, for any fiscal quarter, the
internally forecasted reasonably anticipated projected production of crude oil,
natural gas and natural gas liquids from proved, developed, producing Oil and
Gas Properties of the Borrower and its Subsidiaries for such quarter.
          “Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.7(c)(i).
          “Proposed Borrowing Base Notice” has the meaning assigned to such term
in Section 2.7(c)(ii).
          “Proved Reserves” means “Proved Reserves” as defined in the
Definitions for Oil and Gas Reserves (in this paragraph, the “Definitions”)
promulgated by the Society of Petroleum Engineers (or any generally recognized
successor) as in effect at the time in question. “Proved Developed Producing
Reserves” means Proved Reserves which are categorized as both “Developed” and
“Producing” in the Definitions. “Proved Developed Non-Producing Reserves” means
Proved Reserves which are categorized as both “Developed” and “Non-Producing” in
the Definitions. “Proved Developed Reserves” means Proved Reserves which are
categorized as either “Proved Developed Producing Reserves” or “Proved Developed
Non-Producing Reserves” in the definitions. “Proved Undeveloped Reserves” means
Proved Reserves which are categorized as “Undeveloped” in the Definitions.
          “Proved Undeveloped Mineral Interests” means all Hydrocarbon Interests
which constitute proved undeveloped reserves.
          “Redemption” shall mean with respect to any Indebtedness (other than
Hedging Obligations), the repurchase, redemption, prepayment, repayment,
defeasance or any other acquisition or retirement for value (or the segregation
of funds with respect to any of the foregoing) of such Indebtedness. “Redeem”
has the correlative meaning thereto.
          “Redetermination Date” shall mean, with respect to any Scheduled
Redetermination or any Interim Redetermination, the date that the redetermined
Borrowing Base related thereto becomes effective pursuant to Section 2.7(d).

25



--------------------------------------------------------------------------------



 



          “Regulation D” shall mean Regulation D of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Regulation T” shall mean Regulation T of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Regulation U” shall mean Regulation U of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Regulation X” shall mean Regulation X of the Board of Governors of
the Federal Reserve System, as the same may be in effect from time to time, and
any successor regulations.
          “Related Parties” shall mean, with respect to any specified Person,
such Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors or other
representatives of such Person and such Person’s Affiliates.
          “Release” shall mean any release, spill, emission, leaking, dumping,
injection, pouring, deposit, disposal, discharge, dispersal, leaching or
migration into the environment (including ambient air, surface water,
groundwater, land surface or subsurface strata) or within any building,
structure, facility or fixture.
          “Remedial Work” has meaning assigned such term in Section 5.6(a).
          “Required Lenders” shall mean, at any time, Lenders holding more than
66 2/3% of the aggregate outstanding Commitments at such time or if the Lenders
have no Commitments outstanding, then Lenders holding more than 66 2/3% of the
Revolving Credit Exposure of the Lenders; provided, however, that to the extent
that any Lender is a Defaulting Lender, such Defaulting Lender and all of its
Commitments, Revolving Credit Exposure shall be excluded for purposes of
determining Required Lenders.
          “Requirement of Law” for any Person shall mean the articles or
certificate of incorporation, bylaws, partnership certificate and agreement, or
limited liability company certificate of organization and agreement, as the case
may be, and other organizational and governing documents of such Person, and any
law, treaty, rule or regulation, or determination of a Governmental Authority,
in each case applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.
          “Reserve Report” means a report, in form and substance reasonably
satisfactory to the Administrative Agent, setting forth, as of each January 1st
or July 1st (or such other date in the event of an Interim Redetermination) the
oil and gas reserves attributable to the Oil and Gas Properties of the Borrower
and its Subsidiaries, together with a projection of the rate of production and
future net income, taxes, operating expenses and capital expenditures with
respect thereto as of such date, based upon the pricing and economic assumptions
consistent with the term NYMEX Value as used herein.

26



--------------------------------------------------------------------------------



 



          “Responsible Officer” shall mean any of the president, the chief
executive officer, the chief operating officer, the chief financial officer, the
treasurer or a vice president of the Borrower or such other representative of
the Borrower as may be designated in writing by any one of the foregoing with
the consent of the Administrative Agent; and, with respect to the financial
covenants only, the chief financial officer or the treasurer of the Borrower.
          “Restricted Payment” shall mean, for any Person, any dividend or
distribution on any class of its Capital Stock, or any payment on account of, or
set apart assets for a sinking or other analogous fund for, the purchase,
redemption, retirement, defeasance or other acquisition of, any shares of its
Capital Stock, any Indebtedness subordinated to the Obligations or any Guarantee
thereof or any options, warrants, or other rights to purchase such Capital Stock
or such Indebtedness, whether now or hereafter outstanding.
          “Revolving Credit Exposure” shall mean, with respect to any Lender at
any time, the sum of the outstanding principal amount of such Lender’s Loans and
LC Exposure.
          “S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill
Companies.
          “Scheduled Redetermination” shall have the meaning set forth in
Section 2.7(b).
          “Second Lien Intercreditor Agreement” shall mean that certain
Intercreditor Agreement, dated as of even date herewith, by and among the
Administrative Agent, the administrative agent under the Second Lien Loan
Documents, the Borrower and each Guarantor party thereto, as amended, modified
or replaced from time to time.
          “Second Lien Term Loan Agreement” shall mean that certain Second Lien
Term Loan Credit Agreement, dated as of the date hereof, among the Borrower,
Guggenheim Corporate Funding, LLC, as the administrative agent, and the lenders
from time to time party thereto, together with all amendments, modifications and
supplements thereto.
          “Second Lien Term Loan Document” shall mean the Second Lien Term Loan
Agreement, the Second Lien Notes and any “Loan Documents” (as defined in the
Second Lien Term Loan Agreement), in each case, together with all amendments,
modifications and supplements thereto.
          “Second Lien Notes” shall mean all notes delivered in connection with
the Second Lien Term Loan Agreement, together with all amendments,
modifications, replacements, extension and rearrangements thereof.
          “Secured Hedge Counterparty” shall mean any Lender-Related Hedge
Provider.
          “Solvent” shall mean, with respect to any Person on a particular date,
that on such date (i) the fair value of the property of such Person is greater
than the total amount of liabilities, including subordinated and contingent
liabilities, of such Person; (ii) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts and liabilities, including
subordinated and contingent liabilities as they become absolute and matured;
(iii) such Person does not intend to,

27



--------------------------------------------------------------------------------



 



and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature; and (iv) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person’s property would constitute
an unreasonably small capital. The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.
          “Subsidiary” shall mean, with respect to any Person (the “parent”),
any corporation, partnerships, joint venture, limited liability company,
association or other entity the accounts of which would be consolidated with
those of the parent in the parent’s consolidated financial statements if such
financial statements were prepared in accordance with GAAP as of such date,
(i) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power, or in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (ii) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise indicated,
all references to “Subsidiary” hereunder shall mean a Subsidiary of the
Borrower.
          “Subsidiary Loan Party” shall mean any Subsidiary that executes or
becomes a party to the Guaranty and Collateral Agreement.
          “Synthetic Lease” shall mean a lease transaction under which the
parties intend that (i) the lease will be treated as an “operating lease” by the
lessee pursuant to Accounting Standards Codification Sections 840-10 & 840-20,
as amended and (ii) the lessee will be entitled to various tax and other
benefits ordinarily available to owners (as opposed to lessees) of like
property.
          “Synthetic Lease Obligations” shall mean, with respect to any Person,
the sum of (i) all remaining rental obligations of such Person as lessee under
Synthetic Leases which are attributable to principal and, without duplication,
(ii) all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
          “Taxes” shall mean any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Three Year Strip” shall have the meaning as set forth in the
definition of “NYMEX Price”.
          “Transmittal” shall have the meaning set forth in Section 5.12(c).
          “Type”, when used in reference to a Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Base
Rate.

28



--------------------------------------------------------------------------------



 



          “Withdrawal Liability” shall mean liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.2 Classifications of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g. a “Eurodollar
Loan” or “Base Rate Loan”). Borrowings also may be classified and referred to by
Type (e.g. “Eurodollar Borrowing” or “Revolving Eurodollar Borrowing”).
     Section 1.3 Accounting Terms and Determination. Unless otherwise defined or
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders. Notwithstanding any other provision contained herein,
all terms of an accounting or financial nature used herein shall be construed,
and all computations of amounts and ratios referred to herein shall be made,
without giving effect to any election under Accounting Standards Codification
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Loan
Party or any Subsidiary of any Loan Party at “fair value”, as defined therein.
     Section 1.4 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. In
the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the word “to” means “to but
excluding”. Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as it was
originally executed or as it may from time to time be amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
permitted assigns, (iii) the words “hereof”, “herein” and “hereunder” and words
of similar import shall be construed to refer to this Agreement as a whole and
not to any particular provision hereof, (iv) all references to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles,
Sections, Exhibits and Schedules to this Agreement and (v) all references to a
specific time shall be construed to refer to

29



--------------------------------------------------------------------------------



 



the time in the city and state of the Administrative Agent’s principal office,
unless otherwise indicated.
ARTICLE II
AMOUNT AND TERMS OF THE COMMITMENTS
     Section 2.1 General Description of Facilities. Subject to and upon the
terms and conditions herein set forth, (i) the Lenders hereby establish in favor
of the Borrower a revolving credit facility pursuant to which each Lender
severally agrees (to the extent of such Lender’s Commitment) to make Loans to
the Borrower in accordance with Section 2.2, (ii) the Issuing Bank may issue
Letters of Credit in accordance with Section 2.21, and (iii) each Lender agrees
to purchase a participation interest in the Letters of Credit pursuant to the
terms and conditions hereof; provided, that in no event shall the aggregate
principal amount of all outstanding Loans and outstanding LC Exposure exceed the
Aggregate Commitment Amount in effect from time to time.
     Section 2.2 Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make Loans, ratably in proportion to its Pro
Rata Share of the Commitments, to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Commitment or (b) the aggregate Revolving Credit Exposures of all
Lenders exceeding the Aggregate Commitment Amount. During the Availability
Period, the Borrower shall be entitled to borrow, prepay and reborrow Loans in
accordance with the terms and conditions of this Agreement; provided, that the
Borrower may not borrow or reborrow should there exist a Default or Event of
Default.
     Section 2.3 Procedure for Borrowings. The Borrower shall give the
Administrative Agent written notice (or telephonic notice promptly confirmed in
writing) of each Borrowing substantially in the form of Exhibit D (a “Notice of
Borrowing”) (x) prior to 11:00 a.m. New York time one (1) Business Day prior to
the requested date of each Base Rate Borrowing and (y) prior to 11:00 a.m. New
York time three (3) Business Days prior to the requested date of each Eurodollar
Borrowing. Each Notice of Borrowing shall be irrevocable and shall specify:
(i) the aggregate principal amount of such Borrowing, (ii) the date of such
Borrowing (which shall be a Business Day), (iii) the Type of such Loan
comprising such Borrowing and (iv) in the case of a Eurodollar Borrowing, the
duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period). Each Borrowing shall consist
entirely of Base Rate Loans or Eurodollar Loans, as the Borrower may request.
The aggregate principal amount of each Eurodollar Borrowing shall be not less
than $5,000,000 or a larger multiple of $1,000,000, and the aggregate principal
amount of each Base Rate Borrowing shall not be less than $1,000,000 or a larger
multiple of $100,000; provided, that Base Rate Loans made pursuant to
Section 2.4 or Section 2.21(d) may be made in lesser amounts as provided
therein. At no time shall the total number of Eurodollar Borrowings outstanding
at any time exceed six. Promptly following the receipt of a Notice of Borrowing
in accordance herewith, the Administrative Agent shall advise each Lender of the
details thereof and the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

30



--------------------------------------------------------------------------------



 



     Section 2.4 Funding of Borrowings.
          (a) Each Lender will make available each Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 11:00 a.m. New York time to the Administrative Agent at the Payment
Office. The Administrative Agent will make such Loans available to the Borrower
by promptly crediting the amounts that it receives, in like funds by the close
of business on such proposed date, to an account maintained by the Borrower with
the Administrative Agent or at the Borrower’s option, by effecting a wire
transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.
          (b) Unless the Administrative Agent shall have been notified by any
Lender prior to 5:00 p.m. New York time one (1) Business Day prior to the date
of a Borrowing in which such Lender is to participate that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrower on such date a corresponding amount. If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender on the
date of such Borrowing, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest at
the Federal Funds Rate until the second Business Day after such demand and
thereafter at the Base Rate. If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for such Borrowing. Nothing in this
subsection shall be deemed to relieve any Lender from its obligation to fund its
Pro Rata Share of any Borrowing hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.
          (c) All Borrowings shall be made by the Lenders on the basis of their
respective Pro Rata Shares. No Lender shall be responsible for any default by
any other Lender in its obligations hereunder, and each Lender shall be
obligated to make its Loans provided to be made by it hereunder, regardless of
the failure of any other Lender to make its Loans hereunder.
     Section 2.5 Interest Elections.
          (a) Each Borrowing initially shall be of the Type specified in the
applicable Notice of Borrowing. Thereafter, the Borrower may elect to convert
such Borrowing into a different Type or to continue such Borrowing, all as
provided in this Section 2.5. The Borrower may elect different options with
respect to different portions of the affected Borrowing, in which case each such
portion shall be allocated ratably among the Lenders holding Loans comprising
such Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
          (b) To make an election pursuant to this Section 2.5, the Borrower
shall give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) of each Borrowing substantially in the form of
Exhibit E attached hereto (a “Notice of

31



--------------------------------------------------------------------------------



 



Conversion/Continuation”) that is to be converted or continued, as the case may
be, (x) prior to 10:00 a.m. New York time one (1) Business Day prior to the
requested date of a conversion into a Base Rate Borrowing and (y) prior to
11:00 a.m. New York time three (3) Business Days prior to a continuation of or
conversion into a Eurodollar Borrowing. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (i) the Borrowing
to which such Notice of Conversion/Continuation applies and if different options
are being elected with respect to different portions thereof, the portions
thereof that are to be allocated to each resulting Borrowing (in which case the
information to be specified pursuant to clauses (iii) and (iv) shall be
specified for each resulting Borrowing); (ii) the effective date of the election
made pursuant to such Notice of Conversion/Continuation, which shall be a
Business Day; (iii) whether the resulting Borrowing is to be a Base Rate
Borrowing or a Eurodollar Borrowing; and (iv) if the resulting Borrowing is to
be a Eurodollar Borrowing, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests a
Eurodollar Borrowing but does not specify an Interest Period, the Borrower shall
be deemed to have selected an Interest Period of one month. The principal amount
of any resulting Borrowing shall satisfy the minimum borrowing amount for
Eurodollar Borrowings and Base Rate Borrowings set forth in Section 2.3.
          (c) If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower shall have failed to deliver a Notice of
Conversion/ Continuation, then, unless such Borrowing is repaid as provided
herein, the Borrower shall be deemed to have elected to convert such Borrowing
to a Base Rate Borrowing. No Borrowing may be converted into, or continued as, a
Eurodollar Borrowing if a Default or an Event of Default exists, unless the
Administrative Agent and each of the Lenders shall have otherwise consented in
writing. No conversion of any Eurodollar Loans shall be permitted except on the
last day of the Interest Period in respect thereof.
          (d) Upon receipt of any Notice of Conversion/Continuation, the
Administrative Agent shall promptly notify each Lender of the details thereof
and of such Lender’s portion of each resulting Borrowing.
     Section 2.6 Optional Reduction and Termination of Commitments.
          (a) Unless previously terminated, all Commitments and LC Commitments
shall terminate on the Maturity Date.
          (b) Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrower may reduce the Aggregate
Maximum Commitment Amount in part or terminate the Aggregate Maximum Commitments
(and by virtue thereof, all Commitments) in whole; provided, that (i) any
partial reduction shall apply to reduce proportionately and permanently the
Maximum Commitment of each Lender, (ii) any partial reduction pursuant to this
Section 2.6 shall be in an amount of at least $5,000,000 and any larger multiple
of $1,000,000, and (iii) no such reduction shall be permitted which would reduce
the Aggregate Maximum Commitment Amount to an amount less than the aggregate
outstanding Revolving

32



--------------------------------------------------------------------------------



 



Credit Exposure of all Lenders. Any such reduction in the Aggregate Maximum
Commitment Amount below the principal amount of the LC Commitment shall result
in a dollar-for-dollar reduction in the LC Commitment.
          (c) With the written approval of the Administrative Agent, the
Borrower may terminate (on a non-ratable basis) the unused amount of the Maximum
Commitment (and by virtue, thereof, all Commitments) of a Defaulting Lender, and
in such event the provisions of Section 2.25 will apply to all amounts
thereafter paid by the Borrower for the account of any such Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
or other amounts), provided that such termination will not be deemed to be a
waiver or release of any claim the Borrower, the Administrative Agent, the
Issuing Bank or any Lender may have against such Defaulting Lender.
     Section 2.7 Borrowing Base.
          (a) For the period from and including the Closing Date to but
excluding the first Redetermination Date, the amount of the Borrowing Base shall
be $150,000,000. Notwithstanding the foregoing, the Borrowing Base may be
subject to further adjustments from time to time pursuant to Section 5.13,
Section 7.7 and Section 7.12.
          (b) The Borrowing Base shall be redetermined semi-annually in
accordance with this Section 2.7 (a “Scheduled Redetermination”), and, subject
to Section 2.7(d), such redetermined Borrowing Base shall become effective and
applicable to the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders on March 31st and September 30th of each year, commencing September 30,
2011. In addition, the Borrower may, by notifying the Administrative Agent
thereof, two times during any calendar year, and the Administrative Agent may,
at the direction of the Required Lenders, by notifying the Borrower thereof, one
time during any calendar year, each elect to cause the Borrowing Base to be
redetermined between Scheduled Redeterminations (an “Interim Redetermination”)
in accordance with this Section 2.7.
          (c) Scheduled and Interim Redetermination Procedure.
               (i) Each Scheduled Redetermination and each Interim
Redetermination shall be effectuated as follows: Upon receipt by the
Administrative Agent of (A) the Reserve Report and the certificate required to
be delivered by the Borrower to the Administrative Agent, in the case of a
Scheduled Redetermination, pursuant to Section 5.12(a), and, in the case of an
Interim Redetermination, pursuant to Section 5.12(b) and (B) such other reports,
data and supplemental information, including, without limitation, the
Transmittal and other information provided pursuant to Section 5.12(c), as may,
from time to time, be reasonably requested by the Administrative Agent (the
Reserve Report, such certificate and such other reports, data and supplemental
information being the “Engineering Reports”), the Administrative Agent shall
evaluate the information contained in the Engineering Reports and shall, in good
faith, propose a new Borrowing Base (the “Proposed Borrowing Base”) based upon
such information and such other information (including, without limitation, the
status of title information with respect to the Oil and Gas Properties as
described in the Engineering Reports and the existence of any other
Indebtedness) as the Administrative Agent deems appropriate in

33



--------------------------------------------------------------------------------



 



its sole discretion and consistent with its normal oil and gas lending criteria
as it exists at the particular time. In no event shall the Proposed Borrowing
Base exceed the Aggregate Maximum Commitment Amount.
               (ii) The Administrative Agent shall notify the Borrower and the
Lenders of the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):
                    (A) in the case of a Scheduled Redetermination (1) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Section 5.12(a) and (c) in a timely and
complete manner, then on or before the March 1st and September 1st of such year
following the date of delivery or (2) if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 5.12(a) and (c) in a timely and complete manner, then
promptly after the Administrative Agent has received complete Engineering
Reports from the Borrower and has had a reasonable opportunity to determine the
Proposed Borrowing Base in accordance with Section 2.7(c)(i); and
                    (B) in the case of an Interim Redetermination, promptly, and
in any event, within fifteen (15) days after the Administrative Agent has
received the required Engineering Reports.
               (iii) Any Proposed Borrowing Base that would increase the
Borrowing Base then in effect must be approved or deemed to have been approved
by all of the Lenders as provided in this Section 2.7(c)(iii); and any Proposed
Borrowing Base that would decrease or maintain the Borrowing Base then in effect
must be approved or be deemed to have been approved by Required Lenders. Upon
receipt of the Proposed Borrowing Base Notice, each Lender shall have fifteen
(15) days to agree with the Proposed Borrowing Base or disagree with the
Proposed Borrowing Base by proposing an alternate Borrowing Base. If at the end
of such fifteen (15) days, any Lender has not communicated its approval or
disapproval in writing to the Administrative Agent, such silence shall be deemed
to be an approval of the Proposed Borrowing Base. If, at the end of such 15-day
period, all of the Lenders, in the case of a Proposed Borrowing Base that would
increase the Borrowing Base then in effect, or the Required Lenders, in the case
of a Proposed Borrowing Base that would decrease or maintain the Borrowing Base
then in effect have approved or deemed to have approved, as aforesaid, then the
Proposed Borrowing Base shall become the new Borrowing Base, effective on the
date specified in Section 2.7(d). If, however, at the end of such 15-day period,
the Required Lenders, as applicable, have not approved or deemed to have
approved, as aforesaid, then the Administrative Agent shall poll the Lenders to
ascertain the highest Borrowing Base then acceptable to the number of Lenders
sufficient to constitute the Required Lenders, as applicable, for purposes of
this Section 2.7(c)(iii) and, so long as such amount does not increase the
Borrowing Base then in effect, such amount shall become the new Borrowing Base,
effective on the date specified in Section 2.7(d).
          (d) After a redetermined Borrowing Base is approved or is deemed to
have been approved by all of the Lenders or the Required Lenders, as applicable,
pursuant to Section 2.7(c)(iii) the Administrative Agent shall notify the
Borrower and the Lenders of the amount of

34



--------------------------------------------------------------------------------



 



the redetermined Borrowing Base (the “New Borrowing Base Notice”), and such
amount shall become the new Borrowing Base, effective and applicable to the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders:
               (i) in the case of a Scheduled Redetermination, (A) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Section 5.12(a) and (c) in a timely and
complete manner, then on March 31st or September 30th, as applicable, following
such notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to Section
5.12(a) and (c) in a timely and complete manner, then on the Business Day next
succeeding delivery of such notice; and
               (ii) in the case of an Interim Redetermination, on the Business
Day next succeeding delivery of such notice.
Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 5.13, Section 7.7 or Section 7.12
whichever occurs first. Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower.
          (e) If a Borrowing Base Deficiency exists at any time (other than as a
result of any reduction and/or redetermination of the Borrowing Base pursuant to
Section 5.13, Section 7.7 or Section 7.12), Borrower shall, within 30 days
following notice thereof from Administrative Agent, provide written notice (the
“Election Notice”) to Administrative Agent stating the action which Borrower
proposes to take to remedy such Borrowing Base Deficiency, and Borrower shall
thereafter, at its option, do one or a combination of the following: (a) within
30 days following the delivery of such Election Notice, make a prepayment of
principal on the Loans in an amount sufficient to eliminate such Borrowing Base
Deficiency, and if such Borrowing Base Deficiency cannot be eliminated by
prepaying the Loans in full (as a result of outstanding LC Exposure), Borrower
shall also at such time or times deposit with Administrative Agent Cash
Collateral as necessary to eliminate the required portions of such Borrowing
Base Deficiency, (b) within 30 days following the delivery of such Election
Notice, submit additional Oil and Gas Properties owned by Borrower and its
Subsidiaries for consideration in connection with the determination of the
Borrowing Base which Administrative Agent and Required Lenders deem sufficient
in their sole discretion to eliminate such Borrowing Base Deficiency, or
(c) eliminate such deficiency by making six consecutive mandatory prepayments of
principal on the Loans, each of which shall be in the amount of one sixth of the
amount of such Borrowing Base Deficiency, commencing on the date that is 30 days
after notice of such Borrowing Base Deficiency is delivered to the Borrower and
continuing thereafter on each monthly anniversary of such first payment, and in
connection therewith, Borrower shall dedicate a sufficient amount (as determined
by Administrative Agent) of the monthly cash flow from Borrower’s Oil and Gas
Properties to satisfy such payments. Notwithstanding the foregoing, upon any
adjustment and/or redetermination of the Borrowing Base other than pursuant to
this Section 2.7 which results in a Borrowing Base Deficiency (or an increase in
any existing Borrowing Base Deficiency), Borrower shall promptly, but in all
events no later than a Business Day after such Borrowing

35



--------------------------------------------------------------------------------



 



Base Deficiency first occurs (or earlier if required by such sections), make a
mandatory prepayment of principal on the Loans in an amount sufficient to
eliminate such Borrowing Base Deficiency (or increase in any previously existing
Borrowing Base Deficiency).
     Section 2.8 Repayment of Loans. The outstanding principal amount of all
Loans shall be due and payable (together with accrued and unpaid interest
thereon) on the Maturity Date. The Borrower hereby unconditionally promises to
repay in full the unpaid principal amount of each Loan upon the Maturity Date.
     Section 2.9 Evidence of Indebtedness.
          (a) Each Lender shall maintain in accordance with its usual practice
appropriate records evidencing the Indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender from time to time, including the
amounts of principal and interest payable thereon and paid to such Lender from
time to time under this Agreement. The Administrative Agent shall maintain
appropriate records in which shall be recorded (i) the Maximum Commitment and
Commitment of each Lender, (ii) the amount of each Loan made hereunder by each
Lender, the Type thereof and the Interest Period applicable thereto, (iii) the
date of each continuation thereof pursuant to Section 2.5, (iv) the date of each
conversion of all or a portion thereof to another Type pursuant to Section 2.5,
(v) the date and amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder in respect of
such Loans and (vi) both the date and amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of the Loans and
each Lender’s Pro Rata Share thereof. The entries made in such records shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, that the failure or delay of any Lender or
the Administrative Agent in maintaining or making entries into any such record
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans (both principal and unpaid accrued interest) of such
Lender in accordance with the terms of this Agreement.
          (b) This Agreement evidences the obligation of the Borrower to repay
the Loans and is being executed as a “noteless” credit agreement. However, at
the request of any Lender at any time, the Borrower agrees that it will prepare,
execute and deliver to such Lender a promissory note payable to such Lender (or,
if requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment permitted hereunder) be represented by one or more promissory notes
in such form payable to the payee named therein (or to such payee and its
registered assigns).
     Section 2.10 Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, without
premium or penalty, by giving irrevocable written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent no later than (i) in
the case of prepayment of any Eurodollar Borrowing, 11:00 a.m. New York time not
less than three (3) Business Days prior to any such prepayment and (ii) in the
case of any prepayment of any Base Rate Borrowing, prior to 11:00 a.m. New York
time on the date of such prepayment. Each such notice shall be irrevocable and
shall

36



--------------------------------------------------------------------------------



 



specify the proposed date of such prepayment and the principal amount of each
Borrowing or portion thereof to be prepaid. Upon receipt of any such notice, the
Administrative Agent shall promptly notify each affected Lender of the contents
thereof and of such Lender’s Pro Rata Share of any such prepayment. If such
notice is given, the aggregate amount specified in such notice shall be due and
payable on the date designated in such notice, together with accrued interest to
such date on the amount so prepaid in accordance with Section 2.12(c); provided,
that if a Eurodollar Borrowing is prepaid on a date other than the last day of
an Interest Period applicable thereto, the Borrower shall also pay all amounts
required pursuant to Section 2.18. Each partial prepayment of any Loan shall be
in an amount that would be permitted in the case of an advance of a Borrowing of
the same Type pursuant to Section 2.2. Each prepayment of a Borrowing shall be
applied ratably to the Loans comprising such Borrowing.
     Section 2.11 Mandatory Prepayments.
          (a) Immediately upon receipt by the Borrower or any of its
Subsidiaries of proceeds in excess of $100,000 from any property insurance
policies or eminent domain, condemnation or similar proceedings, the Borrower
shall prepay the Obligations in an amount equal to all such proceeds, net of
commissions and other reasonable and customary transaction costs, fees and
expenses properly attributable to such transaction and payable by such Borrower
in connection therewith (in each case, paid to non-Affiliates), except to the
extent that such proceeds from property insurance policies, eminent domain,
condemnation or similar proceeds are reinvested in the business of the Loan
Parties within 180 days following receipt thereof, and until reinvested are held
in controlled accounts subject to control account agreements in form and
substance reasonably satisfactory to the Administrative Agent.
          (b) Upon any redetermination of or adjustment to the amount of the
Borrowing Base in accordance with Section 2.7, if any Borrowing Base Deficiency
exists, then the Borrower shall prepay the Borrowings and/or Cash Collateralize
the LC Exposure in accordance with Section 2.7(e). Any such prepayment shall be
applied in accordance with Section 2.11(e).
          (c) Upon any adjustments to the Borrowing Base pursuant to
Section 5.13, Section 7.7 or Section 7.12, if a Borrowing Base Deficiency
exists, then the Borrower shall (a) prepay the Borrowings in an aggregate
principal amount equal to such excess, and (b) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, the Borrower
shall Cash Collateralize its reimbursement obligations with respect to all
Letters of Credit in an amount equal to such excess plus any accrued and unpaid
fees thereon. With respect to any adjustment pursuant to Section 5.13, the
Borrower shall be obligated to make such prepayment and/or deposit of Cash
Collateral no later than 5 Business Days following the effective date of such
adjustment of the Borrowing Base. With respect to any adjustment pursuant to
Section 7.7, the Borrower shall be obligated to make such prepayment and/or
deposit of Cash Collateral on the date it or any Subsidiary receives cash
proceeds as a result of such disposition. With respect to any adjustment
pursuant to Section 7.12, the Borrower shall be obligated to make such
prepayment and/or deposit of Cash Collateral on the Business Day immediately
following the date on which the Borrowing Base is adjusted pursuant to Section

37



--------------------------------------------------------------------------------



 



7.12(b). Any such prepayment shall be applied in accordance with
Section 2.11(e). Any such prepayment shall be applied in accordance with
Section 2.11(e).
          (d) If the Borrower or any of its Subsidiaries issues any Indebtedness
or Capital Stock (other than Indebtedness permitted under Section 7.1 and
Capital Stock issued by a Subsidiary of the Borrower to the Borrower or another
Subsidiary) then no later than the Business Day following the date of receipt of
the proceeds thereof, Borrower shall prepay the Obligations in an amount equal
to all such proceeds, net of underwriting discounts and commissions and other
reasonable costs paid to non-Affiliates in connection therewith except to the
extent proceeds from the issuance of Capital Stock are used to Redeem
Indebtedness under the Second Lien Term Loan Agreement in accordance with
Section 7.6; provided, however, that for purposes of this Section 2.11(d),
Jefferies Group Inc. and its Affiliates shall be considered “non-Affiliates” in
respect of any commissions or fees paid thereto in connection with the issuance
of Capital Stock by the Borrower. Any such prepayment shall be applied in
accordance with Section 2.11(e).
          (e) Any prepayments made by the Borrower pursuant to Sections 2.11(a),
(b), (c) and (d) above shall be applied as follows: first, to Administrative
Agent’s fees and reimbursable expenses then due and payable pursuant to any of
the Loan Documents; second, to all reimbursable expenses of the Lenders and all
fees and reimbursable expenses of the Issuing Bank then due and payable pursuant
to any of the Loan Documents, pro rata to the Lenders and the Issuing Bank based
on their respective pro rata shares of such fees and expenses; third, to
interest and fees then due and payable hereunder, pro rata to the Lenders based
on their respective pro rata shares of such interest and fees; fourth, to the
principal balance of the Loans, until the same shall have been paid in full, pro
rata to the Lenders based on their respective Commitments and fifth, after the
Loans have been paid in full, to Cash Collateralize the Letters of Credit in an
amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid fees thereon. The Commitments of the Lenders shall not be permanently
reduced by the amount of any prepayments applied in accordance with clauses
fourth and fifth above, unless an Event of Default has occurred and is
continuing and the Required Lenders so request.
          (f) If at any time the Revolving Credit Exposure of all Lenders
exceeds the Aggregate Commitment Amount, as reduced pursuant to Section 2.6 or
otherwise, the Borrower shall immediately repay the Loans in an amount equal to
such excess, together with all accrued and unpaid interest on such excess amount
and any amounts due under Section 2.19. Each prepayment shall be applied first
to the Base Rate Loans to the full extent thereof, and finally to Eurodollar
Loans to the full extent thereof. If after giving effect to prepayment of all
Loans, the Revolving Credit Exposure of all Lenders exceeds the Aggregate
Commitment Amount, the Borrower shall Cash Collateralize its reimbursement
obligations with respect to all Letters of Credit in an amount equal to such
excess plus any accrued and unpaid fees thereon.
     Section 2.12 Interest on Loans.
          (a) The Borrower shall pay interest on (i) each Base Rate Loan at the
Base Rate plus the Applicable Margin in effect from time to time and (ii) each
Eurodollar Loan at the

38



--------------------------------------------------------------------------------



 



Adjusted LIBO Rate for the applicable Interest Period in effect for such Loan
plus the Applicable Margin in effect from time to time.
          (b) Notwithstanding clause (a) above, if an Event of Default has
occurred and is continuing, at the option of the Required Lenders, and after
acceleration, the Borrower shall pay interest (“Default Interest”) with respect
to all Eurodollar Loans at the rate per annum equal to 200 basis points above
the otherwise applicable interest rate for such Eurodollar Loans for the
then-current Interest Period until the last day of such Interest Period, and
thereafter, and with respect to all Base Rate Loans and all other Obligations
hereunder (other than Loans), at the rate per annum equal to 200 basis points
above the otherwise applicable interest rate for Base Rate Loans.
          (c) Interest on the principal amount of all Loans shall accrue from
and including the date such Loans are made to but excluding the date of any
repayment thereof. Interest on all outstanding Base Rate Loans shall be payable
quarterly in arrears on the last day of each March, June, September and December
and on the Maturity Date or the Maturity Date, as the case may be. Interest on
all outstanding Eurodollar Loans shall be payable on the last day of each
Interest Period applicable thereto, and, in the case of any Eurodollar Loans
having an Interest Period in excess of three months, on each day which occurs
every three months after the initial date of such Interest Period, and on the
Maturity Date or the Maturity Date, as the case may be. Interest on any Loan
which is converted into a Loan of another Type or which is repaid or prepaid
shall be payable on the date of such conversion or on the date of any such
repayment or prepayment (on the amount repaid or prepaid) thereof. All Default
Interest shall be payable on demand.
          (d) The Administrative Agent shall determine each interest rate
applicable to the Loans hereunder and shall promptly notify the Borrower and the
Lenders of such rate in writing (or by telephone, promptly confirmed in
writing). Any such determination shall be conclusive and binding for all
purposes, absent manifest error.
     Section 2.13 Fees.
          (a) The Borrower shall pay to the Administrative Agent for its own
account fees in the amounts and at the times previously agreed upon in writing
by the Borrower and the Administrative Agent including those fees set forth in
the Engagement Letter.
          (b) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Percentage per annum (as set forth on Schedule I) on the daily amount of the
unused Commitment of such Lender during the Availability Period. For purposes of
computing commitment fees with respect to the Commitments, the Commitment of
each Lender shall be deemed used to the extent of the outstanding Loans and LC
Exposure of such Lender.
          (c) The Borrower agrees to pay (i) to the Administrative Agent, for
the account of each Lender, a letter of credit fee with respect to its
participation in each Letter of Credit, which shall accrue at a rate per annum
equal to the Applicable Margin for Eurodollar Loans then in effect on the
average daily amount of such Lender’s LC Exposure attributable to

39



--------------------------------------------------------------------------------



 



such Letter of Credit during the period from and including the date of issuance
of such Letter of Credit to but excluding the date on which such Letter of
Credit expires or is drawn in full (including without limitation any LC Exposure
that remains outstanding after the Maturity Date) and (ii) to the Issuing Bank
for its own account a fronting fee, which shall accrue at the rate of 0.25% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the Availability
Period (or until the date that such Letter of Credit is irrevocably cancelled,
whichever is later), as well as the Issuing Bank’s standard fees with respect to
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Notwithstanding the foregoing, if the Required Lenders
elect to increase the interest rate on the Loans to the Default Interest
pursuant to Section 2.12(b) the rate per annum used to calculate the letter of
credit fee pursuant to clause (i) above shall automatically be increased by 200
basis points.
          (d) The Borrower shall pay on the Closing Date to the Administrative
Agent and its Affiliates all fees in the Engagement Letter that are due and
payable on the Closing Date. The Borrower shall pay on the Closing Date to the
Administrative Agent for the account of the Lenders all upfront fees previously
agreed in writing.
          (e) Accrued fees under paragraphs (b) and (c) above shall be payable
quarterly in arrears on the last day of each March, June, September and
December, commencing on March 31, 2011 and on the Maturity Date (and if later,
the date the Loans and LC Exposure shall be repaid in their entirety); provided
further, that any such fees accruing after the Maturity Date shall be payable on
demand.
          (f) Anything herein to the contrary notwithstanding, during such
period as a Lender is a Defaulting Lender, such Defaulting Lender will not be
entitled to commitment fees accruing with respect to its Commitment during such
period pursuant to Section 2.13(b) or letter of credit fees accruing during such
period pursuant to Section 2.13(c) (without prejudice to the rights of the
Lenders other than Defaulting Lenders in respect of such fees), provided that
(i) to the extent that a portion of the LC Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.25, such fees
that would have accrued for the benefit of such Defaulting Lender will instead
accrue for the benefit of and be payable to such Non-Defaulting Lenders, pro
rata in accordance with their respective Commitments and (ii) to the extent any
portion of such LC Exposure cannot be so reallocated, such fees will instead
accrue for the benefit of and be payable to the Issuing Bank.
     Section 2.14 Computation of Interest and Fees.
          Interest hereunder based on the Administrative Agent’s prime lending
rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and paid for the actual number of days elapsed (including the first day
but excluding the last day). All other interest and all fees hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day). Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.

40



--------------------------------------------------------------------------------



 



     Section 2.15 Inability to Determine Interest Rates. If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
               (i) the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant interbank market, adequate means do not
exist for ascertaining LIBOR for such Interest Period, or
               (ii) the Administrative Agent shall have received notice from the
Required Lenders that the Adjusted LIBO Rate does not adequately and fairly
reflect the cost to such Lenders (or Lender, as the case may be) of making,
funding or maintaining their (or its, as the case may be) Eurodollar Loans for
such Interest Period,
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter. Until the Administrative Agent shall notify the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) the obligations of the Lenders to make Eurodollar Loans or to
continue or convert outstanding Loans as or into Eurodollar Loans shall be
suspended and (ii) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. Unless
the Borrower notifies the Administrative Agent at least one Business Day before
the date of any Eurodollar Borrowing for which a Notice of Borrowing or Notice
of Conversion/Continuation has previously been given that it elects not to
borrow on such date, then such Borrowing shall be made as a Base Rate Borrowing.
     Section 2.16 Illegality. If any Change in Law shall make it unlawful or
impossible for any Lender to make, maintain or fund any Eurodollar Loan and such
Lender shall so notify the Administrative Agent, the Administrative Agent shall
promptly give notice thereof to the Borrower and the other Lenders, whereupon
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such suspension no longer exist, the obligation of
such Lender to make Eurodollar Loans, or to continue or convert outstanding
Loans as or into Eurodollar Loans, shall be suspended. In the case of the making
of a Eurodollar Borrowing, such Lender’s Loan shall be made as a Base Rate Loan
as part of the same Borrowing for the same Interest Period and if the affected
Eurodollar Loan is then outstanding, such Loan shall be converted to a Base Rate
Loan either (i) on the last day of the then current Interest Period applicable
to such Eurodollar Loan if such Lender may lawfully continue to maintain such
Loan to such date or (ii) immediately if such Lender shall determine that it may
not lawfully continue to maintain such Eurodollar Loan to such date.
Notwithstanding the foregoing, the affected Lender shall, prior to giving such
notice to the Administrative Agent, designate a different Applicable Lending
Office if such designation would avoid the need for giving such notice and if
such designation would not otherwise be disadvantageous to such Lender in the
good faith exercise of its discretion.
     Section 2.17 Increased Costs.
          (a) If any Change in Law shall:

41



--------------------------------------------------------------------------------



 



               (i) impose, modify or deem applicable any reserve, special
deposit or similar requirement that is not otherwise included in the
determination of the Adjusted LIBO Rate hereunder against assets of, deposits
with or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or the Issuing Bank; or
               (ii) impose on any Lender or on the Issuing Bank or the
eurodollar interbank market any other condition affecting this Agreement or any
Eurodollar Loans made by such Lender or any Letter of Credit or any
participation therein;
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five (5) Business Days after the date of such notice and
demand, additional amount or amounts sufficient to compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
          (b) If any Lender or the Issuing Bank shall have determined that on or
after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital (or on the capital of the Parent Company
of such Lender or Issuing Bank) as a consequence of its obligations hereunder or
under or in respect of any Letter of Credit to a level below that which such
Lender, the Issuing Bank or the Parent Company of such Lender or Issuing Bank
could have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies or the policies of the Parent Company of
such Lender or Issuing Bank with respect to capital adequacy) then, from time to
time, within five (5) Business Days after receipt by the Borrower of written
demand by such Lender (with a copy thereof to the Administrative Agent), the
Borrower shall pay to such Lender such additional amounts as will compensate
such Lender, the Issuing Bank or the Parent Company of such Lender or the
Issuing Bank for any such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender, the Issuing Bank or the
Parent Company of such Lender or the Issuing Bank, as the case may be, specified
in paragraph (a) or (b) of this Section 2.17 shall be delivered to the Borrower
(with a copy to the Administrative Agent) and shall be conclusive, absent
manifest error. The Borrower shall pay any such Lender or the Issuing Bank, as
the case may be, such amount or amounts within five (5) Business Days after
receipt thereof.
          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.17 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided, that the Borrower shall not be required to compensate a Lender or the
Issuing Bank under this Section 2.17 for any increased

42



--------------------------------------------------------------------------------



 



costs or reductions incurred more than six (6) months prior to the date that
such Lender or the Issuing Bank notifies the Borrower of such increased costs or
reductions and of such Lender’s or the Issuing Bank’s intention to claim
compensation therefor; provided further, that if the Change in Law giving rise
to such increased costs or reductions is retroactive, then such six-month period
shall be extended to include the period of such retroactive effect.
     Section 2.18 Funding Indemnity. In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by the Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the Borrower shall compensate each Lender,
within five (5) Business Days after written demand from such Lender, for any
loss, cost or expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense shall be deemed to include an amount determined
by such Lender to be the excess, if any, of (A) the amount of interest that
would have accrued on the principal amount of such Eurodollar Loan if such event
had not occurred at the Adjusted LIBO Rate applicable to such Eurodollar Loan
for the period from the date of such event to the last day of the then current
Interest Period therefor (or in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Eurodollar Loan) over (B) the amount of interest that would accrue on the
principal amount of such Eurodollar Loan for the same period if the Adjusted
LIBO Rate were set on the date such Eurodollar Loan was prepaid or converted or
the date on which the Borrower failed to borrow, convert or continue such
Eurodollar Loan. A certificate as to any additional amount payable under this
Section 2.18 submitted to the Borrower by any Lender (with a copy to the
Administrative Agent) shall be conclusive, absent manifest error.
     Section 2.19 Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.19) the Administrative Agent, any Lender or the Issuing
Bank (as the case may be) shall receive an amount equal to the sum it would have
received had no such deductions been made, (ii) the Borrower shall make such
deductions and (iii) the Borrower shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent, each Lender
and the Issuing Bank, within five (5) Business Days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of

43



--------------------------------------------------------------------------------



 



any obligation of the Borrower hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.19) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower as will
permit such payments to be made without withholding or at a reduced rate.
Without limiting the generality of the foregoing, each Foreign Lender agrees
that it will deliver to the Administrative Agent and the Borrower (or in the
case of a Participant, to the Lender from which the related participation shall
have been purchased), as appropriate, two (2) duly completed copies of
(i) Internal Revenue Service Form W-8 ECI, or any successor form thereto,
certifying that the payments received from the Borrower hereunder are
effectively connected with such Foreign Lender’s conduct of a trade or business
in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or any
successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from U.S.
withholding tax under Code section 871(h) or 881(c), and (B) stating that
(1) the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A),
or the obligation of the Borrower hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrower within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrower within the meaning of Code section 881(c)(3)(C);
or (iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender
shall deliver to the Borrower and the Administrative Agent such forms on or
before the date that it becomes a party to this Agreement (or in the case of a
Participant, on or before the date such Participant purchases the related
participation). In addition, each such Foreign Lender shall deliver such forms
promptly upon the obsolescence or invalidity of any form previously delivered by
such Foreign Lender. Each such Foreign Lender shall promptly notify the Borrower
and the Administrative Agent at any time that it determines that it is no longer
in a position to provide

44



--------------------------------------------------------------------------------



 



any previously delivered certificate to the Borrower (or any other form of
certification adopted by the Internal Revenue Service for such purpose).
          (f) If a payment made to a Lender or Issuing Bank under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such recipient were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Lender or Issuing Bank, as the case may be, shall deliver
to the Borrower and the Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender or Issuing Bank has complied with its obligations
under FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (f), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
     Section 2.20 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.17, 2.18 or 2.19, or
otherwise) prior to 12:00 noon on the date when due, in immediately available
funds, free and clear of any defenses, rights of set-off, counterclaim, or
withholding or deduction of taxes. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
the Payment Office, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.17,
2.18 or 2.19 and 10.3 shall be made directly to the Persons entitled thereto.
The Administrative Agent shall distribute any such payments received by it for
the account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be made payable for the period of such extension. All payments
hereunder shall be made in Dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be
applied: first, to Administrative Agent’s fees and reimbursable expenses then
due and payable pursuant to any of the Loan Documents; second, to all
reimbursable expenses of the Lenders and all fees and reimbursable expenses of
the Issuing Bank then due and payable pursuant to any of the Loan Documents, pro
rata to the Lenders and the Issuing Bank based on their respective pro rata
shares of such fees and expenses; third, to interest and fees then due and
payable hereunder, pro rata to the Lenders based on their respective pro rata
shares of such interest and fees; and fourth, to the payment of principal of the
Loans and unreimbursed LC Disbursements then due hereunder, ratably among

45



--------------------------------------------------------------------------------



 



the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements that would
result in such Lender receiving payment of a greater proportion of the aggregate
amount of its Revolving Credit Exposure and accrued interest and fees thereon
than the proportion received by any other Lender with respect to its Revolving
Credit Exposure, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Credit
Exposure of other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Credit Exposure; provided, that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Revolving Credit Exposure
to any assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount or amounts due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
          (e) Notwithstanding anything herein to the contrary, any amount paid
by the Borrower for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, reimbursement of LC
Disbursements, indemnity payments or other amounts) will be retained by the
Administrative Agent in a segregated non-interest bearing account until the
Maturity Date at which time the funds in such account will be applied by the
Administrative Agent, to the fullest extent permitted by law, in the following
order of priority: first to the payment of any amounts owing by such Defaulting
Lender to the Administrative

46



--------------------------------------------------------------------------------



 



Agent under this Agreement, second to the payment of any amounts owing by such
Defaulting Lender to the Issuing Bank under this Agreement, third to the payment
of interest due and payable to the Lenders hereunder that are not Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them, fourth to the payment of fees then due and payable to
the Lenders hereunder that are not Defaulting Lenders, ratably among them in
accordance with the amounts of such fees then due and payable to them, fifth to
pay principal and unreimbursed LC Disbursements then due and payable to the
Lenders hereunder that are not Defaulting Lenders, ratably in accordance with
the amounts thereof then due and payable to them, sixth to the ratable payment
of other amounts then due and payable to the Lenders hereunder that are not
Defaulting Lenders, and seventh to pay amounts owing under this Agreement to
such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.
     Section 2.21 Letters of Credit.
          (a) In addition to letters of credit permitted by Section 7.1(f)
issued by financial institutions other than the Issuing Bank, during the
Availability Period, the Issuing Bank, in reliance upon the agreements of the
other Lenders pursuant to Section 2.22(d), may, in its sole discretion, issue,
at the request of the Borrower, Letters of Credit for the account of the
Borrower on the terms and conditions hereinafter set forth; provided, that
(i) each Letter of Credit shall expire on the earlier of (A) the date one year
after the date of issuance of such Letter of Credit (or in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(B) the date that is five (5) Business Days prior to the Maturity Date;
(ii) each Letter of Credit shall be in a stated amount of at least $1,000,000
and (iii) the Borrower may not request any Letter of Credit, if, after giving
effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate Revolving Credit Exposure of all Lenders would
exceed the Aggregate Commitment Amount. Each Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Issuing Bank
without recourse a participation in each Letter of Credit equal to such Lender’s
Pro Rata Share of the aggregate amount available to be drawn under such Letter
of Credit on the date of issuance with respect to all other Letters of Credit.
Each issuance of a Letter of Credit shall be deemed to utilize the Commitment of
each Lender by an amount equal to the amount of such participation.
          (b) To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank and the Administrative Agent irrevocable written notice at
least three (3) Business Days prior to the requested date of such issuance
specifying the date (which shall be a Business Day) such Letter of Credit is to
be issued (or amended, extended or renewed, as the case may be), the expiration
date of such Letter of Credit, the amount of such Letter of Credit, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. In addition
to the satisfaction of the conditions in Article III, the issuance of such
Letter of Credit (or any amendment which increases the amount of such Letter of
Credit) will be subject to the further conditions that such Letter of Credit
shall be in such form and contain such terms as the Issuing Bank shall approve
and that the Borrower shall have executed and delivered any additional
applications, agreements and instruments relating to such Letter of Credit as
the Issuing Bank shall reasonably require; provided, that in the event of any

47



--------------------------------------------------------------------------------



 



conflict between such applications, agreements or instruments and this
Agreement, the terms of this Agreement shall control.
          (c) At least two Business Days prior to the issuance of any Letter of
Credit, the Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received such notice
and if not, the Issuing Bank will provide the Administrative Agent with a copy
thereof. Unless the Issuing Bank has received notice from the Administrative
Agent on or before the Business Day immediately preceding the date the Issuing
Bank is to issue the requested Letter of Credit (1) directing the Issuing Bank
not to issue the Letter of Credit because such issuance is not then permitted
hereunder because of the limitations set forth in Section 2.21(a) or that one or
more conditions specified in Article III are not then satisfied, then, subject
to the terms and conditions hereof, the Issuing Bank shall, on the requested
date, issue such Letter of Credit in accordance with the Issuing Bank’s usual
and customary business practices.
          (d) The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Borrower and the
Administrative Agent of such demand for payment and whether the Issuing Bank has
made or will make a LC Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement. The Borrower shall be irrevocably and unconditionally obligated to
reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank in
respect of such drawing, without presentment, demand or other formalities of any
kind. Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. New York time on the Business Day
immediately prior to the date on which such drawing is honored that the Borrower
intends to reimburse the Issuing Bank for the amount of such drawing in funds
other than from the proceeds of Loans, the Borrower shall be deemed to have
timely given a Notice of Borrowing to the Administrative Agent requesting the
Lenders to make a Base Rate Borrowing on the date on which such drawing is
honored in an exact amount due to the Issuing Bank; provided, that for purposes
solely of such Borrowing, the conditions precedent set forth in Section 3.2
hereof shall not be applicable. The Administrative Agent shall notify the
Lenders of such Borrowing in accordance with Section 2.3, and each Lender shall
make the proceeds of its Base Rate Loan included in such Borrowing available to
the Administrative Agent for the account of the Issuing Bank in accordance with
Section 2.5. The proceeds of such Borrowing shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for such LC Disbursement.
          (e) If for any reason a Base Rate Borrowing may not be (as determined
in the sole discretion of the Administrative Agent), or is not, made in
accordance with the foregoing provisions, then each Lender (other than the
Issuing Bank) shall be obligated to fund the participation that such Lender
purchased pursuant to subsection (a) in an amount equal to its Pro Rata Share of
such LC Disbursement on and as of the date which such Base Rate Borrowing should
have occurred. Each Lender’s obligation to fund its participation shall be
absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person

48



--------------------------------------------------------------------------------



 



may have against the Issuing Bank or any other Person for any reason whatsoever,
(ii) the existence of a Default or an Event of Default or the termination of the
Aggregate Commitments, (iii) any adverse change in the condition (financial or
otherwise) of the Borrower or any of its Subsidiaries, (iv) any breach of this
Agreement by the Borrower or any other Lender, (v) any amendment, renewal or
extension of any Letter of Credit or (vi) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. On the date
that such participation is required to be funded, each Lender shall promptly
transfer, in immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank. Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.
          (f) To the extent that any Lender shall fail to pay any amount
required to be paid pursuant to paragraphs (d) or (e) of this Section on the due
date therefor, such Lender shall pay interest to the Issuing Bank (through the
Administrative Agent) on such amount from such due date to the date such payment
is made at a rate per annum equal to the Federal Funds Rate; provided, that if
such Lender shall fail to make such payment to the Issuing Bank within three
(3) Business Days of such due date, then, retroactively to the due date, such
Lender shall be obligated to pay interest on such amount at the rate set forth
in Section 2.12(b).
          (g) If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives notice from the Administrative Agent or
the Required Lenders demanding that its reimbursement obligations with respect
to the Letters of Credit be Cash Collateralized pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Issuing Bank and the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid fees thereon; provided, that such obligation to Cash
Collateralize the reimbursement obligations of the Borrower with respect to the
Letters of Credit shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (h) or (i) of Section 8.1. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement; and the Borrower hereby grants
to the Administrative Agent and its bailees for the benefit of the
Administrative Agent, the Issuing Bank and the Lenders a security interest in
such deposits (including all interest thereon and all proceeds thereof) and any
deposit or securities accounts in which such deposits are held to secure the
repayment of the Obligations under and in connection with the Letters of Credit
and all other Obligations. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Borrower agrees to execute any documents and/or certificates to
effectuate the intent of this paragraph. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative

49



--------------------------------------------------------------------------------



 



Agent and at the Borrower’s risk and expense, such deposits shall not bear
interest. Interest and profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it had not
been reimbursed and to the extent so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated, with the consent of
the Required Lenders, be applied to satisfy other obligations of the Borrower
under this Agreement and the other Loan Documents. If the Borrower is required
to Cash Collateralize its reimbursement obligations with respect to the Letters
of Credit as a result of the occurrence of an Event of Default, such cash
collateral so posted (to the extent not so applied as aforesaid) shall be
returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived.
          (h) Upon the request of any Lender, but no more frequently than
quarterly, the Issuing Bank shall deliver (through the Administrative Agent) to
each Lender and the Borrower a report describing the aggregate Letters of Credit
then outstanding. Upon the request of any Lender from time to time, the Issuing
Bank shall deliver to such Lender any other information reasonably requested by
such Lender with respect to each Letter of Credit then outstanding.
          (i) The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
               (i) Any lack of validity or enforceability of any Letter of
Credit or this Agreement;
               (ii) The existence of any claim, set-off, defense or other right
which the Borrower or any Subsidiary or Affiliate of the Borrower may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such beneficiary or transferee may be acting),
any Lender (including the Issuing Bank) or any other Person, whether in
connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;
               (iii) Any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect;
               (iv) Payment by the Issuing Bank under a Letter of Credit against
presentation of a draft or other document to the Issuing Bank that does not
comply with the terms of such Letter of Credit;
               (v) Any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.21, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Borrower’s obligations hereunder; or

50



--------------------------------------------------------------------------------



 



               (vi) The existence of a Default or an Event of Default.
Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any actual direct damages (as
opposed to special, indirect (including claims for lost profits or other
consequential damages), or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise due care when determining whether drafts or other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree, that in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised due care in
each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented that appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
          (j) Unless otherwise expressly agreed by the Issuing Bank and the
Borrower when a Letter of Credit is issued and subject to applicable laws,
(i) each standby Letter of Credit shall be governed by the “International
Standby Practices 1998” (ISP98) (or such later revision as may be published by
the Institute of International Banking Law & Practice on any date any Letter of
Credit may be issued), (ii) each documentary Letter of Credit shall be governed
by the Uniform Customs and Practices for Documentary Credits (2007 Revision),
International Chamber of Commerce Publication No. 600 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (iii) the Borrower shall specify the foregoing in
each letter of credit application submitted for the issuance of a Letter of
Credit.
     Section 2.22 Increase of Commitments; Additional Lenders.
          (a) So long as no Event of Default has occurred and is continuing,
from time to time after the Closing Date, Borrower may, upon at least 30 days’
written notice to the Administrative Agent (who shall promptly provide a copy of
such notice to each Lender), propose to increase the Aggregate Maximum
Commitment Amount by an amount not to exceed $50,000,000 (the amount of any such
increase, the “Additional Commitment Amount”). Each Lender shall have the right
for a period of 15 days following receipt of such notice, to elect by written
notice to the Borrower and the Administrative Agent to increase its Maximum

51



--------------------------------------------------------------------------------



 



Commitment by a principal amount equal to its Pro Rata Share of the Additional
Commitment Amount. No Lender (or any successor thereto) shall have any
obligation to increase its Maximum Commitment or its other obligations under
this Agreement and the other Loan Documents, and any decision by a Lender to
increase its Maximum Commitment shall be made in its sole discretion
independently from any other Lender. If any Lender shall fail to notify the
Borrower and the Administrative Agent in writing about whether it will increase
its Maximum Commitment within 15 days after receipt of such notice, such Lender
shall be deemed to have declined to increase its Maximum Commitment.
          (b) If any Lender shall not elect to increase its Maximum Commitment
pursuant to subsection (a) of this Section 2.22, the Borrower may designate
another bank or other financial institution (which may be, but need not be, one
or more of the existing Lenders) which at the time agrees to, in the case of any
such Person that is an existing Lender, increase its Maximum Commitment and in
the case of any other such Person (an “Additional Lender”), become a party to
this Agreement; provided, however, that any new bank or financial institution
must be acceptable to the Administrative Agent, which acceptance will not be
unreasonably withheld or delayed. The sum of the increases in the Maximum
Commitments of the existing Lenders pursuant to this subsection (b) plus the
Maximum Commitments of the Additional Lenders shall not in the aggregate exceed
the unsubscribed amount of the Additional Commitment Amount.
          (c) An increase in the aggregate amount of the Maximum Commitments
pursuant to this Section 2.22 shall become effective upon the receipt by the
Administrative Agent of a supplement or joinder in form and substance
satisfactory to the Administrative Agent executed by the Borrower, by each
Additional Lender and by each other Lender whose Maximum Commitment is to be
increased, setting forth the new Maximum Commitments of such Lenders and setting
forth the agreement of each Additional Lender to become a party to this
Agreement and to be bound by all the terms and provisions hereof and such
evidence of appropriate corporate authorization on the part of the Borrower with
respect to the increase in the Maximum Commitments and such opinions of counsel
for the Borrower with respect to the increase in the Maximum Commitments as the
Administrative Agent may reasonably request.
          (d) Upon the acceptance of any such supplement or joinder by the
Administrative Agent, the Aggregate Maximum Commitment Amount shall
automatically be increased by the amount of the Maximum Commitments added
through such supplement or joinder and Schedule II shall automatically be deemed
amended to reflect the Maximum Commitments of all Lenders after giving effect to
the addition of such Maximum Commitments.
          (e) Upon any increase in the aggregate amount of the Maximum
Commitments pursuant to this Section 2.22 that is not pro rata among all
Lenders, (x) within five Business Days, in the case of any Base Rate Loans then
outstanding, and at the end of the then current Interest Period with respect
thereto, in the case of any Eurodollar Loans then outstanding, the Borrower
shall prepay such Loans in their entirety and, to the extent the Borrower elects
to do so and subject to the conditions specified in Article III, the Borrower
shall reborrow Loans from the Lenders in proportion to their respective Maximum
Commitments after giving effect to such increase, until such time as all
outstanding Loans are held by the Lenders in proportion to

52



--------------------------------------------------------------------------------



 



their respective Commitments after giving effect to such increase and
(y) effective upon such increase, the amount of the participations held by each
Lender in each Letter of Credit then outstanding shall be adjusted automatically
such that, after giving effect to such adjustments, the Lenders shall hold
participations in each such Letter of Credit in proportion to their respective
Maximum Commitments.
     Section 2.23 Mitigation of Obligations. If any Lender requests compensation
under Section 2.17, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.19, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the sole judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable under
Section 2.17 or Section 2.19, as the case may be, in the future and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all costs and expenses incurred by any Lender in connection with such
designation or assignment.
     Section 2.24 Replacement of Lenders. If any Lender requests compensation
under Section 2.17, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority of the account of any Lender
pursuant to Section 2.19, or if any Lender is a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions set forth in
Section 10.4(b) all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another
Lender); provided, that (i) the Borrower shall have received the prior written
consent of the Administrative Agent, which consent shall not be unreasonably
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the case of such outstanding principal and accrued interest) and from the
Borrower (in the case of all other amounts) and (iii) in the case of a claim for
compensation under Section 2.17 or payments required to be made pursuant to
Section 2.19, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
     Section 2.25 Reallocation and Cash Collateralization of Defaulting Lender
or Potential Defaulting Lender Commitment.
          (a) If a Lender becomes, and during the period it remains, a
Defaulting Lender or Potential Defaulting Lender, the following provisions shall
apply, notwithstanding anything to the contrary in this Agreement:
               (i) the LC Exposure of such Defaulting Lender will, subject to
the limitation in the first proviso below, automatically be reallocated
(effective on the day such Lender becomes a Defaulting Lender) among the
Non-Defaulting Lenders pro rata in accordance

53



--------------------------------------------------------------------------------



 



with their respective Commitments (calculated as if the Defaulting Lender’s
Maximum Commitment was reduced to zero and each Non-Defaulting Lender’s Maximum
Commitment had been increased proportionately); provided that (A) the sum of
each Non-Defaulting Lender’s total Revolving Credit Exposure may not in any
event exceed the Commitment of such Non-Defaulting Lender as in effect at the
time of such reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Bank or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a Non-Defaulting Lender; and
               (ii) to the extent that any portion (the “unreallocated portion”)
of the LC Exposure of any Defaulting Lender cannot be reallocated pursuant to
clause (i) for any reason, or with respect to the LC Exposure of any Potential
Defaulting Lender, the Borrower will, not later than two (2) Business Days after
demand by the Administrative Agent (at the direction of the Issuing Bank),
(a) Cash Collateralize the obligations of the Borrower to the Issuing Bank in
respect of such LC Exposure in an amount at least equal to the aggregate amount
of the unreallocated portion of the LC Exposure of such Defaulting Lender or the
LC Exposure of such Potential Defaulting Lender, or (b) make other arrangements
satisfactory to the Administrative Agent and the Issuing Bank in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender or Potential Defaulting Lender.
          (b) If the Borrower, the Administrative Agent and the Issuing Bank
agree in writing in their discretion that any Defaulting Lender has ceased to be
a Defaulting Lender or Potential Defaulting Lender has ceased to be a Potential
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, the LC Exposure of the other Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and such Lender
will purchase at par such portion of outstanding Loans of the other Lenders
and/or make such other adjustments as the Administrative Agent may determine to
be necessary to cause the Revolving Credit Exposure of the Lenders to be on a
pro rata basis in accordance with their respective Commitments, whereupon such
Lender will cease to be a Defaulting Lender or Potential Defaulting Lender, as
the case may be, and will be a Non-Defaulting Lender (and such Revolving Credit
Exposure of each Lender will automatically be adjusted on a prospective basis to
reflect the foregoing). If any cash collateral has been posted with respect to
the LC Exposure of such Defaulting Lender or Potential Defaulting Lender, the
Administrative Agent will promptly return such cash collateral to the Borrower;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrower while such Lender was a
Defaulting Lender; and provided further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Non-Defaulting Lender will constitute a waiver or release of any claim
of any party hereunder arising from such Lender’s having been a Defaulting
Lender.

54



--------------------------------------------------------------------------------



 



ARTICLE III
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
     Section 3.1 Conditions To Effectiveness. The obligations of the Lenders to
make Loans and the obligation of the Issuing Bank to issue any Letter of Credit
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.2).
          (a) The Administrative Agent and its Affiliates shall have received
payment of all fees, expenses and other amounts due and payable on or prior to
the Closing Date, including without limitation reimbursement or payment of all
out-of-pocket expenses of the Administrative Agent, the Syndication Agent and
their Affiliates (including reasonable fees, charges and disbursements of
counsel to the Administrative Agent) required to be reimbursed or paid by the
Borrower hereunder, under any other Loan Document and under any agreement with
the Administrative Agent or SunTrust Robinson Humphrey, Inc., as Lead Arranger.
          (b) The Administrative Agent (or its counsel) shall have received the
following, each to be in form and substance satisfactory to the Administrative
Agent:
               (i) a counterpart of this Agreement signed by or on behalf of
each party hereto or written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement;
               (ii) an executed counterpart of that the Second Lien Term Loan
Agreement and each other Second Lien Term Loan Documents which shall be in form
and substance reasonably acceptable to the Administrative Agent and the
Administrative Agent shall have evidence that funding under the Second Lien Term
Loan Agreement has occurred, or is occurring contemporaneously with the initial
funding hereunder in an amount of not less than $75,000,000, less original issue
discount and fees and expenses associated with such funding;
               (iii) an executed counterpart of the Second Lien Intercreditor
Agreement;
               (iv) executed counterparts of mortgage amendments or other
documents in form and substance satisfactory to the Administrative Agent
confirming of record that all Liens upon any the real property, improvements,
fixtures, as-extracted collateral and other similar property of the Borrower and
its Subsidiaries securing the Indebtedness arising pursuant to the Second Lien
Term Loan Agreement are subordinated to the Liens created under the Mortgages in
accordance with the Second Lien Intercreditor Agreement;
               (v) a certificate of the Secretary or Assistant Secretary of each
Loan Party in the form of Exhibit F, attaching and certifying copies of its
bylaws and of the resolutions of its board of directors, or partnership
agreement or limited liability company agreement, or comparable organizational
documents and authorizations, authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and certifying the
name, title and true

55



--------------------------------------------------------------------------------



 



signature of each officer of such Loan Party executing the Loan Documents to
which it is a party;
               (vi) certified copies of the articles or certificate of
incorporation, certificate of organization or limited partnership, or other
registered organizational documents of each Loan Party, together with
certificates of good standing or existence, as may be available from the
Secretary of State of the jurisdiction of organization of such Loan Party and
each other jurisdiction where such Loan Party is required to be qualified to do
business as a foreign corporation;
               (vii) a favorable written opinion of (i) McAfee & Taft, counsel
to the Loan Parties, and (ii) local counsel in each of the following States:
Texas, Louisiana, Oklahoma and New Mexico and any other jurisdictions requested
by the Administrative Agent, addressed to the Administrative Agent, the Issuing
Bank and each of the Lenders, and covering such matters relating to the Loan
Parties, the Loan Documents and the transactions contemplated therein as the
Administrative Agent or the Required Lenders shall reasonably request;
               (viii) a certificate in the form of Exhibit G, dated the Closing
Date and signed by a Responsible Officer, certifying that after giving effect to
the funding of the initial Borrowing, (x) no Default or Event of Default exists,
(y) all representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct and (z) since the date of the financial
statements of the Borrower described in Section 4.4, there shall have been no
change which has had or could reasonably be expected to have a Material Adverse
Effect;
               (ix) a duly executed Notice of Borrowing;
               (x) duly executed counterparts from each party (in such number as
may be requested by the Administrative Agent) of the Collateral Documents,
including the Guaranty and Collateral Agreement and the other documents
described on Exhibit C. In connection with the execution and delivery of the
Collateral Documents, the Administrative Agent shall be reasonably satisfied
that the Collateral Documents create first priority, perfected Liens (subject
only to Permitted Encumbrances identified in clauses (i) to (iv) and (vi) of the
definition thereof, but subject to the provisos at the end of such definition)
on at least 80% of the total value of the Oil and Gas Properties evaluated in
the Initial Reserve Report;
               (xi) title information as the Administrative Agent may reasonably
require setting forth the status of title to at least 80% of the total value of
the Oil and Gas Properties evaluated in the Initial Reserve Report;
               (xii) copies of environmental reports and studies and such other
diligence materials as the Administrative Agent may reasonably request;
               (xiii) copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of any
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and

56



--------------------------------------------------------------------------------



 



orders shall be in full force and effect and all applicable waiting periods
shall have expired, and no investigation or inquiry by any governmental
authority regarding the Commitments or any transaction being financed with the
proceeds thereof shall be ongoing, certified by a Responsible Officer as of the
Closing Date;
               (xiv) the Initial Reserve Report accompanied by a Transmittal
covering the matters described in Section 5.12;
               (xv) appropriate UCC search certificates reflecting no prior
Liens encumbering the Properties of the Borrower and its Subsidiaries for each
jurisdiction requested by the Administrative Agent; other than those being
assigned or released on or prior to the Closing Date or Liens permitted by
Section 7.2;
               (xvi) evidence that the Borrower has entered into interest rate
Hedging Transactions with Approved Counterparties amounting to not less than
$50,000,000 of the principal amount of the Indebtedness outstanding under the
Second Lien Term Loan Agreement for the first three years of the tenor thereof;
               (xvii) evidence that the Borrower has entered into commodity
Hedging Transactions with Approved Counterparties the notional volumes for
which, as of the Closing Date, equal at least 50% of the reasonably anticipated
projected production from proved, developed, producing Oil and Gas Properties
for each month during the 30-month period immediately following the Closing
Date;
               (xviii) copies of (A) the internally prepared quarterly financial
statements of the Borrower and its Subsidiaries on a consolidated basis for the
Fiscal Quarter ending on December 31, 2009, (B) the audited consolidated
financial statements for the Borrower and its subsidiaries for the fiscal years
ended 2007, 2008 and 2009, (C) draft consolidated financial statements of the
Borrower and its Subsidiaries for the fiscal year ended December 31, 2010
certified by a Responsible Officer as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
Subsidiaries, and (D) financial projections on a quarterly basis for fiscal year
December 31, 2011 and annually thereafter through 2015, certified by a
Responsible Officer as of the Closing Date that such projections were based on
assumptions believed by the Borrower in good faith to be reasonable;
               (xix) a duly completed and executed certificate of the type
described in Section 5.1(c) including calculations of the financial covenants
set forth in Article VI hereof as of Closing Date, calculated on a pro forma
basis reflecting the transactions on the Closing Date under the First Lien
Credit Agreement and hereunder;
               (xx) a certificate, dated the Closing Date and signed by the
chief financial officer of each Loan Party, confirming that each Loan Party is
Solvent before and after giving effect to the funding of the initial Borrower
and the consummation of the transactions contemplated to occur on the Closing
Date;

57



--------------------------------------------------------------------------------



 



               (xxi) copies of all agreements, indentures or notes governing the
terms of any Material Indebtedness and all other Material Contracts to which any
Loan Party or any of its assets are bound, certified by a Responsible Officer as
of the Closing Date as true and correct;
               (xxii) certificates of insurance issued on behalf of insurers of
the Borrower and all Guarantors, describing in reasonable detail the types and
amounts of insurance (property and liability) maintained by the Borrower and all
Guarantors, naming the Administrative Agent and the Lenders as additional
insureds and naming the Administrative Agent as loss payee with respect to
property insurance proceeds in excess of $50,000, certified by a Responsible
Officer as of the Closing Date that the Loan Parties are in compliance with the
insurance requirements set forth in Section 5.10;
               (xxiii) a fully executed payoff letter, in form and substance
reasonably satisfactory to the Administrative Agent, relating to the Existing
Credit Agreement and recordable mortgage and UCC release documentation relating
to the Existing Credit Agreement for jurisdictions other than those covered by
the Collateral Documents; and
               (xxiv) such other documents, certificates, information or legal
opinions as the Administrative Agent or the Required Lenders may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent or Required Lenders.
          (c) The Administrative Agent shall be reasonably satisfied with title
and environmental condition of the Oil and Gas Properties of the Borrower and
its Subsidiaries.
          Without limiting the generality of the provisions of Section 3.1, for
purposes of determining compliance with the conditions specified in this
Section 3.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto. Notwithstanding the foregoing, the obligations of the Lenders
to make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective unless each of the foregoing conditions is satisfied (or
waived pursuant to Section 10.2) at or prior to 2:00 p.m., New York time, on
March 25, 2011 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).
     Section 3.2 Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit is subject to the satisfaction of the following
conditions:
          (a) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;
          (b) at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true

58



--------------------------------------------------------------------------------



 



and correct in all material respects (other than those representations and
warranties that are expressly qualified by an Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects, on and as of the date of such Borrowing or the date of
issuance, amendment, extension or renewal of such Letter of Credit, in each case
before and after giving effect thereto, except to the extent such
representations and warranties expressly relate to an earlier date);
          (c) since December 31, 2009, there shall have been no change which has
had or could reasonably be expected to have a Material Adverse Effect;
          (d) the Borrower shall have delivered the required Notice of
Borrowing; and
          (e) the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.
In addition to the other conditions precedent herein set forth, if any Lender is
a Defaulting Lender or a Potential Defaulting Lender at the time of and
immediately after giving effect to such Borrowing or the issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, set forth in this
Section 3.2, the Issuing Bank will not be required to issue, amend or increase
any Letter of Credit, unless they are satisfied that 100% of the related LC
Exposure is fully covered or eliminated by any combination satisfactory to the
Issuing Bank of the following:
               (i) in the case of a Defaulting Lender, the LC Exposure of such
Defaulting Lender is reallocated, as to outstanding and future Letters of
Credit, to the Non-Defaulting Lenders as provided in Section 2.25(a)(i); and
               (ii) in the case of a Defaulting Lender or a Potential Defaulting
Lender, without limiting the provisions of Section 2.25(a)(ii), the Borrower
Cash Collateralizes its reimbursement obligations in respect of such Letter of
Credit in an amount at least equal to the aggregate amount of the unreallocated
obligations (contingent or otherwise) of such Defaulting Lender or Potential
Defaulting Lender in respect of such Letter of Credit, or the Borrower makes
other arrangements satisfactory to the Administrative Agent and the Issuing
Bank, as the case may be, in their sole discretion to protect them against the
risk of non-payment by such Defaulting Lender or Potential Defaulting Lender;
provided, however, that (a) the sum of each Non-Defaulting Lender’s total
Revolving Credit Exposure may not in any event exceed the Commitment of such
Non-Defaulting Lender, and (b) neither any such reallocation nor any payment by
a Non-Defaulting Lender pursuant thereto nor any such Cash Collateralization or
reduction will constitute a waiver or release of any claim the Borrower, the
Administrative Agent, the Issuing Bank or any other Lender may have against such
Defaulting Lender, or cause such Defaulting Lender to be a Non-Defaulting
Lender.
          Each Borrowing and each issuance, amendment, extension or renewal of
any Letter of Credit shall be deemed to constitute a representation and warranty
by the Borrower on the date thereof as to the matters specified in paragraphs
(a), (b) and (c) of this Section 3.2.

59



--------------------------------------------------------------------------------



 



     Section 3.3 Delivery of Documents. All of the Loan Documents, certificates,
legal opinions and other documents and papers referred to in this Article III,
unless otherwise specified, shall be delivered to the Administrative Agent for
the account of each of the Lenders and in sufficient counterparts or copies for
each of the Lenders and shall be in form and substance satisfactory in all
respects to the Administrative Agent.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
          The Borrower represents and warrants to the Administrative Agent and
each Lender as follows:
     Section 4.1 Existence; Power. The Borrower and each of its Subsidiaries
(i) is duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the laws of the jurisdiction of
its organization, (ii) has all requisite power and authority to carry on its
business as now conducted, and (iii) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.
     Section 4.2 Organizational Power; Authorization. The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational, and if required, shareholder, partner or
member, action. This Agreement has been duly executed and delivered by the
Borrower, and constitutes, and each other Loan Document to which any Loan Party
is a party, when executed and delivered by such Loan Party, will constitute,
valid and binding obligations of the Borrower or such Loan Party (as the case
may be), enforceable against it in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.
     Section 4.3 Governmental Approvals; No Conflicts. The execution, delivery
and performance by the Borrower of this Agreement, and by each Loan Party of the
other Loan Documents to which it is a party (a) do not require any consent or
approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, (b) will not violate any Requirements of Law applicable to the Borrower
or any of its Subsidiaries or any judgment, order or ruling of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding on the Borrower or any of its Subsidiaries
or any of its assets or give rise to a right thereunder to require any payment
to be made by the Borrower or any of its Subsidiaries and (d) will not result in
the creation or imposition of any Lien on any asset of the Borrower or any of
its Subsidiaries, except Liens (if any) created under the Loan Documents.
     Section 4.4 Financial Statements. The Borrower has furnished to each Lender
(i) the audited consolidated balance sheet of the Borrower and its Subsidiaries
as of December 31, 2009 and the related consolidated statements of operations,
shareholders’ equity (deficit) and cash flows for the Fiscal Year then ended
prepared by the Borrower and audited by UHY LLP and (ii)

60



--------------------------------------------------------------------------------



 



the unaudited consolidated balance sheet of the Borrower and its Subsidiaries as
of September 30, 2010, and the related unaudited consolidated statements of
operations and cash flows for the Fiscal Quarter and year-to-date period then
ending, certified by a Responsible Officer. Such financial statements fairly
present the consolidated financial condition of the Borrower and its
Subsidiaries as of such dates and the consolidated results of operations for
such periods in conformity with GAAP consistently applied, subject to year end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii). Since December 31, 2009, there have been no changes
with respect to the Borrower and its Subsidiaries which have had or could
reasonably be expected to have, singly or in the aggregate, a Material Adverse
Effect.
     Section 4.5 Litigation and Environmental Matters.
          (a) No litigation, investigation or proceeding of or before any
arbitrators or Governmental Authorities is pending against or, to the knowledge
of the Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.
          (b) Except for the matters set forth on Schedule 4.5, neither the
Borrower nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, which failure is unremedied
in whole or in part, (ii) has become subject to any Environmental Liability
which remains unremedied in whole or in part, (iii) has received notice of any
claim with respect to any Environmental Liability which remains unremedied in
whole or in part or (iv) knows of any basis for any Environmental Liability
which could reasonably be expected to have a Material Adverse Effect.
          (c) None of the properties of the Borrower or any Subsidiary contain
or have contained any: (i) underground storage tanks; (ii) asbestos-containing
materials; (iii) landfills or dumps; (iv) hazardous waste management units as
defined pursuant to RCRA or any comparable state law; or (v) sites on or
nominated for the National Priority List promulgated pursuant to CERCLA or any
state remedial priority list promulgated or published pursuant to any comparable
state law.
          (d) There has been no Release or, to the Borrower’s Knowledge,
threatened Release, of Hazardous Materials at, on, under or from the Borrower’s
or any Subsidiary’s properties which could reasonably be expected to have a
Material Adverse Effect, there are no investigations, remediations, abatements,
removals, or monitorings of Hazardous Materials required under applicable
Environmental Laws at such properties and, to the knowledge of the Borrower,
none of such properties are adversely affected by any Release or threatened
Release of Hazardous Material originating or emanating from any other real
property which could reasonably be expected to have a Material Adverse Effect.

61



--------------------------------------------------------------------------------



 



          (e) Neither the Borrower nor any Subsidiary has received any written
notice asserting an alleged material liability or obligation under any
applicable Environmental Laws with respect to the unremedied or unfinished
investigation, remediation, abatement, removal, or monitoring of any Hazardous
Materials, at, under, or Released or threatened to be Released from any real
properties offsite the Borrower’s or any Subsidiary’s properties and, to the
Borrower’s knowledge, there are no conditions or circumstances that could
reasonably be expected to result in the receipt of such written notice.
          (f) There has been no exposure of any Person or property to any
Hazardous Materials as a result of or in connection with the operations and
businesses of any of the Borrower’s or the Subsidiaries; properties that could
reasonably be expected to form the basis for a claim for damages or compensation
in excess of $1,000,000.
          (g) The Borrower and the Subsidiaries have provided to the
Administrative Agent complete and correct copies of all environmental site
assessment reports, investigations, studies, analyses, and correspondence on
environmental matters (including matters relating to any alleged non-compliance
with or liability under Environmental Laws) that are in any of the Borrower’s or
the Subsidiaries; possession or control and relating to their respective
properties or operations thereon for the three-year period commencing January 1,
2008.
     Section 4.6 Compliance with Laws and Agreements. The Borrower and each
Subsidiary is in compliance with (a) all Requirements of Law and all judgments,
decrees and orders of any Governmental Authority and (b) all indentures,
agreements or other instruments binding upon it or its properties, except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     Section 4.7 Investment Company Act, Etc. Neither the Borrower nor any of
its Subsidiaries is (a) an “investment company” or is “controlled” by an
“investment company”, as such terms are defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended, or (b) otherwise subject
to any other regulatory scheme limiting its ability to incur debt or requiring
any approval or consent from or registration or filing with, any Governmental
Authority in connection therewith.
     Section 4.8 Taxes. The Borrower and its Subsidiaries and each other Person
for whose taxes the Borrower or any Subsidiary could become liable have timely
filed or caused to be filed all Federal income tax returns and all other
material tax returns that are required to be filed by them, and have paid all
taxes shown to be due and payable on such returns or on any assessments made
against it or its property and all other taxes, fees or other charges imposed on
it or any of its property by any Governmental Authority, except where the same
are currently being contested in good faith by appropriate proceedings and for
which the Borrower or such Subsidiary, as the case may be, has set aside on its
books adequate reserves in accordance with GAAP. The charges, accruals and
reserves on the books of the Borrower and its Subsidiaries in respect of such
taxes are adequate, and no tax liabilities that could be materially in excess of
the amount so provided are anticipated.

62



--------------------------------------------------------------------------------



 



     Section 4.9 Margin Regulations. None of the proceeds of any of the Loans or
Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U or for any purpose that violates the provisions of the
Regulation T, U or X. Neither the Borrower nor its Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying “margin stock.”
     Section 4.10 ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan, and the present value of all accumulated
benefit obligations of all underfunded Plans (based on the assumptions used for
purposes of Statement of Financial Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of all such underfunded Plans.
     Section 4.11 Properties; Titles, Etc.
          (a) Each of the Borrower and the Subsidiaries has good and Defensible
Title to the Oil and Gas Properties evaluated in the most recently delivered
Reserve Report and good title or valid leasehold interests to all its personal
properties, in each case, free and clear of all Liens except Liens permitted
under Section 7.2. After giving full effect to the Permitted Encumbrances, the
Borrower or the Subsidiary specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and the ownership of such properties shall
not in any material respect obligate the Borrower or such Subsidiary to bear the
costs and expenses relating to the maintenance, development and operations of
each such property in an amount in excess of the working interest of each
property set forth in the most recently delivered Reserve Report that is not
offset by a corresponding proportionate increase in the Borrower’s or such
Subsidiary’s net revenue interest in such property.
          (b) All material leases and agreements necessary for the conduct of
the business of the Borrower and the Subsidiaries are valid and subsisting, in
full force and effect, and there exists no default or event or circumstance
which with the giving of notice or the passage of time or both would give rise
to a default under any such lease or leases, which could reasonably be expected
to have a Material Adverse Effect.
          (c) The rights and properties presently owned, leased or licensed by
the Borrower and the Subsidiaries including, without limitation, all easements
and rights of way, include all rights and properties necessary to permit the
Borrower and the Subsidiaries to conduct their business in all material respects
in the same manner as its business has been conducted prior to the date hereof.

63



--------------------------------------------------------------------------------



 



          (d) All of the properties of the Borrower and the Subsidiaries which
are reasonably necessary for the operation of their businesses are in good
working condition and are maintained in accordance with prudent business
standards.
          (e) The Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. The Borrower and its
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.
     Section 4.12 Maintenance of Properties. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Oil and Gas Properties (and properties unitized therewith) of the Borrower and
its Subsidiaries have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Governmental Requirements and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties of the Borrower and its
Subsidiaries. Specifically in connection with the foregoing, except for those as
could not be reasonably expected to have a Material Adverse Effect, (i) no Oil
and Gas Property of the Borrower or any Subsidiary is subject to having
allowable production reduced below the full and regular allowable (including the
maximum permissible tolerance) because of any overproduction (whether or not the
same was permissible at the time) and (ii) none of the wells comprising a part
of the Oil and Gas Properties (or properties unitized therewith) of the Borrower
or any Subsidiary is deviated from the vertical more than the maximum permitted
by Governmental Requirements, and such wells are, in fact, bottomed under and
are producing from, and the well bores are wholly within, the Oil and Gas
Properties (or in the case of wells located on properties unitized therewith,
such unitized properties) of the Borrower or such Subsidiary. All pipelines,
wells, gas processing plants, platforms and other material improvements,
fixtures and equipment owned in whole or in part by the Borrower or any of its
Subsidiaries that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by the Borrower or any of its
Subsidiaries, in a manner consistent with the Borrower’s or its Subsidiaries’
past practices (other than those the failure of which to maintain in accordance
with this Section 4.12 could not reasonably be expected to have a Material
Adverse Effect).
     Section 4.13 Gas Imbalances, Prepayments. Except as set forth on Schedule
4.13 or on the most recent certificate delivered pursuant to Section 5.14, on a
net basis there are no gas imbalances, take or pay or other prepayments which
would require the Borrower or any of its Subsidiaries to deliver Hydrocarbons
produced from their Oil and Gas Properties at some future

64



--------------------------------------------------------------------------------



 



time without then or thereafter receiving full payment therefor exceeding
one-half bcf of gas (on an mcf equivalent basis) in the aggregate.
     Section 4.14 Marketing of Production. Except for contracts listed and in
effect on the date hereof on Schedule 4.14, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report (with respect to all of which contracts the Borrower represents
that it or its Subsidiaries are receiving a price for all production sold
thereunder which is computed substantially in accordance with the terms of the
relevant contract and are not having deliveries curtailed substantially below
the subject property’s deliver capacity), no material agreements exist which are
not cancelable on 60 days notice or less without penalty or detriment for the
sale of the Borrower’s or its Subsidiaries’ Hydrocarbons (including, without
limitation, calls on or other rights to purchase, production, whether or not the
same are currently being exercised) that (a) pertain to the sale of production
at a fixed price and (b) have a maturity or expiry date of longer than six
(6) months from the date hereof.
     Section 4.15 Hedging Agreements. Schedule 4.15, as of December 31, 2010,
and each report required to be delivered by the Borrower pursuant to
Section 4.4, as of the date thereof, sets forth, a true and complete list of all
open Hedging Transactions of the Borrower and each Subsidiary, the material
terms thereof (including the type, term, effective date, termination date and
notional amounts or volumes), the Net Mark-to-Market Exposure of the parties
thereto, all credit support agreements relating thereto (including any margin
required or supplies) and the counterparty to each such agreement. Upon request,
the Borrower shall provide the Administrative Agent the then current position,
as determined by the respective counterparties to such Hedging Transactions, of
the Borrower and its Subsidiaries with respect to each Hedging Transaction.
     Section 4.16 Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the
Borrower or any of its Subsidiaries is subject, and all other matters known to
any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the reports (including without limitation all reports that
the Borrower is required to file with the Securities and Exchange Commission),
financial statements, certificates or other information furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the negotiation or syndication of this Agreement or any other Loan Document
or delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading;
provided, that with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.
     Section 4.17 Labor Relations. There are no strikes, lockouts or other
material labor disputes or grievances against the Borrower or any of its
Subsidiaries, or, to the Borrower’s knowledge, threatened against or affecting
the Borrower or any of its Subsidiaries, and no significant unfair labor
practice, charges or grievances are pending against the Borrower or any

65



--------------------------------------------------------------------------------



 



of its Subsidiaries, or to the Borrower’s knowledge, threatened against any of
them before any Governmental Authority. All payments due from the Borrower or
any of its Subsidiaries pursuant to the provisions of any collective bargaining
agreement have been paid or accrued as a liability on the books of the Borrower
or any such Subsidiary, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.
     Section 4.18 Subsidiaries. Schedule 4.18 sets forth the name of, the
ownership interest of the Borrower in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Subsidiary Loan Party, in each case as of the Closing Date.
     Section 4.19 Solvency. After giving effect to the execution and delivery of
the Loan Documents, the making of the Loans under this Agreement, each Loan
Party is Solvent.
     Section 4.20 OFAC. No Loan Party (i) is a person whose property or interest
in property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
     Section 4.21 Patriot Act. Each Loan Party is in compliance, in all material
respects, with (i) the Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001). No part of the proceeds of the Loans will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
     Section 4.22 Use of Proceeds. The proceeds of the Loans and the Letters of
Credit shall be used to refinance a portion of the Indebtedness under the
Borrower’s Existing Credit Agreement, fund the acquisition of Oil and Gas
Properties and capital expenditures, provide working capital and for other
general corporate purposes of the Borrower and its Subsidiaries.
     Section 4.23 Insurance. The Borrower has and has caused each Guarantor to
have all insurance policies required by Section 5.10 of this Agreement.

66



--------------------------------------------------------------------------------



 



ARTICLE V
AFFIRMATIVE COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:
     Section 5.1 Financial Statements and Other Information. The Borrower will
deliver to the Administrative Agent (for distribution to the Lenders):
          (a) as soon as available and in any event within 90 days after the end
of each Fiscal Year of Borrower, a copy of the annual audited report for such
Fiscal Year for the Borrower and its Subsidiaries, containing a consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and the related consolidated statements of operations, stockholders’ equity
(deficit) and cash flows (together with all footnotes thereto) of the Borrower
and its Subsidiaries for such Fiscal Year, setting forth in each case in
comparative form the figures for the previous Fiscal Year, all in reasonable
detail and reported on by UHY LLP or other independent public accountants of
nationally recognized standing (without a “going concern” or like qualification,
exception or explanation and without any qualification or exception as to scope
of such audit) to the effect that such financial statements present fairly in
all material respects the financial condition and the results of operations of
the Borrower and its Subsidiaries for such Fiscal Year on a consolidated basis
in accordance with GAAP and that the examination by such accountants in
connection with such consolidated financial statements has been made in
accordance with generally accepted auditing standards;
          (b) as soon as available and in any event within 45 days after the end
of each Fiscal Quarter of the Borrower, an unaudited consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such Fiscal Quarter and
the related unaudited consolidated statements of operations and cash flows of
the Borrower and its Subsidiaries for such Fiscal Quarter and the then elapsed
portion of such Fiscal Year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of
Borrower’s previous Fiscal Year, in each case certified by a Responsible Officer
as presenting fairly in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries;
          (c) concurrently with the delivery of the financial statements
referred to in clauses (a) and (b) above, a Compliance Certificate signed by the
principal executive officer or the principal financial officer of the Borrower
(i) certifying as to whether there exists a Default or Event of Default on the
date of such certificate, and if a Default or an Event of Default then exists,
specifying the details thereof and the action which the Borrower has taken or
proposes to take with respect thereto, (ii) setting forth in reasonable detail
calculations demonstrating compliance with the financial covenants set forth in
Article VI, (iii) specifying any change in the identity of the Subsidiaries as
of the end of such Fiscal Year or Fiscal Quarter from the Subsidiaries
identified to the Lenders on the Closing Date or as of the most recent Fiscal
Year or Fiscal Quarter, as the case may be and (iv) stating whether any change
in GAAP or the application thereof has occurred since December 31, 2009, and if
any change has occurred,

67



--------------------------------------------------------------------------------



 



specifying the effect of such change on the financial statements accompanying
such Compliance Certificate;
          (d) concurrently with the delivery of the financial statements
referred to in clause (a) above, a certificate of the accounting firm that
reported on such financial statements stating whether they obtained any
knowledge during the course of their examination of such financial statements of
any Default or Event of Default (which certificate may be limited to the extent
required by accounting rules or guidelines);
          (e) as soon as available and in any event within 30 days after the end
of the calendar year, a pro forma budget for the succeeding Fiscal Year,
together with an income statement, EBITDA projection and analysis of financial
covenant compliance, all on a pro forma basis;
          (f) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed with the
Securities and Exchange Commission, or any Governmental Authority succeeding to
any or all functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;
          (g) within 60 days after the end of each fiscal quarter, a report
setting forth, for each calendar month during the then current fiscal year to
date, the volume of production and sales attributable to production (and the
prices at which such sales were made and the revenues derived from such sales)
for each such calendar month from the Oil and Gas Properties, and setting forth
the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto and incurred for each such calendar month;
          (h) concurrently with the delivery of the Financial Statements
referred to in clauses (a) and (b) above, a certificate of Financial Officer, in
form and substance satisfactory to the Administrative Agent, setting forth as of
a recent date, a true and complete list of all open Hedging Transactions of the
Borrower and each Subsidiary, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the Net
Mark-to-Market Exposure therefore, any new credit support agreements relating
thereto not listed on Schedule 4.15, any margin required or supplied under any
credit support document, and the counterparty to each such agreement;
          (i) at least 5 days prior written notice of any amendment, waiver or
other modification to any Second Lien Term Loan Document and, concurrently with
the execution and delivery thereof, a fully executed counterparty of any such
document;
          (j) promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
the Borrower or any Subsidiary as the Administrative Agent or any Lender may
reasonably request; and
          (k) a copy of any notice of default received under any Second Lien
Term Loan Document and a copy of any notice of default received from a Secured
Hedge Counterparty or a Bank Product Provider.

68



--------------------------------------------------------------------------------



 



          So long as the Borrower is required to file periodic reports under
Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as
amended, Borrower may satisfy its obligation to deliver the financial statements
referred to in clauses (a) and (b) above, and the information referred to in
clause (f) above, by delivering such financial statements and information by
electronic mail to such e-mail addresses as the Administrative Agent and Lenders
shall have provided to Borrower from time to time.
     Section 5.2 Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to the Lenders) prompt written notice of
the following:
          (a) the occurrence of any Default or Event of Default;
          (b) the filing or commencement of, or any material development in, any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or, to the knowledge of the Borrower, affecting the Borrower or any
Subsidiary which, if adversely determined, could reasonably be expected to
result in a Material Adverse Effect;
          (c) the occurrence of any event or any other development by which the
Borrower or any of its Subsidiaries (i) fails to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) becomes subject to any Environmental
Liability, (iii) receives notice of any claim with respect to any Environmental
Liability, or (iv) becomes aware of any basis for any Environmental Liability
and in each of the preceding clauses, which individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect;
          (d) the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$500,000;
          (e) the occurrence of any default or event of default, or the receipt
by Borrower or any of its Subsidiaries of any written notice of an alleged
default or event of default, with respect to any Material Indebtedness
(including Indebtedness under the Second Lien Term Loan Agreement) of the
Borrower or any of its Subsidiaries;
          (f) in the event the Borrower or any Subsidiary intends to sell,
transfer, assign or otherwise dispose of any Oil or Gas Properties included in
the most recently delivered Reserve Report or any Capital Stock in any
Subsidiary in accordance with Section 7.7, prior written notice of such
disposition, the price thereof and the anticipated date of closing and any other
details thereof requested by the Administrative Agent;
          (g) in the event (i) the Borrower or any Subsidiary terminates,
amends, unwinds or modifies any Master Agreement (or enters into any off-setting
position in respect thereof) in accordance with Section 7.12, prompt (and in no
event later than one (1) Business Day after the occurrence thereof) written
notice of such transaction, the details of such proposed transaction, the
closing date of such transaction and any other details thereof requested by the
Administrative Agent, or (ii) the Borrower or any Subsidiary intends to
terminate, amend, unwind or modify any Hedging Agreement (or enter into any
off-setting position in respect

69



--------------------------------------------------------------------------------



 



thereof) in a manner inconsistent with its prior hedging practices, prior
written notice of such transaction, the details of such proposed transaction,
the anticipated closing date of such transaction and any other details thereof
requested by the Administrative Agent; and
          (h) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
     Section 5.3 Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided, that nothing in this Section 5.3 shall prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 7.3.
     Section 5.4 Operation and Maintenance of Properties. The Borrower, at its
own expense, will, and will cause each Subsidiary to:
          (a) operate its Oil and Gas Properties and other material properties
or cause such Oil and Gas Properties and other material Properties to be
operated in a careful and efficient manner in accordance with the practices of
the industry and in compliance with all applicable contracts and agreements and
in compliance with all Governmental Requirements, including, without limitation,
applicable pro ration requirements and Environmental Laws, and all applicable
laws, rules and regulations of every other Governmental Authority from time to
time constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom, except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect;
          (b) keep and maintain all property material to the conduct of its
business in good working order and condition (ordinary wear and tear excepted),
preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material Oil and Gas Properties and
other material Properties, including, without limitation, all equipment,
machinery and facilities;
          (c) promptly pay and discharge, or make reasonable and customary
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases or other agreements
affecting or pertaining to its Oil and Gas Properties and will do all other
things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder;
          (d) promptly perform or make reasonable and customary efforts to cause
to be performed, in accordance with industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material properties; and

70



--------------------------------------------------------------------------------



 



          (e) to the extent the Borrower is not the operator of any property,
the Borrower shall use reasonable efforts to cause the operator to comply with
this Section 5.4.
     Section 5.5 Compliance with Laws, Etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
     Section 5.6 Environmental Matters.
          (a) The Borrower shall at its sole expense: (i) not Release or
threaten to Release, and shall cause each Subsidiary not to Release or threaten
to Release, any Hazardous Material on, under, about or from any of the
Borrower’s or its Subsidiaries’ properties or any other property offsite the
property to the extent caused by the Borrower’s or any of its Subsidiaries’
operations except in compliance with applicable Environmental Laws, the Release
or threatened Release of which could reasonably be expected to have a Material
Adverse Effect; (ii) timely obtain or file, and shall cause each Subsidiary to
timely obtain or file, all Environmental Permits, if any, required under
applicable Environmental Laws to be obtained or filed in connection with the
operation or use of the Borrower’s or its Subsidiaries’ properties, which
failure to obtain or file could reasonably be expected to have a Material
Adverse Effect; (iii) promptly commence and diligently prosecute to completion,
and shall cause each Subsidiary to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future Release or
threatened Release of any Hazardous Material on, under, about or from any of the
Borrower’s or its Subsidiaries’ properties, which failure to commence and
diligently prosecute to completion could reasonably be expected to have a
Material Adverse Effect; (iv) conduct, and cause its Subsidiaries to conduct,
their respective operations and businesses in a manner that will not expose any
property or Person to Hazardous Materials that could reasonably be expected to
form the basis for a claim for material damages or compensation; and
(v) establish and implement, and shall cause each Subsidiary to establish and
implement, such procedures as may be necessary to continuously determine and
assure that the Borrower’s and its Subsidiaries’ obligations under this
Section 5.6(a) are timely and fully satisfied, which failure to establish and
implement could reasonably be expected to have a Material Adverse Effect.
          (b) The Borrower will promptly, but in no event later than five days
of the occurrence of a triggering event, notify the Administrative Agent in
writing of any threatened action, investigation or inquiry by any Governmental
Authority or any threatened demand or lawsuit by any Person against the Borrower
or its Subsidiaries or their properties of which the Borrower has knowledge in
connection with any Environmental Laws if the Borrower could reasonably
anticipate that such action will result in liability (whether individually or in
the

71



--------------------------------------------------------------------------------



 



aggregate) in excess of $1,000,000, not fully covered by insurance, subject to
normal deductibles.
          (c) The Borrower will, and will cause each Subsidiary to, provide
environmental assessments, audits and tests in accordance with the most current
version of the American Society of Testing Materials standards upon request by
the Administrative Agent and no more than once per year in the absence of any
Event of Default (or as otherwise required to be obtained by the Administrative
Agent by any Governmental Authority), in connection with any future acquisitions
of Oil and Gas Properties or other Properties.
     Section 5.7 Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all taxes, assessments
and other governmental charges, levies and all other claims that could result in
a statutory Lien) before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate measures, (b) the Borrower or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
     Section 5.8 Books and Records. The Borrower will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities to the extent necessary to prepare the
consolidated financial statements of Borrower in conformity with GAAP.
     Section 5.9 Visitation, Inspection, Etc. The Borrower will, and will cause
each of its Subsidiaries to, permit any representative of the Administrative
Agent or any Lender, to visit and inspect its properties, to examine its books
and records and to make copies and take extracts therefrom, and to discuss its
affairs, finances and accounts with any of its officers and with its independent
certified public accountants, all at such reasonable times and as often as the
Administrative Agent or any Lender may reasonably request after reasonable prior
notice to the Borrower; provided, however, if an Event of Default has occurred
and is continuing, no prior notice shall be required.
     Section 5.10 Insurance. The Borrower will, and will cause each of its
Subsidiaries to, maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business, and the
properties and business of its Subsidiaries, against loss or damage of the kinds
customarily insured against by companies in the same or similar businesses
operating in the same or similar locations, and at all times shall name
Administrative Agent and the Lenders as additional insureds on all liability
policies of the Borrower and its Subsidiaries (other than workers compensation
policies) and at all times shall name the Administrative Agent as loss payee on
all property policies of the Borrower and its Subsidiaries with respect to
property insurance proceeds in excess of $50,000.
     Section 5.11 Use of Proceeds and Letters of Credit. The Borrower will use
the proceeds of all Loans and Letters of Credit to refinance a portion of the
Indebtedness under the

72



--------------------------------------------------------------------------------



 



Borrower’s Existing Credit Agreement, fund the acquisition of Oil and Gas
Properties and capital expenditures, provide working capital and for other
general corporate purposes of the Borrower and its Subsidiaries. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that would violate any rule or regulation of the Board of Governors of
the Federal Reserve System, including Regulations T, U or X.
     Section 5.12 Reserve Reports.
          (a) On or before February 28th and August 31st of each year,
commencing August 31, 2011 the Borrower shall furnish to the Administrative
Agent a Reserve Report evaluating the Oil and Gas Properties of the Borrower and
its Subsidiaries as of the immediately preceding January 1st and July 1st. The
Reserve Report as of January 1st of each year shall be prepared by one or more
Approved Petroleum Engineers, and the July 1st Reserve Report of each year shall
be prepared by or under the supervision of the chief engineer of the Borrower
who shall certify such Reserve Report to be based on the best information
reasonably available to the Borrower and to have been prepared in accordance
with the procedures used in the immediately preceding January 1st Reserve
Report.
          (b) In the event of an Interim Redetermination, the Borrower shall
furnish to the Administrative Agent a “roll-forward” Reserve Report prepared by
or under the supervision of the chief engineer of the Borrower who shall certify
(i) such Reserve Report to have been prepared based on the best information
reasonably available to Borrower, (ii) with respect to Oil and Gas Properties
included in the immediately preceding January 1st Reserve Report that have not
been sold or otherwise disposed of, such Reserve Report “rolls-forward” the
projected production from such properties in the manner set out in the
immediately preceding January 1st Reserve Report, and (iii) such Reserve Report
sets out the NYMEX Value of the Borrower’s and its Subsidiaries’ Oil and Gas
Properties as of the date of such report. For any Interim Redetermination
requested by the Administrative Agent or the Borrower pursuant to
Section 2.7(b), the Borrower shall provide such Reserve Report with an “as of”
date as required by the Administrative Agent as soon as possible, but in any
event no later than thirty (30) days following the receipt of such request.
          (c) Each delivery of a Reserve Report by the Borrower to the
Administrative Agent shall constitute a representation and warranty by the
Borrower to the Administrative Agent and each Lender that: (i) the Reserve
Report is based on the best information reasonably available to the Borrower and
any other information delivered in connection therewith is true and correct,
(ii) the Borrower and its Subsidiaries have good and Defensible Title to the Oil
and Gas Properties evaluated in such Reserve Report and such Properties are free
of all Liens except for Liens permitted under Section 7.2, (iii) except as set
forth in the letter transmitting such Reserve Report to the Administrative Agent
(the “Transmittal”), on a net basis there are no gas imbalances, take or pay or
other prepayments in excess of the volume specified in Section 4.13 with respect
to its Oil and Gas Properties evaluated in such Reserve Report which would
require the Borrower or any Subsidiary to deliver Hydrocarbons either generally
or produced from such Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor, (iv) except as set forth in the
Transmittal, none of the Borrower’s or any Subsidiaries’ Oil and Gas Properties
included in the immediately preceding Reserve Report have been sold

73



--------------------------------------------------------------------------------



 



since the date of the last Redetermination Date, and that attached to the
Transmittal is a list all of such Oil and Gas Properties sold and in such detail
as reasonably required by the Administrative Agent, (v) attached to the
Transmittal is a list of all marketing agreements entered into subsequent to the
later of the date hereof or the date of the most recently delivered Reserve
Report which the Borrower could reasonably be expected to have listed on
Schedule 4.14 had such agreement been in effect on the date hereof, (vi) except
as set forth in the Transmittal, all of the Oil and Gas Properties evaluated by
such Reserve Report are Mortgaged Properties, (vii) attached to the Transmittal
is a calculation of the percentage of the total NYMEX Value of the Oil and Gas
Properties that the value of the Mortgaged Properties represent in compliance
with Section 5.14, (viii) attached to the Transmittal is a calculation of the
percentage of Projected Production for each subsequent fiscal quarter hedged
pursuant to Hedging Transactions and (ix) attached to the Transmittal is a
listing of any Hedging Transactions (if any) that the Borrower expects to
terminate or unwind in order to comply with the requirements of Section 7.12.
     Section 5.13 Title Information.
          (a) On or before the delivery to the Administrative Agent of each
Reserve Report required by Section 5.12, the Borrower will deliver title
information in form and substance acceptable to the Administrative Agent
covering enough of the Oil and Gas Properties evaluated by such Reserve Report
that were not included in the immediately preceding Reserve Report, so that the
Administrative Agent shall have received together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 80% of the total value of the Oil and Gas Properties evaluated by
such Reserve Report.
          (b) If the Borrower has provided title information for additional
properties under Section 5.13(a), the Borrower shall, within 60 days of notice
from the Administrative Agent that title defects or exceptions exist with
respect to such additional properties, either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 7.2 raised by such information, (ii) substitute acceptable
Oil and Gas Properties with no title defects or exceptions except for Permitted
Encumbrances (other than Permitted Encumbrances described in clauses (v),
(vii) and (viii) of such definition) having an equivalent value or (iii) deliver
title information in form and substance acceptable to the Administrative Agent
so that the Administrative Agent shall have received, together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 80% of the value of the Oil and Gas Properties evaluated
by such Reserve Report.
          (c) If the Borrower is unable to cure any title defect requested by
the Administrative Agent to be cured within the 60-day period or the Borrower
does not comply with the requirements to provide acceptable title information
covering 80% of the value of the Oil and Gas Properties evaluated in the most
recent Reserve Report, such default shall not be a Default, but instead the
Administrative Agent and/or the Required Lenders shall have the right to
exercise the following remedy in their sole discretion from time to time, and
any failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by the Administrative Agent. To the extent that
the Administrative Agent or the Required Lenders are not satisfied with title to
any Oil and Gas Property after the 60-day period has elapsed, such unacceptable
Oil and Gas Property shall not count towards the 80% requirement, and the

74



--------------------------------------------------------------------------------



 



Administrative Agent may send a notice to the Borrower and the Lenders that the
then outstanding Borrowing Base shall be reduced by an amount as determined by
the Required Lenders to cause the Borrower to be in compliance with the
requirement to provide acceptable title information on 80% of the value of the
Oil and Gas Properties. This new Borrowing Base shall become effective
immediately after receipt of such notice.
     Section 5.14 Additional Collateral; Additional Guarantors.
          (a) In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 5.12) to ascertain whether the Mortgaged
Properties represent at least 80% of the total value of the Oil and Gas
Properties evaluated in the most recently completed Reserve Report after giving
effect to exploration and production activities, acquisitions, dispositions and
production. In the event that the Mortgaged Properties do not represent at least
80% of such total value, then the Borrower shall, and shall cause its
Subsidiaries to, grant, within thirty (30) days of delivery of the Transmittal
required under Section 5.12(c), to the Administrative Agent as security for the
Indebtedness a first-priority Lien interest (provided that Permitted
Encumbrances of the type described in clauses (i) to (iv) and (vi) of the
definition thereof may exist, but subject to the provisos at the end of such
definition) on additional Oil and Gas Properties not already subject to a Lien
of the Collateral Documents such that after giving effect thereto, the Mortgaged
Properties will represent at least 80% of such total value. All such Liens will
be created and perfected by and in accordance with the provisions of deeds of
trust, security agreements and financing statements or other Collateral
Documents, all in form and substance reasonably satisfactory to the
Administrative Agent and in sufficient executed (and acknowledged where
necessary or appropriate) counterparts for recording purposes. In order to
comply with the foregoing, if any Subsidiary places a Lien on its Oil and Gas
Properties and such Subsidiary is not a Guarantor, then it shall become a
Guarantor and comply with Section 5.14(b).
          (b) If any Subsidiary is acquired or formed after the Closing Date,
the Borrower will promptly notify the Administrative Agent thereof and within
ten (10) Business Days after any such Subsidiary is acquired or formed, will
cause such Subsidiary to become a Subsidiary Loan Party. A Subsidiary shall
become an additional Subsidiary Loan Party by executing and delivering to the
Administrative Agent a supplement to the Guaranty and Collateral Agreement in
form and substance reasonably satisfactory to the Administrative Agent
accompanied by (i) all other Loan Documents related thereto, (ii) certified
copies of certificates or articles of incorporation or organization, by-laws,
membership operating agreements, and other organizational documents, appropriate
authorizing resolutions of the board of directors of such Subsidiaries, and
opinions of counsel comparable to those delivered pursuant to Section 3.1(b),
and (iii) such other documents as the Administrative Agent may reasonably
request. No Subsidiary that becomes a Subsidiary Loan Party shall thereafter
cease to be a Subsidiary Loan Party or be entitled to be released or discharged
from its obligations under the Guaranty and Collateral Agreement.
          (c) In the event that the Borrower or any Subsidiary becomes the owner
of a Foreign Subsidiary which has total assets in excess of $500,000 then the
Borrower shall promptly, or shall cause such Subsidiary to promptly, guarantee
the Indebtedness pursuant to the

75



--------------------------------------------------------------------------------



 



Guaranty Agreement. In connection with any such guaranty, the Borrower shall, or
shall cause such Subsidiary to, (i) execute and deliver a supplement to the
Guaranty Agreement, (ii) pledge 65% of all the Capital Stock of such Foreign
Subsidiary (including, without limitation, delivery of original stock
certificates evidencing such Capital Stock of such Foreign Subsidiary, together
with appropriate stock powers for each certificate duly executed in blank by the
registered owner thereof) and (iii) execute and deliver such other additional
closing documents, certificates and legal opinions as shall reasonably be
requested by the Administrative Agent.
     Section 5.15 Hedging Agreements.
          (a) The Borrower shall maintain the hedge position established by the
Hedging Transactions required under Section 3.1(b)(xvi) during the period
specified therein.
          (b) Within thirty (30) days following the date of any Transmittal or
other notice to the Administrative Agent indicating that the volumes of
Projected Production for any quarter subject to Hedging Transactions are not in
compliance with the thresholds set forth in Section 7.12, the Borrower shall
terminate, create off-setting positions, or otherwise unwind existing Hedge
Agreements in accordance with Section 7.12 such that the volumes of crude oil or
natural gas subject to Hedging Transactions comply with the thresholds set forth
in Section 7.12 for each succeeding fiscal quarter.
     Section 5.16 Marketing Activities. The Borrower will not, and will not
permit any of its Subsidiaries to, engage in marketing activities for any
Hydrocarbons or enter into any contracts related thereto other than
(i) contracts for the sale of Hydrocarbons scheduled or reasonably estimated to
be produced from their proved Oil and Gas Properties during the period of such
contract, (ii) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower and its Subsidiaries that the Borrower or one of its Subsidiaries
has the right to market pursuant to joint operating agreements, unitization
agreements or other similar contracts that are usual and customary in the oil
and gas business and (iii) other contracts for the purchase and/or sale of
Hydrocarbons of third parties (A) which have generally offsetting provisions
(i.e. corresponding pricing mechanics, delivery dates and points and volumes)
such that no “position” is taken and (B) for which appropriate credit support
has been taken to alleviate the material credit risks of the counterparty
thereto.
     Section 5.17 Further Assurances. Borrower will, and will cause each other
Loan Party to, execute and deliver or cause to be executed and delivered such
other and further instruments or documents and take such further action as in
the judgment of Administrative Agent may be required to carry out the provisions
and purposes of the Loan Documents, including to create, preserve, protect and
perfect the Liens of the Administrative Agent for the ratable benefit of the
Lenders and other holders of Obligations.
     Section 5.18 Concurrent Delivery of Notices. In addition to the foregoing,
the Borrower shall deliver to the Administrative Agent all reports when and as
delivered all other times under the Second Lien Term Loan Agreement.

76



--------------------------------------------------------------------------------



 



ARTICLE VI
FINANCIAL COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains unpaid or outstanding:
     Section 6.1 Leverage Ratio. The Borrower will maintain at all times a
Leverage Ratio of not greater than:

          Fiscal Quarter   Leverage Ratio
On or prior to September 30, 2011
    4.75:1.0  
After September 30, 2011 and on or prior to September 30, 2012
    4.25:1.0  
After September 30, 2012 and on or prior to September 30, 2013
    4.00:1.0  
After September 30, 2013 and on or prior to September 30, 2014
    3.75:1.0  
After September 30, 2014
    3.50:1.0  

     Section 6.2 Interest Coverage Ratio. The Borrower will maintain, as of the
end of each Fiscal Quarter, commencing with the Fiscal Quarter ending March 31,
2011, an Interest Coverage Ratio of not less than:

              Interest Fiscal Quarter   Coverage Ratio
Each Fiscal Quarter ending on or prior to September 30, 2011
    2.50:1.0  
Each Fiscal Quarter ending after September 30, 2011
    2.75:1.0  

     Section 6.3 Asset Coverage Ratio. The Borrower will maintain at all times
an Asset Coverage Ratio of not less than 1.5 to 1.0.
     Section 6.4 Minimum Current Ratio. The Borrower will maintain, as of the
end of each Fiscal Quarter, commencing with the Fiscal Quarter ending March 31,
2011, a Minimum Current Ratio of not less than 1.0 to 1.0.

77



--------------------------------------------------------------------------------



 



ARTICLE VII
NEGATIVE COVENANTS
          The Borrower covenants and agrees that so long as any Lender has a
Commitment hereunder or any Obligation remains outstanding:
     Section 7.1 Indebtedness and Preferred Equity. The Borrower will not, and
will not permit any of its Subsidiaries to, create, incur, assume or suffer to
exist any Indebtedness, except:
          (a) Indebtedness created pursuant to the Loan Documents;
          (b) Indebtedness of the Borrower and its Subsidiaries existing on the
date hereof and set forth on Schedule 7.1 and extensions, renewals and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof;
          (c) Indebtedness of the Borrower owing to any Subsidiary and of any
Subsidiary owing to the Borrower or any other Subsidiary; provided, that any
such Indebtedness that is owed by a Subsidiary that is not a Subsidiary Loan
Party shall be subject to Section 7.4;
          (d) Guarantees by the Borrower of Indebtedness of any Subsidiary and
by any Subsidiary of Indebtedness of the Borrower or any other Subsidiary;
provided, that Guarantees by any Loan Party of Indebtedness of any Subsidiary
that is not a Subsidiary Loan Party shall be subject to Section 7.4;
          (e) Indebtedness under the Second Lien Term Loan Agreement and the
Second Lien Notes in an aggregate principal amount not to exceed $75,000,000
plus any increases resulting from any payment of interest in kind permitted
under the Second Lien Term Loan Agreement, the maturity date for which shall not
be earlier than the date that is six months after the Maturity Date;
          (f) Letters of credit, each with a stated amount not to exceed
$100,000, issued on behalf of the Borrower or a Subsidiary thereof for routine
operational purposes, in an aggregate amount not to exceed $500,000;
          (g) Indebtedness for payroll withholding obligations associated with
vested stock-based compensation awards under the Borrower’s LTIP that will be
settled in shares of Capital Stock of the Borrower;
          (h) Hedging Obligations permitted by Section 7.12; and
          (i) (i) other unsecured Indebtedness of the Borrower or its
Subsidiaries and (ii) Indebtedness of the Borrower or any Subsidiary incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including purchase money financing

78



--------------------------------------------------------------------------------



 



for vehicles and equipment and Capital Lease Obligations, at any time
outstanding, in an aggregate principal amount not to exceed $2,000,000 at any
time outstanding.
The Borrower will not, and will not permit any Subsidiary to, issue any
preferred stock or other preferred equity interests that (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or repurchaseable by Borrower or such
Subsidiary at the option of the holder thereof, in whole or in part or (iii) is
convertible or exchangeable at the option of the holder thereof for Indebtedness
or preferred stock or any other preferred equity interests described in this
paragraph, on or prior to, in the case of clause (i), (ii) or (iii), the first
anniversary of the Maturity Date.
     Section 7.2 Negative Pledge. The Borrower will not, and will not permit any
of its Subsidiaries to, create, incur, assume or suffer to exist any Lien on any
of its assets or property now owned or hereafter acquired or, except:
          (a) Liens securing the Obligations, provided, however, that no Liens
may secure Hedging Obligations without securing all other Obligations on a basis
at least pari passu with such Hedging Obligations and subject to the priority of
payments set forth in Section 2.20;
          (b) Permitted Encumbrances;
          (c) Liens on Collateral securing the Second Lien Term Loan Agreement
and the Second Lien Notes and any guaranties thereof as permitted by
Section 7.1(e); provided that (i) such Liens securing such Indebtedness do
create a Lien on any asset or property that is not subject to a Lien under the
Collateral Documents and (ii) such Liens securing such Indebtedness shall at all
times are subordinate to the Liens securing the Obligations pursuant to the
Second Lien Intercreditor Agreement;
          (d) any Liens on any property or asset of the Borrower or any
Subsidiary existing on the Closing Date set forth on Schedule 7.2; provided,
that such Lien shall not apply to any other property or asset of the Borrower or
any Subsidiary;
          (e) purchase money Liens upon or in any fixed or capital assets
(including vehicles and equipment) to secure the purchase price or the cost of
construction or improvement of such fixed or capital assets or to secure
Indebtedness incurred solely for the purpose of financing the acquisition,
construction or improvement of such fixed or capital assets (including Liens
securing any Capital Lease Obligations); provided, that (i) such Lien secures
Indebtedness permitted by Section 7.1(i)(ii), (ii) such Lien attaches to such
asset concurrently or within 90 days after the acquisition, improvement or
completion of the construction thereof; (iii) such Lien does not extend to any
other asset; and (iv) the Indebtedness secured thereby does not exceed the cost
of acquiring, constructing or improving such fixed or capital assets;
          (f) any Lien (i) existing on any asset of any Person at the time such
Person becomes a Subsidiary of the Borrower, (ii) existing on any asset of any
Person at the time such Person is merged with or into the Borrower or any
Subsidiary of the Borrower or (iii) existing on any asset prior to the
acquisition thereof by the Borrower or any Subsidiary of the Borrower; provided,
that any such Lien was not created in the contemplation of any of the foregoing
and

79



--------------------------------------------------------------------------------



 



any such Lien secures only those obligations which it secures on the date that
such Person becomes a Subsidiary or the date of such merger or the date of such
acquisition;
          (g) Liens on cash, in an aggregate amount not to exceed $500,000,
posted as collateral to secure letters of credit in accordance with
Section 7.1(f);
          (h) Contractual rights of set-off allowing Shell Energy North America
(US), L.P. or any Affiliate to set off amounts owed to the Borrower and its
Subsidiaries for the purchase of Hydrocarbons against amounts owed by the
Borrower and is Subsidiaries to Shell Energy North America (US), L.P. or any
Affiliate pursuant to any Hedging Transaction in respect of commodities;
provided that, such set-off rights shall not extend beyond the date that is
ninety (90) days after the Closing Date (or such later date as reasonably
acceptable to the Administrative Agent); and
          (i) extensions, renewals, or replacements of any Lien referred to in
paragraphs (a), (b), (d) or (e) of this Section 7.2; provided, that the
principal amount of the Indebtedness secured thereby is not increased and that
any such extension, renewal or replacement is limited to the assets originally
encumbered thereby.
     Section 7.3 Fundamental Changes.
          (a) The Borrower will not, and will not permit any Subsidiary to,
merge into or consolidate into any other Person, or permit any other Person to
merge into or consolidate with it, or sell, lease, transfer or otherwise dispose
of (in a single transaction or a series of transactions) all or substantially
all of its assets (in each case, whether now owned or hereafter acquired) or all
or substantially all of the stock of any of its Subsidiaries (in each case,
whether now owned or hereafter acquired) or liquidate or dissolve; provided,
that if at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing (i) the
Borrower or any Subsidiary may merge with a Person if the Borrower (or such
Subsidiary if the Borrower is not a party to such merger) is the surviving
Person, (ii) any Subsidiary may merge into another Subsidiary; provided, that if
any party to such merger is a Subsidiary Loan Party, the Subsidiary Loan Party
shall be the surviving Person, (iii) any Subsidiary may sell, transfer, lease or
otherwise dispose of all or substantially all of its assets to the Borrower or
to a Subsidiary Loan Party and (iv) any Subsidiary (other than a Subsidiary Loan
Party) may liquidate or dissolve if the Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower and is
not materially disadvantageous to the Lenders; provided, that any such merger
involving a Person that is not a wholly-owned Subsidiary immediately prior to
such merger shall not be permitted unless also permitted by Section 7.4.
          (b) The Borrower will not, and will not permit any of its Subsidiaries
to, engage in any business other than businesses of the type conducted by the
Borrower and its Subsidiaries on the date hereof and businesses reasonably
related thereto.
     Section 7.4 Investments, Loans, Etc. The Borrower will not, and will not
permit any of its Subsidiaries to, purchase, hold or acquire (including pursuant
to any merger with any Person that was not a wholly-owned Subsidiary prior to
such merger), any Capital Stock,

80



--------------------------------------------------------------------------------



 



evidence of indebtedness or other securities (including any option, warrant, or
other right to acquire any of the foregoing) of, make or permit to exist any
loans or advances to, Guarantee any obligations of, or make or permit to exist
any investment or any other interest in, any other Person (all of the foregoing
being collectively called “Investments”), or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person that
constitute a business unit, or create or form any Subsidiary, except:
          (a) Investments (other than Permitted Investments) existing on the
date hereof and set forth on Schedule 7.4 (including Investments in
Subsidiaries);
          (b) Permitted Investments;
          (c) Guarantees by Borrower and its Subsidiaries constituting
Indebtedness permitted by Section 7.1; provided, that the aggregate principal
amount of Indebtedness of Subsidiaries that are not Subsidiary Loan Parties that
is Guaranteed by any Loan Party shall be subject to the limitation set forth in
clause (d) hereof;
          (d) Investments made by the Borrower in or to any Subsidiary,
Investments by any Subsidiary in or to the Borrower or in or to another
Subsidiary and, subject to Section 5.14, Investments constituting the creation
or formation and capitalization of a new Subsidiary; provided, that the
aggregate amount of Investments by Loan Parties in or to, and Guarantees by Loan
Parties of Indebtedness of any Subsidiary that is not a Subsidiary Loan Party
(including all such Investments and Guarantees existing on the Closing Date)
shall not exceed $1,000,000 at any time outstanding;
          (e) loans or advances to employees, officers or directors of the
Borrower or any Subsidiary in the ordinary course of business for travel,
relocation and related expenses; provided, however, that the aggregate amount of
all such loans and advances does not exceed $500,000 at any time;
          (f) Investments in direct ownership interests in additional Oil and
Gas Properties and other assets and properties directly relating to the
ownership and operation of Oil and Gas Properties (including drilling and
completion rigs, servicing equipment, gas gathering systems, transportation
pipelines and processing plants) which are usual and customary in the oil and
gas exploration and production business located within the geographic boundaries
of the United States of America;
          (g) Hedging Transactions permitted by Section 7.12; and
          (h) other Investments which in the aggregate do not exceed $1,000,000
in any Fiscal Year.
     Section 7.5 Restricted Payments, etc. The Borrower will not, and will not
permit its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except for (a) dividends payable by the
Borrower solely in shares of any class of its common stock, (b) Restricted
Payments made by any Subsidiary to the Borrower or to another Subsidiary, on at
least a pro rata basis with any other shareholders if such Subsidiary is not

81



--------------------------------------------------------------------------------



 



wholly owned by the Borrower and other wholly owned Subsidiaries, and (c) the
acquisition of shares of the Borrower’s Capital Stock in connection with the net
settlement in shares for payroll withholding obligations on vested stock-based
awards under Borrower’s LTIP.
     Section 7.6 Redemption of Second Lien Notes; Amendment of Second Lien
Credit Agreement. The Borrower will not, and will not permit any Subsidiary to
(i) prior to the date that is one-hundred eighty-one (181) days after the
Maturity Date call, make or offer to make any option or voluntary Redemption of
or otherwise optionally or voluntarily Redeem (whether in whole or in part)
Indebtedness under the Second Lien Term Loan Agreement and the Second Lien
Notes, provided that, the Borrower may use net cash proceeds from either the
sale or other disposition of Oil and Gas Properties (or any Subsidiary owning
Oil and Gas Properties) or the issuance of Capital Stock to Redeem up to an
aggregate $25,000,000 in principal amount of the Indebtedness under the Second
Lien Term Loan Agreement and the Second Lien Notes at par on or before the first
anniversary of the Closing Date, if (A) no Default or Event of Default has
occurred and is continuing or would exist after giving effect to such
prepayment, (B) any prepayment required pursuant to Section 2.11 as a result of
a Borrowing Base adjustment pursuant to Section 7.7 has been made, (C) after
giving effect to any such prepayment and any adjustment to the Borrowing Base
relating to any such Disposition of Oil and Gas Properties, the Borrower would
have liquidity (which shall include undrawn availability under the then existing
Borrowing Base) of at least $10,000,000 of cash or Investments permitted by
Section 7.4 and (D) the Borrower is in compliance with each of the covenants set
forth in Article VI immediately prior to, and (on a pro forma basis) after,
giving effect to such prepayment or (ii) except as permitted by the Second Lien
Intercreditor Agreement, amend, modify, waive or otherwise change, consent or
agree to any amendment, modification, waiver or other change to, any of the
terms of any Second Lien Term Loan Document if (A) the effect thereof would be
to shorten the maturity or of the Second Lien Term Loan Agreement or the Second
Lien Notes or shorten the average life or increase the amount of any payment of
principal thereof (other than increases resulting from the payment of interest
in kind permitted under the Second Lien Term Loan Agreement) or increase the
rate add call or prepayment premiums or shorten any period for payment of
interest thereon, (B) such action adds additional property as collateral to
secure the Indebtedness under the Second Lien Term Loan Agreement and the Second
Lien Notes, except in accordance with Section 7.18, (C) such action is not
permitted by the Second Lien Intercreditor Agreement or (D) except as permitted
pursuant to the Second Lien Intercreditor Agreement, such action adds any
covenants or defaults without this Agreement being contemporaneously amended to
add substantially similar covenants or defaults, provided that the foregoing
shall not prohibit the execution of agreements to add guarantors if required by
the terms thereof provided that any such guarantor also guarantees the
Indebtedness pursuant to the Guaranty and Collateral Agreement and each of the
Borrower and such guarantor otherwise complies with Section 5.15.
     Section 7.7 Sale of Assets. The Borrower will not, and will not permit any
Subsidiary to, sell, assign, farm-out, convey or otherwise transfer any property
except for (a) the sale of Hydrocarbons and inventory in the ordinary course of
business; (b) farmouts of undeveloped acreage and assignments in connection with
such farmouts, provided that for any such acreage that is Mortgaged Property
with a fair market value in excess of $10,000,000, such farmout or assignment
shall be subject to the prior written approval of the Administrative Agent in
its

82



--------------------------------------------------------------------------------



 



reasonable discretion; (c) the sale or transfer of equipment that is no longer
necessary for the business of the Borrower or such Subsidiary or is replaced by
equipment of at least comparable value and use; (d) the sale, transfer or other
disposition of Capital Stock in Subsidiaries to the Borrower or another
Subsidiary; (e) provided that no Event of Default has occurred and is
continuing, the sale or licensing of seismic data; (f) provided that no Event of
Default has occurred and is continuing, the disposition of uneconomic wells and
leases by auction, for salvage or assumption of plugging liabilities; (g) the
release of expired leases and (h) provided that no Event of Default has occurred
and is continuing, the sale or other disposition (including casualty events) of
any Oil and Gas Property or any interest therein or any Subsidiary owning Oil
and Gas Properties; provided that, with respect to the sale or other disposition
of Oil and Gas Properties (or interests therein) or any Subsidiary owning Oil
and Gas Properties pursuant to this clause (h), (i) 100% of the consideration
received in respect of such sale or other disposition shall be cash, (ii) the
consideration received in respect of such sale or other disposition shall be
equal to or greater than the fair market value of the Oil and Gas Properties,
interest therein or Subsidiary subject of such sale or other disposition, taken
as a whole on a per transaction basis, as reasonably determined by a Responsible
Officer of the Borrower (or, with respect to any such sale or other disposition
in excess of $10,000,000, the board of directors of the Borrower) and, if
requested by the Administrative Agent, the Borrower shall deliver a certificate
of a Responsible Officer of the Borrower certifying to that effect), (iii) if
such sale or other disposition of any Oil and Gas Property (including farmouts
under clause (b) above) or Subsidiary owning Oil and Gas Properties between the
Closing Date and March 30, 2012 or during any twelve-month period commencing on
March 31st of any year thereafter has a NYMEX Value set forth the most recently
delivered Reserve Report in excess of $10,000,000, individually or in the
aggregate, then written consent of the Administrative Agent shall be required
prior to such sale or disposition, (iv) if such sale or other disposition of any
Oil and Gas Property (including farmouts under clause (b) above) or Subsidiary
owning Oil and Gas Properties included in the most recently delivered Reserve
Report during any period between two successive Scheduled Redetermination Dates
has a fair market value in excess of 5% of the Borrowing Base then in effect (as
determined by the Administrative Agent), individually or in the aggregate, the
Borrowing Base shall be reduced, effective immediately upon such sale or
disposition, by an amount equal to the value, if any, assigned such Property in
the most recently determined Borrowing Base (as determined by the Administrative
Agent) and (v) if any such sale or other disposition is of a Subsidiary owning
Oil and Gas Properties, such sale or other disposition shall include all the
Capital Stock of such Subsidiary.
     Section 7.8 Environmental Matters. The Borrower will not, and will not
permit any Subsidiary to, cause or permit any of its property to be in violation
of, or do anything or permit anything to be done which will subject any such
property to a Release or threatened Release of Hazardous Materials, exposure to
any Hazardous Materials, or to any Remedial Work under any Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any pertaining to such property where
such violations, Release or threatened Release, exposure, or Remedial work could
reasonably be expected to have a Material Adverse Effect.
     Section 7.9 Transactions with Affiliates. The Borrower will not, and will
not permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase,

83



--------------------------------------------------------------------------------



 



lease or otherwise acquire any property or assets from, or otherwise engage in
any other transactions with, any of its Affiliates, except (a) in the ordinary
course of business at prices and on terms and conditions not less favorable to
the Borrower or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among the Borrower and
any Subsidiary Loan Party not involving any other Affiliates and (c) any
Restricted Payment permitted by Section 7.5.
     Section 7.10 Restrictive Agreements. The Borrower will not, and will not
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement that prohibits, restricts or imposes any condition upon
(a) the ability of the Borrower or any Subsidiary to create, incur or permit any
Lien upon any of its assets or properties, whether now owned or hereafter
acquired, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to its Capital Stock, to make or repay loans or
advances to the Borrower or any other Subsidiary, to Guarantee Indebtedness of
the Borrower or any other Subsidiary or to transfer any of its property or
assets to the Borrower or any Subsidiary of the Borrower; provided, that (i) the
foregoing shall not apply to restrictions or conditions imposed by law or by
this Agreement or any other Loan Document, (ii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is sold and such sale is permitted
hereunder, (iii) clause (a) shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions and conditions apply only to the property or
assets securing such Indebtedness and (iv) clause (a) shall not apply to
customary provisions in leases and other contracts restricting the assignment
thereof.
     Section 7.11 Sale and Leaseback Transactions. The Borrower will not, and
will not permit any of the Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.
     Section 7.12 Hedging Transactions.
          (a) The Borrower will not, and will not permit any Subsidiary to,
enter into any Hedging Transactions with any Person other than:
               (i) Hedging Transactions in respect of commodities (A) with an
Approved Counterparty and (B) the notional volumes for which (when aggregated
with other commodity Hedging Transactions then in effect other than basis
differential swaps on volumes already hedged pursuant to other Hedging
Transactions) are, as of any date, but tested in connection with each
Redetermination of the Borrowing Base, within the required thresholds of
Projected Production set forth below for each fiscal quarter during the relevant
measurement period following such date for crude oil, natural gas and natural
gas liquids on a barrel of oil equivalent basis, and for each of (1) crude oil
and natural gas liquids and (2) natural gas, calculated separately; provided,
however, that volumes of crude oil, natural gas and natural gas liquids hedged
by means of a put or a price “floor” for which there exists no Net
Mark-to-Market

84



--------------------------------------------------------------------------------



 



Exposure to the Borrower or any Subsidiary (I) shall be counted in determining
compliance with the minimum percentage hedging requirement set forth below,
(II) shall not be counted in determining compliance with the maximum percentage
hedging requirement set forth below and (III) shall in no event cause the total
volumes of crude oil, natural gas and natural gas liquids hedged to exceed 100%
of Projected Production for crude oil, natural gas and natural gas liquids on a
barrel of oil equivalent basis or either of (x) crude oil and natural gas
liquids or (y) natural gas, calculated separately, for any quarter:

                                              Maximum                    
Percentage Hedged                     (% of Projected                    
Production for each     Minimum   Maximum   of (i) crude oil and Measurement
Period (relative to measurement date)   Percentage   Percentage   natural gas
liquids   Hedged (% of   Hedged (% of   and (ii) natural   Projected   Projected
  gas,   Production on a   Production on a   calculated   boe basis)   boe
basis)   separately)
Quarters 1-4
    60 %     85 %     85 %
Quarters 5-10
    50 %     85 %     85 %
Quarters 11-20
    0 %     85 %     85 %
Thereafter
    0 %     0 %     0 %

; provided, however, that (1) non-compliance with the thresholds set forth above
shall not constitute an Event of Default hereunder so long as such
non-compliance is cured in accordance with Sections 5.15(b) and 7.12(b) within
thirty (30) days following the date of any Transmittal or other notice to the
Administrative Agent indicating that the volumes of Projected Production hedged
do not comply with such thresholds and (2) the provisions of this subclause
(B) shall not be applicable during any period when Borrower’s Leverage Ratio is
equal to or less than 1.50:1.0,
; provided, further, however, that, notwithstanding the foregoing percentage
limitations (but intended to fit within the maximum percentage limitation), the
Borrower shall enter into (and shall thereafter maintain) additional Hedging
Transactions covering the following volumes of Projected Production of crude oil
and natural gas liquids for each fiscal quarter during the relevant measurement
period (to be consistent with the estimates contained in the Initial Reserve
Report) with one-half of such additional Hedging Transactions to be entered into
within 2 Business Days following the Closing Date and the remaining one-half of
such additional Hedging Transactions to be entered into within 5 Business Days
following the Closing Date:

85



--------------------------------------------------------------------------------



 



                              Minimum Price per Measurement Period   Hedging
Requirement   Barrel
July 1, 2012 — December 31, 2012
  145,000 barrels   $ 95.00  
January 1, 2013 — December 31, 2013
  600,000 barrels   $ 95.00  
January 1, 2014 — June 30, 2014
  275,000 barrels   $ 95.00  

and
               (ii) Hedging Transactions in respect of interest rates with
Approved Counterparties: (A) effectively converting interest rates from fixed to
floating, the notional amounts of which (when aggregated with all other Hedging
Transactions of the Borrower and its Subsidiaries then in effect effectively
converting interest rates from fixed to floating) do not exceed the greater of
(1) the notional amount of Indebtedness under the Second Lien Term Loan
Agreement required to be hedged pursuant to Section 5.15(a) or (2) 50% of the
then outstanding principal amount of the Borrower’s Indebtedness for borrowed
money which bears interest at a fixed rate, and (B) effectively converting
interest rates from floating to fixed, the notional amounts of which (when
aggregated with all other Hedging Transactions of the Borrower and its
Subsidiaries then in effect effectively converting interest rates from floating
to fixed) do not exceed 50% of the then outstanding principal amount of the
Borrower’s Indebtedness for borrowed money which bears interest at a floating
rate.
Except with the prior written consent of the Administrative Agent, in no event
shall any Hedging Transaction permitted under this Section 7.12(a) contain any
requirement, agreement or covenant for the Borrower or any Subsidiary to post
collateral or margin to secure their obligations under such Hedging Transaction
or to cover market exposures, other than pursuant to the Collateral Documents.
          (b) In the event the Borrower or any Subsidiary assigns, terminates,
amends, unwinds or modifies any Hedging Transactions in respect of commodities
(or enters into any off-setting position in respect thereof), the effect of such
action (when taken together with any other Hedging Transactions executed
contemporaneously with the taking of such action) would have the effect of
canceling its positions under such Hedging Transactions, the Borrower will give
to the Administrative Agent prompt (and in no event later than one (1) Business
Day after the occurrence thereof) written notice of such transaction, the
details of such transaction, the date of such transaction and any other details
thereof requested by the Administrative Agent. In the event such Hedging
Transaction was evaluated in connection with the most recent Redetermination of
the Borrowing Base and the value thereof, when taken together with all other
Hedging Transactions, assigned, amended, modified, terminated, unwound or
off-set since the

86



--------------------------------------------------------------------------------



 



date of such Redetermination, exceeds 5% of the Borrowing Base then in effect
(as determined by the Administrative Agent) individually or in the aggregate,
(i) the Borrower shall maintain the net proceeds received from such transaction
in either an account maintained with the Administrative Agent or a controlled
account maintained with another financial institution that is subject to an
account control agreement in form and substance reasonably satisfactory to the
Administrative Agent until the Borrowing Base has been adjusted pursuant to
clause (ii) below and any required prepayment resulting from such adjustment has
been made and (ii) the Borrowing Base shall be reduced, effective as of the
consummation of such transaction, by an amount equal to the net reduction in
Borrowing Base value attributable to such transaction (as determined by the
Administrative Agent).
     Section 7.13 Gas Imbalances, Take-or-Pay or other Prepayments. The Borrower
will not, and will not permit any Subsidiary to, allow gas imbalances,
take-or-pay or other prepayments with respect to the Oil and Gas Properties of
the Borrower or any Subsidiary that would require the Borrower or such
Subsidiary to deliver Hydrocarbons at some future time without then or
thereafter receiving full payments therefor to exceed one half bcf of gas (on an
mcf equivalent basis) in the aggregate.
     Section 7.14 Amendment to Material Documents. The Borrower will not, and
will not permit any of its Subsidiaries to (a) amend, modify or waive any of its
rights in a manner materially adverse to the Lenders or the Borrower under its
certificate of incorporation, bylaws or other organizational documents,
(b) enter into any Material Contract that is materially disadvantageous or
adverse to the rights of the Administrative Agent or any Lender or (c) amend or
modify any Material Contract or waive any of its rights thereunder, in each
case, in a manner materially disadvantageous to or adverse to the interests of
the Administrative Agent or any Lender.
     Section 7.15 Accounting Changes. The Borrower will not, and will not permit
any of its Subsidiaries to, make any significant change in accounting treatment
or reporting practices, except as required by GAAP, or change the fiscal year of
the Borrower or of any of its Subsidiaries, except to change the fiscal year of
a Subsidiary to conform its fiscal year to that of the Borrower.
     Section 7.16 Lease Obligations. The Borrower will not, and will not permit
any Subsidiary to, create or suffer to exist any obligations for the payment
under operating leases or agreements to lease (but excluding any obligations
under leases required to be classified as capital leases under GAAP having a
term of five years or more) which would cause the present value of the direct or
contingent liabilities of the Borrower and its Subsidiaries under such leases or
agreements to lease, on a consolidated basis, to exceed $2,000,000 in the
aggregate in any Fiscal Year.
     Section 7.17 Government Regulation. Neither the Borrower nor any of its
Subsidiaries shall (a) be or become subject at any time to any law, regulation,
or list of any Government Authority of the United States (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits Lenders or the Administrative Agent from making any advance or extension
of credit to Borrower or from otherwise conducting business

87



--------------------------------------------------------------------------------



 



with the Loan Parties, or (b) fail to provide documentary and other evidence of
the identity of the Loan Parties as may be requested by Lenders or the
Administrative Agent at any time to enable Lenders or the Administrative Agent
to verify the identity of the Loan Parties or to comply with any applicable law
or regulation, including, without limitation, Section 326 of the USA Patriot Act
of 1 U.S.C. Section 5318.
     Section 7.18 Liens Securing Second Lien Term Loan Agreement and Second Lien
Notes. The Borrower will not, and will not permit any Subsidiary to, grant a
Lien on any property or asset to secure the Second Lien Term Loan Agreement, the
Second Lien Notes or any other Indebtedness arising under any Second Lien Term
Loan Document without (a) giving fifteen (15) days’ prior written notice to the
Administrative Agent thereof and (b) concurrently granting to the Administrative
Agent to secure the Obligations a first-priority, perfected Lien on the same
property or asset pursuant to Collateral Documents in form and substance
satisfactory to the Administrative Agent. In connection therewith, the Borrower
shall, or shall cause each Subsidiary to, execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.
ARTICLE VIII
EVENTS OF DEFAULT
     Section 8.1 Events of Default. If any of the following events (each an
“Event of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement or any payment under
Section 2.21(g) or shall fail to make when and as the same shall become due and
payable, whether at the due date thereof or at a date fixed for prepayment or
otherwise; or
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount payable under clause (a) of this
Section 8.1 or an amount related to a Bank Product Obligation) payable under
this Agreement or any other Loan Document, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of three
(3) Business Days; or
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary in or in connection with this Agreement or any
other Loan Document (including the Schedules attached thereto) and any
amendments or modifications hereof or waivers hereunder, or in any certificate,
report, financial statement or other document submitted to the Administrative
Agent or the Lenders by any Loan Party or any representative of any Loan Party
pursuant to or in connection with this Agreement or any other Loan Document
shall prove to be incorrect in any material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) when made or deemed made
or submitted; or

88



--------------------------------------------------------------------------------



 



          (d) the Borrower shall fail to observe or perform any covenant or
agreement contained in Sections 5.1, 5.2 or 5.3 (with respect to the Borrower’s
existence) or Articles VI or VII; or
          (e) any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or any other Loan Document or related to any Bank
Product Obligation, and such failure shall remain unremedied for 30 days after
the earlier of (i) any officer of the Borrower becomes aware of such failure, or
(ii) notice thereof shall have been given to the Borrower by the Administrative
Agent or any Lender; or
          (f) (i) any default or event of default (after giving effect to any
grace period) shall have occurred and be continuing under the Second Lien Term
Loan Agreement or (ii) the Second Lien Intercreditor Agreement shall cease to be
in full force and effect or the validity or enforceability thereof is
disaffirmed by or on behalf of any subordinated lender party thereto; or
          (g) the Borrower or any Subsidiary (whether as primary obligor or as
guarantor or other surety) shall fail to pay any principal of, or premium or
interest on, any Material Indebtedness that is outstanding, when and as the same
shall become due and payable (whether at scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument evidencing or governing such Indebtedness; or any other event shall
occur or condition shall exist under any agreement or instrument relating to
such Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or permit the acceleration of, the maturity of such
Indebtedness; or any such Indebtedness shall be declared to be due and payable,
or required to be prepaid or redeemed (other than by a regularly scheduled
required prepayment or redemption), purchased or defeased, or any offer to
prepay, redeem, purchase or defease such Indebtedness shall be required to be
made, in each case prior to the stated maturity thereof; or
          (h) the Borrower or any Subsidiary shall (i) commence a voluntary case
or other proceeding or file any petition seeking liquidation, reorganization or
other relief under any federal, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 8.1, (iii) apply for or consent to the appointment
of a custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any such Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, or (vi) take any action for the purpose of effecting any of the
foregoing; or
          (i) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Subsidiary or its debts, or any substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency
or other similar law now or hereafter in effect or (ii) the appointment of a

89



--------------------------------------------------------------------------------



 



custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary or for a substantial part of its assets, and in any
such case, such proceeding or petition shall remain undismissed for a period of
60 days or an order or decree approving or ordering any of the foregoing shall
be entered; or
          (j) the Borrower or any Subsidiary shall become unable to pay, shall
admit in writing its inability to pay, or shall fail to pay, its debts as they
become due; or
          (k) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with other ERISA Events that have
occurred, could reasonably be expected to result in liability to the Borrower
and the Subsidiaries in an aggregate amount exceeding $500,000; or
          (l) any judgment or order for the payment of money in excess of
$1,000,000 in the aggregate (to the extent not covered by either (i) independent
third party insurance provided by insurers of the highest claims paying rating
or financial strength as to which the insurer does not dispute coverage and is
not subject to an insolvency proceeding or (ii) contractual indemnity from a
creditworthy third party (as reasonably determined by the Board of Directors of
the Borrower) as to which such indemnifying party does not dispute its
indemnification obligation and is not subject to an insolvency proceeding) shall
be rendered against the Borrower or any Subsidiary, and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed; or
          (m) any non-monetary judgment or order shall be rendered against the
Borrower or any Subsidiary that could reasonably be expected to have a Material
Adverse Effect, and there shall be a period of 30 consecutive days during which
a stay of enforcement of such judgment or order, by reason of a pending appeal
or otherwise, shall not be in effect; or
          (n) a Change in Control shall occur or exist; or
          (o) any provision of any Guaranty and Collateral Agreement or any
other Loan Document shall for any reason cease to be valid and binding on, or
enforceable against, any Subsidiary Loan Party, or any Subsidiary Loan Party
shall so state in writing, or any Subsidiary Loan Party shall seek to terminate
the Guaranty and Collateral Agreement or any other Loan Document to which it is
a party;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Section 8.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower, take
any or all of the following actions, at the same or different times: (i)
terminate the Commitments, whereupon the Commitment of each Lender shall
terminate immediately, (ii) declare the principal of and any accrued interest on
the Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan

90



--------------------------------------------------------------------------------



 



Document, and (iv) exercise any other remedies available at law or in equity;
and that, if an Event of Default specified in either clause (g) or (h) shall
occur, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon, and all fees,
and all other Obligations shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
     Section 8.2 Application of Proceeds from Collateral. All proceeds realized
from the liquidation or other disposition of Collateral or otherwise received
after the Maturity Date, whether by acceleration or otherwise, shall be applied,
subject to the Second Lien Intercreditor Agreement:
          (a) first, to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the
Administrative Agent in its capacity as such;
          (b) second, pro rata to payment or reimbursement of that portion of
the Indebtedness constituting fees, expenses and indemnities payable to the
Lenders;
          (c) third, pro rata to payment of accrued interest on the Loans;
          (d) fourth, pro rata to payment of principal outstanding on the Loans
and Indebtedness to any Secured Hedge Provider under any Hedging Transaction and
to any Bank Product Provider under any Bank Product;
          (e) fifth, pro rata to any other Indebtedness;
          (f) sixth, to serve as cash collateral to be held by the
Administrative Agent to secure the LC Exposure; and
          (g) seventh, any excess, after all of the Indebtedness shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.
ARTICLE IX
THE ADMINISTRATIVE AGENT
     Section 9.1 Appointment of Administrative Agent.
          (a) Each Lender irrevocably appoints SunTrust Bank as the
Administrative Agent and authorizes it to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent under this
Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto. The Administrative Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective

91



--------------------------------------------------------------------------------



 



Related Parties. The exculpatory provisions set forth in this Article shall
apply to any such sub-agent or attorney-in-fact and the Related Parties of the
Administrative Agent, any such sub-agent and any such attorney-in-fact and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.
          (b) The Issuing Bank shall act on behalf of the Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith
until such time and except for so long as the Administrative Agent may agree at
the request of the Required Lenders to act for the Issuing Bank with respect
thereto; provided, that the Issuing Bank shall have all the benefits and
immunities (i) provided to the Administrative Agent in this Article with respect
to any acts taken or omissions suffered by the Issuing Bank in connection with
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this Article
included the Issuing Bank with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to the Issuing Bank.
          (c) The provisions of this Article are solely for the benefit of the
Administrative Agent, the Issuing Bank and the Lenders, and no Loan Party shall
have rights as a third party beneficiary of any of the provisions contained
herein.
     Section 9.2 Nature of Duties of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
in this Agreement and the other Loan Documents. Without limiting the generality
of the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or an Event
of Default has occurred and is continuing, (b) the Administrative Agent shall
not have any duty to take any discretionary action or exercise any discretionary
powers, except those discretionary rights and powers expressly contemplated by
the Loan Documents that the Administrative Agent is required to exercise in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 10.2), and (c) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by
it, its sub-agents or attorneys-in-fact with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.2) or in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall not be required to take any action that, in its reasonable opinion
or the reasonable opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law. The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents or attorneys-in-fact selected by it with reasonable care. The
Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until written notice thereof (which notice shall
include an express reference to such event being a “Default” or “Event of
Default” hereunder) is given to the Administrative Agent by the Borrower or any
Lender, and the Administrative Agent shall not

92



--------------------------------------------------------------------------------



 



be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with any Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements, or
other terms and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the value or sufficiency of any
Collateral, or (vi) the satisfaction of any condition set forth in Article III
or elsewhere in any Loan Document, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent. The
Administrative Agent may consult with legal counsel (including counsel for the
Borrower) concerning all matters pertaining to such duties. If any Lender
obtains actual knowledge of any Default or Event of Default, such Lender
promptly shall notify the other Lenders and the Administrative Agent of such
Default or Event of Default.
     Section 9.3 Lack of Reliance on the Administrative Agent. Each of the
Lenders and the Issuing Bank acknowledges that neither the Administrative Agent
or any Related Party of the Administrative Agent has made any representation or
warranty to it, and that no act by the Administrative Agent or any Related Party
of the Administrative Agent hereinafter taken, including any review of the
affairs of the Borrower and its Subsidiaries or Affiliates, shall be deemed to
constitute any representation or warranty by the Administrative Agent or any
Related Party of the Administrative Agent to the Issuing Bank or any Lender.
Each of the Lenders and the Issuing Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent, any Issuing Bank or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Issuing Bank or any other Lender and based on such documents and information as
it has deemed appropriate, continue to make its own decisions in taking or not
taking of any action under or based on this Agreement, any related agreement or
any document furnished hereunder or thereunder.
     Section 9.4 Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders with
respect to any action or actions (including the failure to act) in connection
with this Agreement, the Administrative Agent shall be entitled to refrain from
such act or taking such act, unless and until it shall have received
instructions from such Lenders; and the Administrative Agent shall not incur
liability to any Person by reason of so refraining. Without limiting the
foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders where required by the terms of this Agreement.
     Section 9.5 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, posting or other
distribution) believed by it to be genuine and to have been signed, sent or made
by the proper Person. The Administrative Agent may also rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person and shall not

93



--------------------------------------------------------------------------------



 



incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or not taken by it in accordance with the advice of such counsel,
accountants or experts.
     Section 9.6 The Administrative Agent and the Syndication Agent in their
Individual Capacity. The bank serving as the Administrative Agent or Syndication
Agent shall have the same rights and powers under this Agreement and any other
Loan Document in its capacity as a Lender as any other Lender and may exercise
or refrain from exercising the same as though it were not the Administrative
Agent or Syndication Agent; and the terms “Lenders”, “Required Lenders”, or any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent and the Syndication Agent in their individual capacity. The
bank acting as the Administrative Agent or Syndication Agent and each of its
Affiliates may accept deposits from, lend money to, and generally engage in any
kind of business with the Borrower or any Subsidiary or Affiliate of the
Borrower as if it were not the Administrative Agent or Syndication Agent
hereunder and without any duty to account therefore to the Lenders.
     Section 9.7 Successor Administrative Agent.
          (a) The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right to appoint a successor Administrative Agent,
subject to the approval by the Borrower provided that no Default or Event of
Default shall exist at such time. If no successor Administrative Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent, which shall be a commercial bank
organized under the laws of the United States of America or any state thereof or
a bank which maintains an office in the United States, having a combined capital
and surplus of at least $500,000,000.
          (b) Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents. If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 9.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required Lenders appoint a successor Administrative Agent as provided above.
After any retiring Administrative Agent’s resignation hereunder, the provisions
of this Article shall continue in effect for the benefit of such retiring
Administrative Agent and its representatives and agents in respect of any
actions taken or not taken by any of them while it was serving as the
Administrative Agent.

94



--------------------------------------------------------------------------------



 



          (c) In addition to the foregoing, if a Lender becomes, and during the
period it remains, a Defaulting Lender, and if any Default has arisen from a
failure of the Borrower to comply with Section 2.25(a), then the Issuing Bank
may, upon prior written notice to the Borrower and the Administrative Agent,
resign as Issuing Bank, effective at the close of business Atlanta, Georgia time
on a date specified in such notice (which date may not be less than five
(5) Business Days after the date of such notice).
     Section 9.8 Withholding Tax. To the extent required by any applicable law,
the Administrative Agent may withhold from any interest payment to any Lender an
amount equivalent to any applicable withholding tax. If the Internal Revenue
Service or any authority of the United States or other jurisdiction asserts a
claim that the Administrative Agent did not properly withhold tax from amounts
paid to or for the account of any Lender (because the appropriate form was not
delivered, was not properly executed, or because such Lender failed to notify
the Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason), such Lender shall indemnify the Administrative Agent (to the extent
that the Administrative Agent has not already been reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) fully for all
amounts paid, directly or indirectly, by the Administrative Agent as tax or
otherwise, including penalties and interest, together with all expenses
incurred, including legal expenses, allocated staff costs and any out of pocket
expenses.
     Section 9.9 Administrative Agent May File Proofs of Claim.
          (a) In case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or any Revolving Credit
Exposure shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
               (i) to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans or Revolving
Credit Exposure and all other Obligations that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders, Issuing Bank and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, Issuing Bank and the Administrative Agent and its agents and
counsel and all other amounts due the Lenders, Issuing Bank and the
Administrative Agent under Section 10.3) allowed in such judicial proceeding;
and
               (ii) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same; and
          (b) Any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender and the Issuing Bank to make such payments to the
Administrative Agent and, if the Administrative

95



--------------------------------------------------------------------------------



 



Agent shall consent to the making of such payments directly to the Lenders and
the Issuing Bank, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 10.3.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.
     Section 9.10 Authorization to Execute other Loan Documents, Releases, Etc.
Each Lender and the Issuing Bank hereby authorizes the Administrative Agent to
(a) execute on behalf of all Lenders all Loan Documents other than this
Agreement, (b) release any Collateral that is permitted to be sold or released
pursuant to the terms of the Loan Documents and (c) execute and deliver to the
Borrower, at the Borrower’s sole cost and expense, any and all releases of
Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
property to the extent such sale or other disposition is permitted by the terms
of Section 7.7 or is otherwise authorized by the terms of the Loan Documents..
ARTICLE X
MISCELLANEOUS
     Section 10.1 Notices.
          (a) Written Notices.
               (i) Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications to any party herein to be effective shall be in writing and shall
be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

     
     To the Borrower:
  RAM Energy Resources, Inc.
5100 E Skelly Drive, Suite 650
Tulsa, OK 74135
Attention: Les Austin, SVP and CFO
Telecopy Number: (918)
 
   
     To the Administrative Agent:
  SunTrust Bank
303 Peachtree Street, N. E.
Atlanta, Georgia 30308
Attention: Mr. Brandon Graffeo
Telecopy Number: (404) 813-5134
 
   
     With a copy to:
  SunTrust Bank
Agency Services

96



--------------------------------------------------------------------------------



 



     
 
  303 Peachtree Street, N. E., 25th Floor
Atlanta, Georgia 30308
Attention: Mr. Doug Weltz
Telecopy Number: 404.221.2001
 
   
     To the Issuing Bank:
  SunTrust Bank
25 Park Place, N. E., 16th Floor
Mail Code 3706
Atlanta, Georgia 30303
Attention: Standby Letter of Credit Dept.
Telecopy Number: 404.588.8129
 
   
     To any other Lender:
  the address set forth in the Administrative Questionnaire or the Assignment
and Acceptance Agreement executed by such Lender

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All such notices
and other communications shall, when transmitted by overnight delivery, or
faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to the Administrative
Agent or the Issuing Bank shall not be effective until actually received by such
Person at its address specified in this Section 10.1.
               (ii) Any agreement of the Administrative Agent, the Issuing Bank
and the Lenders herein to receive certain notices by telephone or facsimile is
solely for the convenience and at the request of the Borrower. The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
on the authority of any Person purporting to be a Person authorized by the
Borrower to give such notice and the Administrative Agent, the Issuing Bank and
the Lenders shall not have any liability to the Borrower or other Person on
account of any action taken or not taken by the Administrative Agent, the
Issuing Bank and the Lenders in reliance upon such telephonic or facsimile
notice. The obligation of the Borrower to repay the Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the Administrative Agent, the Issuing Bank and the Lenders to receive
written confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent, the Issuing Bank and the Lenders of a confirmation which
is at variance with the terms understood by the Administrative Agent, the
Issuing Bank and the Lenders to be contained in any such telephonic or facsimile
notice.
          (b) Electronic Communications.
               (i) Notices and other communications to the Lenders and the
Issuing Bank hereunder may be delivered or furnished by electronic communication
(including e mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent,

97



--------------------------------------------------------------------------------



 



provided that the foregoing shall not apply to notices to any Lender or the
Issuing Bank pursuant to Article II unless such Lender, the Issuing Bank, as
applicable, and Administrative Agent have agreed to receive notices under such
Section by electronic communication and have agreed to the procedures governing
such communications. Administrative Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.
               (ii) Unless Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice or
other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
     Section 10.2 Waiver; Amendments.
          (a) No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between the Borrower and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law. No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Borrower therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 10.2), and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Loan or the issuance of a Letter of Credit shall not be construed as a waiver of
any Default or Event of Default, regardless of whether the Administrative Agent,
any Lender or the Issuing Bank may have had notice or knowledge of such Default
or Event of Default at the time.
          (b) No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Borrower and the Required Lenders or the Borrower and the Administrative
Agent with the consent of the Required Lenders and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, that no amendment or waiver shall: (i) increase the
Aggregate Commitment of any Lender without the written consent of such Lender,
(ii) reduce the principal amount of any Loan or reduce the rate of interest
thereon, or reduce any fees

98



--------------------------------------------------------------------------------



 



payable hereunder, without the written consent of each Lender affected thereby,
(iii) postpone the date fixed for any payment of any principal of, or interest
on, any Loan or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 2.20(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section 10.2 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders which are required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the consent of each Lender; (vi) release any
guarantor or limit the liability of any such guarantor under any guaranty
agreement, without the written consent of each Lender; (vii) release all or
substantially all collateral (if any) securing any of the Obligations or agree
to subordinate any Lien in such collateral to any other creditor of the Borrower
or any Subsidiary (other than in connection with a farm-out of undeveloped
acreage permitted by Section 7.7(b) or (viii) increase the Borrowing Base
without the written consent of each Lender (other than a Defaulting Lender);
provided further, that no such agreement shall amend, modify or otherwise affect
the rights, duties or obligations of the Administrative Agent or the Issuing
Bank without the prior written consent of such Person. Notwithstanding anything
to the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitments of such Lender may not be increased or extended, and amounts payable
to such Lender hereunder may not be permanently reduced without the consent of
such Lender (other than reductions in fees and interest in which such reduction
does not disproportionately affect such Lender). Notwithstanding anything
contained herein to the contrary, this Agreement may be amended and restated
without the consent of any Lender (but with the consent of the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and
10.3), such Lender shall have no other commitment or other obligation hereunder
and shall have been paid in full all principal, interest and other amounts owing
to it or accrued for its account under this Agreement.
     Section 10.3 Expenses; Indemnification.
          (a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent and its Affiliates, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents and any amendments, modifications or waivers thereof (whether or not
the transactions contemplated in this Agreement or any other Loan Document shall
be consummated), including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent and its Affiliates, (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside counsel and the allocated cost of inside counsel) incurred by the
Administrative Agent, the Syndication

99



--------------------------------------------------------------------------------



 



Agent, the Issuing Bank or any Lender in connection with the enforcement or
protection of its rights in connection with this Agreement, including its rights
under this Section 10.3, or in connection with the Loans made or any Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.
          (b) The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), the Syndication Agent, each Lender, the Issuing Bank, each
Secured Hedge Counterparty, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any third party or by the Borrower, any other Loan Party or any of their
respective Affiliates arising out of, in connection with, or as a result of
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from (A) the gross negligence or willful misconduct of
such Indemnitee or (B) a claim brought by the Borrower or any other Loan Party
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Loan Document. No Indemnitee shall be liable for
any damages arising from the use by others of any information or other materials
obtained through Syndtrak or any other Internet or intranet website, except as a
result of such Indemnitee’s gross negligence or willful misconduct as determined
by a court of competent jurisdiction in a final and nonappealable judgment.
          (c) The Borrower shall pay, and hold the Administrative Agent, the
Syndication Agent, the Issuing Bank and each of the Lenders harmless from and
against, any and all present and future stamp, documentary, and other similar
taxes with respect to this Agreement and any other Loan Documents, any
collateral described therein, or any payments due thereunder, and save the
Administrative Agent, the Issuing Bank and each Lender harmless from and against
any and all liabilities with respect to or resulting from any delay or omission
to pay such taxes.

100



--------------------------------------------------------------------------------



 



          (d) To the extent that the Borrower fails to pay any amount required
to be paid to the Administrative Agent, the Syndication Agent, the Issuing Bank
under clauses (a), (b) or (c) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank, as the case may be, such Lender’s Pro
Rata Share (determined as of the time that the unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided, that the unreimbursed
expense or indemnified payment, claim, damage, liability or related expense, as
the case may be, was incurred by or asserted against the Administrative Agent or
the Issuing Bank in its capacity as such.
          (e) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or any Letter of Credit or the use
of proceeds thereof.
          (f) All amounts due under this Section 10.3 shall be payable promptly
after written demand therefor.
     Section 10.4 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraph (b) of this Section, (ii) by way of
participation in accordance with the provisions of paragraph (d) of this Section
or (iii) by way of pledge or assignment of a security interest subject to the
restrictions of paragraph (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in paragraph (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.
          (b) Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans, and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
               (i) Minimum Amounts.
                    (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitments, Loans and other Revolving Credit
Exposure at the time owing to it or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and

101



--------------------------------------------------------------------------------



 



                    (B) in any case not described in paragraph (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans and Revolving Credit Exposure outstanding thereunder) or, if the
applicable Commitment is not then in effect, the principal outstanding balance
of the Loans and Revolving Credit Exposure of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not be less than $5,000,000 and in minimum increments of $1,000,000,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).
               (ii) Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.
               (iii) Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this Section
and, in addition:
                    (A) the consent of the Borrower (such consent not to be
unreasonably withheld) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided, that,
the Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;
                    (B) the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) shall be required for assignments to
a Person that is not a Lender with a Commitment; and
                    (C) the consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), (such consent not to
be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Commitments.
               (iv) Assignment and Acceptance. The parties to each assignment
shall deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.19 if such assignee is a Foreign Lender.
               (v) No Assignment to Borrower. No such assignment shall be made
to the Borrower or any of the Borrower’s Affiliates or Subsidiaries.
               (vi) No Assignment to Natural Persons. No such assignment shall
be made to a natural person.

102



--------------------------------------------------------------------------------



 



Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 10.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and 10.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this
Section 10.4. If the consent of the Borrower to an assignment is required
hereunder (including a consent to an assignment which does not meet the minimum
assignment thresholds specified above), the Borrower shall be deemed to have
given its consent five Business Days after the date notice thereof has actually
been delivered by the assigning Lender (through the Administrative Agent) to the
Borrower, unless such consent is expressly refused by the Borrower prior to such
fifth Business Day.
          (c) The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and Revolving Credit Exposure owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).
Information contained in the Register with respect to any Lender shall be
available for inspection by such Lender at any reasonable time and from time to
time upon reasonable prior notice; information contained in the Register shall
also be available for inspection by the Borrower at any reasonable time and from
time to time upon reasonable prior notice. In establishing and maintaining the
Register, Administrative Agent shall serve as Borrower’s agent solely for tax
purposes and solely with respect to the actions described in this Section, and
the Borrower hereby agrees that, to the extent SunTrust Bank serves in such
capacity, SunTrust Bank and its officers, directors, employees, agents,
sub-agents and Affiliates shall constitute “Indemnitees.”
          (d) Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent or the Issuing Bank sell participations
to any Person (other than a natural person, the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the Issuing Bank shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

103



--------------------------------------------------------------------------------



 



          (e) Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.20(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 10.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the written consent of each Lender except
to the extent such release is expressly provided under the terms of such
guaranty agreement; or (vii) release all or substantially all collateral (if
any) securing any of the Obligations. Subject to paragraph (e) of this
Section 10.4, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.17, 2.18 and 2.19 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 10.4. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 10.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.20 as though it were a
Lender.
          (f) A Participant shall not be entitled to receive any greater payment
under Section 2.17 and Section 2.19 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.19 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.19(e) as though it were a Lender.
          (g) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
     Section 10.5 Governing Law; Jurisdiction; Consent to Service of Process.

104



--------------------------------------------------------------------------------



 



          (a) This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof of the State of New York.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the United States
District Court Southern District of New York and of Supreme Court of the State
of New York sitting in New York county and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
other Loan Document or the transactions contemplated hereby or thereby, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such District Court or
New York state court or, to the extent permitted by applicable law, such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.
          (c) The Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 10.5 and brought
in any court referred to in paragraph (b) of this Section 10.5. Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 10.1. Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.
     Section 10.6 WAIVER OF JURY TRIAL. EACH PARTY HERETO IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

105



--------------------------------------------------------------------------------



 



     Section 10.7 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and the Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrower, any such notice being expressly waived by
the Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrower at any time held or other obligations at any time owing by such
Lender and the Issuing Bank to or for the credit or the account of the Borrower
against any and all Obligations held by such Lender or the Issuing Bank, as the
case may be, irrespective of whether such Lender or the Issuing Bank shall have
made demand hereunder and although such Obligations may be unmatured. Each
Lender and the Issuing Bank agree promptly to notify the Administrative Agent
and the Borrower after any such set-off and any application made by such Lender
and the Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application. Each
Lender and the Issuing Bank agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Borrower and any of its
Subsidiaries to such Lender or Issuing Bank.
     Section 10.8 Counterparts; Integration. This Agreement may be executed by
one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. This
Agreement, the Engagement Letter, the other Loan Documents, and any separate
letter agreement(s) relating to any fees payable to the Administrative Agent and
its Affiliates constitute the entire agreement among the parties hereto and
thereto and their affiliates regarding the subject matters hereof and thereof
and supersede all prior agreements and understandings, oral or written,
regarding such subject matters. Delivery of an executed counterpart to this
Agreement or any other Loan Document by facsimile transmission or by electronic
mail in pdf format shall be as effective as delivery of a manually executed
counterpart hereof.
     Section 10.9 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.18, 2.19, 2.20 and 10.3 and Article
IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof. All
representations and warranties made herein, in the certificates, reports,
notices, and other documents delivered pursuant to this

106



--------------------------------------------------------------------------------



 



Agreement shall survive the execution and delivery of this Agreement and the
other Loan Documents, and the making of the Loans and the issuance of the
Letters of Credit.
     Section 10.10 Severability. Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
     Section 10.11 Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to take normal and reasonable precautions to
maintain the confidentiality of any information relating to the Borrower or any
of its Subsidiaries or any of their respective businesses, to the extent
designated in writing as confidential and provided to it by the Borrower or any
Subsidiary, other than any such information that is available to the
Administrative Agent, the Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any of its Subsidiaries, except that such
information may be disclosed (a) to any Related Party of the Administrative
Agent, the Issuing Bank or any such Lender including without limitation
accountants, legal counsel and other advisors, (b) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(c) to the extent requested by any regulatory agency or authority purporting to
have jurisdiction over it (including any self-regulatory authority such as the
National Association of Insurance Commissioners), (d) to the extent that such
information becomes publicly available other than as a result of a breach of
this Section 10.11, or which becomes available to the Administrative Agent, the
Issuing Bank, any Lender or any Related Party of any of the foregoing on a
non-confidential basis from a source other than the Borrower, (e) in connection
with the exercise of any remedy hereunder or under any other Loan Documents or
any suit, action or proceeding relating to this Agreement or any other Loan
Documents or the enforcement of rights hereunder or thereunder, (f) subject to
an agreement containing provisions substantially the same as those of this
Section 10.11, to (i) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, or (ii) any actual or prospective party (or its Related Parties) to
any swap or derivative or similar transaction under which payments are to be
made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (g) any rating agency, (h) the CUSIP Service Bureau or any
similar organization, or (i) with the consent of the Borrower. Any Person
required to maintain the confidentiality of any information as provided for in
this Section 10.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.
     Section 10.12 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which may be treated as interest on
such Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate of interest (the “Maximum Rate”) which may be contracted
for, charged, taken, received or reserved by a Lender holding such Loan in
accordance with applicable law, the rate of interest payable in respect of such
Loan hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum

107



--------------------------------------------------------------------------------



 



Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.12 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment (to the
extent permitted by applicable law), shall have been received by such Lender.
     Section 10.13 Waiver of Effect of Corporate Seal. The Borrower represents
and warrants that neither it nor any other Loan Party is required to affix its
corporate seal to this Agreement or any other Loan Document pursuant to any
Requirement of Law, agrees that this Agreement is delivered by Borrower under
seal and waives any shortening of the statute of limitations that may result
from not affixing the corporate seal to this Agreement or such other Loan
Documents.
     Section 10.14 Patriot Act. The Administrative Agent and each Lender hereby
notifies the Loan Parties that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.
     Section 10.15 No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), Borrower and each other Loan Party acknowledges and agrees and
acknowledges its Affiliates’ understanding that that: (a)(i) the services
regarding this Agreement provided by the Administrative Agent and/or Lenders are
arm’s-length commercial transactions between Borrower, each other Loan Party and
their respective Affiliates, on the one hand, and the Administrative Agent and
the Lenders, on the other hand, (ii) each of Borrower and the other Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate, and (iii) Borrower and each other Loan
Party is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b)(i) each of the Administrative Agent and Lenders is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary, for Borrower, any other Loan Party, or any of
their respective Affiliates, or any other Person and (ii) neither the
Administrative Agent nor any Lender has any obligation to Borrower, any other
Loan Party or any of their Affiliates with respect to the transaction
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower, the other Loan Parties and
their respective Affiliates, and each of the Administrative Agent and Lenders
has no obligation to disclose any of such interests to Borrower , any other Loan
Party of any of their respective Affiliates. To the fullest extent permitted by
law, each of Borrower and the other Loan Parties hereby waive and release any
claims that it may have against the Administrative

108



--------------------------------------------------------------------------------



 



Agent and each Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
     Section 10.16 Location of Closing. Each Lender acknowledges and agrees that
it has delivered, with the intent to be bound, its executed counterparts of this
Agreement to the Administrative Agent, c/o Vinson & Elkins, LLP, 666 Fifth
Avenue 26th Floor, New York, NY 10103-0040 . Borrower acknowledges and agrees
that it has delivered, with the intent to be bound, its executed counterparts of
this Agreement and each other Loan Document, together with all other documents,
instruments, opinions, certificates and other items required under Section 3.1,
to the Administrative Agent, c/o Vinson & Elkins, LLP, 666 Fifth Avenue, 26th
Floor New York, NY 10103-0040 . All parties agree that closing of the
transactions contemplated by this Agreement has occurred in New York.
[Remainder of page left intentionally blank.]

109



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            RAM ENERGY RESOURCES, INC.
      By:   /s/ G. Les Austin        Name:   G. Les Austin        Title:  
Senior Vice President and Chief Financial Officer     

Signature Page
Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            SUNTRUST BANK
as Administrative Agent, as Issuing Bank,
and as a Lender
      By:   /s/ David Yates        Name:   David Yates        Title:   Managing
Director     

Signature Page
Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            CAPITAL ONE, N.A.
as Syndication Agent and as a Lender
      By:   /s/ Matthew L. Molero        Name:   Matthew L. Molero       
Title:   Vice President     

Signature Page
Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            SOCIÉTÉ GÉNÉRALE
      By:   /s/ David M. Bornstein        Name:   David M. Bornstein       
Title:   Director     

Signature Page
Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            REGIONS BANK
      By:   /s/ Kelly L. Elmore III        Name:   Kelly L. Elmore III       
Title:   Senior Vice President     

Signature Page
Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



            CIT BANK
      By:   /s/ Daniel Burnett        Name:   Daniel Burnett        Title:  
Authorized Signatory     

Signature Page
Revolving Credit Agreement

 



--------------------------------------------------------------------------------



 



Schedule I
APPLICABLE MARGIN AND APPLICABLE PERCENTAGE
Borrowing Base Utilization Grid

                                      Level I     Level II     Level III    
Level IV  
Borrowing Base Utilization Percentage
    ≤50 %     >50% ≤75 %     >75% ≤90 %     >90 %
Eurodollar Loans
    2 .50 %     2.75 %     3.00 %     3.25 %
Base Rare Loans
    1.50 %     1.75 %     2.00 %     2.25 %
Commitment Fee Rate
    .75 %     .75 %     .75 %     .75 %

Schedule I-1

 



--------------------------------------------------------------------------------



 



Schedule II
COMMITMENT AMOUNTS AND PRO RATA SHARE PERCENTAGE

                  Lender   Maximum Commitment   Pro Rata Share Percentage
 
               
SunTrust Bank
  $ 83,333,333.34       33.3333 %
Capital One, N.A.
  $ 58,333,333.33       23.3333 %
Societe Generale
  $ 41,666,666.67       16.6667 %
Regions Bank
  $ 33,333,333.33       13.3333 %
CIT Bank
  $ 33,333,333.33       13.3333 %
TOTAL
  $ 250,000,000.00       100 %

Schedule II-1

 



--------------------------------------------------------------------------------



 



Schedule 4.5
ENVIRONMENTAL MATTERS
None.
Schedule 4.5

 



--------------------------------------------------------------------------------



 



Schedule 4.13
GAS IMBALANCES
There are no net imbalances exceeding one-half bcf of gas (on an mcf equivalent
basis) in the aggregate.
Schedule 4.13

 



--------------------------------------------------------------------------------



 



Schedule 4.14
MARKETING CONTRACTS
None.
Schedule 4.14

 



--------------------------------------------------------------------------------



 



Schedule 4.15
HEDGING AGREEMENTS
See attached documents
Schedule 4.15

 



--------------------------------------------------------------------------------



 



Schedule 4.18
SUBSIDIARIES

                          Class of Stock             or other             Equity
    Owner   Issuer   Interest   No. of Shares
RAM Energy Resources, Inc.
  RAM Operating Company, Inc., a Delaware corporation   Common     1,000  
RAM Energy Resources, Inc.
  RAM Energy, Inc., a Delaware corporation   Common     1  
RAM Operating Company, Inc.
  RAM Energy Resources (WV), Inc., a Delaware corporation   Common     1,000  
RAM Operating Company, Inc.
  RAM Energy Holdings (LA), Inc., a Delaware corporation   Common     1,000  
RAM Operating Company, Inc.
  Pontotoc Production Company, Inc., a Texas corporation   Common     100  
RAM Energy Holdings (LA), Inc.
  RAM Energy Resources (Lafourche), Inc., a Louisiana corporation   Common    
100  
RAM Energy Resources (Lafourche), Inc.
  RAM Energy Louisiana, LLC, a Delaware limited liability company   Common
Membership Interests     100 %
RAM Energy, Inc.
  RWG Energy, Inc., a Delaware corporation   Common     1,000  
RAM Energy, Inc.
  RLP Gulf States, L.L.C., an Oklahoma limited liability company   Common
Membership Interests     100 %
RAM Energy, Inc.
  Great Plains Pipeline Company, a Delaware corporation   Common     1,000  
RWG Energy, Inc.
  WG Operating, Inc., a Texas corporation   Common     1,000  
RWG Energy, Inc.
  WG Pipeline LLC, a Texas limited liability company   Common Membership
Interests     100 %

Schedule 4.18

 



--------------------------------------------------------------------------------



 



Schedule 7.1
OUTSTANDING INDEBTEDNESS
See attached documents.
Schedule 7.1

 



--------------------------------------------------------------------------------



 



Schedule 7.2
EXISTING LIENS
See attached documents.
Schedule 7.2

 



--------------------------------------------------------------------------------



 



Schedule 7.4
EXISTING INVESTMENTS
None.
Schedule 7.4

 